Exhibit 10.9

 

EXECUTION COPY

 

AGREEMENT AND PLAN OF MERGER

 

 

dated as of June 14, 2005

 

among

 

KIPB GROUP HOLDINGS, LLC,

 

KCT MERGER SUB, INC.,

 

 

and

 

 

CELLU PAPER HOLDINGS, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.

DEFINITIONS

 

 

 

 

ARTICLE II.

THE MERGER

 

 

 

 

Section 2.1.

Effective Time of the Merger

 

 

 

 

Section 2.2.

Closing

 

 

 

 

Section 2.3.

Effects of the Merger

 

 

 

 

Section 2.4.

Directors and Officers

 

 

 

 

ARTICLE III.

CONVERSION OF SECURITIES

 

 

 

 

Section 3.1.

Merger Consideration

 

 

 

 

Section 3.2.

Escrow Amount

 

 

 

 

Section 3.3.

Conversion of Capital Stock

 

 

 

 

Section 3.4.

Appraisal Rights

 

 

 

 

Section 3.5.

Payment of Merger Consideration; Exchange of Certificates

 

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

 

 

Section 4.1.

Organization of Company

 

 

 

 

Section 4.2.

Capitalization; Subsidiaries

 

 

 

 

Section 4.3.

Authority; No Conflict; Required Filings and Consents

 

 

 

 

Section 4.4.

Financial Statements; Absence of Undisclosed Liabilities

 

 

 

 

Section 4.5.

Tax Matters

 

 

 

 

Section 4.6.

Absence of Certain Changes or Events

 

 

 

 

Section 4.7.

Property

 

 

 

 

Section 4.8.

Intellectual Property

 

 

 

 

Section 4.9.

Employee Benefit Plans

 

 

i

--------------------------------------------------------------------------------


 

Section 4.10. [a05-11936_2ex10d9.htm#Section4_10_Contracts__071436]

Contracts [a05-11936_2ex10d9.htm#Section4_10_Contracts__071436]

 

 

 

 

Section 4.11. [a05-11936_2ex10d9.htm#Section4_11_Compliance_071500]

Compliance With Law [a05-11936_2ex10d9.htm#Section4_11_Compliance_071500]

 

 

 

 

Section 4.12. [a05-11936_2ex10d9.htm#Section4_12_Labor_071503]

Labor Matters [a05-11936_2ex10d9.htm#Section4_12_Labor_071503]

 

 

 

 

Section 4.13. [a05-11936_2ex10d9.htm#Section4_13_Insurance_071507]

Insurance [a05-11936_2ex10d9.htm#Section4_13_Insurance_071507]

 

 

 

 

Section 4.14. [a05-11936_2ex10d9.htm#Section4_14_Litigation_071633]

Litigation [a05-11936_2ex10d9.htm#Section4_14_Litigation_071633]

 

 

 

 

Section 4.15. [a05-11936_2ex10d9.htm#Section4_15_Governmental_071636]

Governmental Authorizations and Regulations
[a05-11936_2ex10d9.htm#Section4_15_Governmental_071636]

 

 

 

 

Section 4.16. [a05-11936_2ex10d9.htm#Section4_16_Compliance_071639]

Compliance with Environmental Requirements
[a05-11936_2ex10d9.htm#Section4_16_Compliance_071639]

 

 

 

 

Section 4.17. [a05-11936_2ex10d9.htm#Section4_17_No_071644]

No Brokers [a05-11936_2ex10d9.htm#Section4_17_No_071644]

 

 

 

 

Section 4.18. [a05-11936_2ex10d9.htm#Section4_18_Inventories_071703]

Inventories [a05-11936_2ex10d9.htm#Section4_18_Inventories_071703]

 

 

 

 

Section 4.19. [a05-11936_2ex10d9.htm#Section4_19_Related_071706]

Related Party Transactions [a05-11936_2ex10d9.htm#Section4_19_Related_071706]

 

 

 

 

Section 4.20. [a05-11936_2ex10d9.htm#Section4_20_Customers_071709]

Customers and Vendors [a05-11936_2ex10d9.htm#Section4_20_Customers_071709]

 

 

 

 

Section 4.21. [a05-11936_2ex10d9.htm#Section4_21_Company_071721]

Company SEC Documents [a05-11936_2ex10d9.htm#Section4_21_Company_071721]

 

 

 

 

Section 4.22. [a05-11936_2ex10d9.htm#Section4_22_Information_071724]

Information Supplied to the Company’s Stockholders
[a05-11936_2ex10d9.htm#Section4_22_Information_071724]

 

 

 

 

Section 4.23. [a05-11936_2ex10d9.htm#Section4_23_Indebtedness_071726]

Indebtedness [a05-11936_2ex10d9.htm#Section4_23_Indebtedness_071726]

 

 

 

 

ARTICLE V. [a05-11936_2ex10d9.htm#Articlev_RepresentationsAndWarran_071817]

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
[a05-11936_2ex10d9.htm#Articlev_RepresentationsAndWarran_071817]

 

 

 

 

Section 5.1. [a05-11936_2ex10d9.htm#Section5_1_Organization_071912]

Organization of Parent and Merger Sub
[a05-11936_2ex10d9.htm#Section5_1_Organization_071912]

 

 

 

 

Section 5.2. [a05-11936_2ex10d9.htm#Section5_2_Authority_071916]

Authority; No Conflict; Required Filings and Consents
[a05-11936_2ex10d9.htm#Section5_2_Authority_071916]

 

 

 

 

Section 5.3. [a05-11936_2ex10d9.htm#Section5_3_Capital_072021]

Capital Resources [a05-11936_2ex10d9.htm#Section5_3_Capital_072021]

 

 

 

 

Section 5.4. [a05-11936_2ex10d9.htm#Section5_4_Litigation_072023]

Litigation [a05-11936_2ex10d9.htm#Section5_4_Litigation_072023]

 

 

 

 

Section 5.5. [a05-11936_2ex10d9.htm#Section5_5_No_072026]

No Brokers [a05-11936_2ex10d9.htm#Section5_5_No_072026]

 

 

 

 

Section 5.6. [a05-11936_2ex10d9.htm#Section5_6_Parents_072030]

Parents Assets and Liabilities [a05-11936_2ex10d9.htm#Section5_6_Parents_072030]

 

 

 

 

Section 5.7. [a05-11936_2ex10d9.htm#Section5_7_081630]

Ownership of Merger Sub [a05-11936_2ex10d9.htm#Section5_7_081630]

 

 

 

 

ARTICLE VI. [a05-11936_2ex10d9.htm#Articlevi_Preclosing_072113]

PRE-CLOSING COVENANTS OF THE COMPANY
[a05-11936_2ex10d9.htm#Articlevi_Preclosing_072113]

 

 

 

 

Section 6.1. [a05-11936_2ex10d9.htm#Section6_1_Approval_072118]

Approval of Company Stockholders
[a05-11936_2ex10d9.htm#Section6_1_Approval_072118]

 

 

 

 

Section 6.2. [a05-11936_2ex10d9.htm#Section6_2_Conduct_072121]

Conduct of Business Prior to the Effective Time
[a05-11936_2ex10d9.htm#Section6_2_Conduct_072121]

 

 

ii

--------------------------------------------------------------------------------


 

Section 6.3. [a05-11936_2ex10d9.htm#Section6_3_Access_072147]

Access to Information [a05-11936_2ex10d9.htm#Section6_3_Access_072147]

 

 

 

 

Section 6.4. [a05-11936_2ex10d9.htm#Section6_4_SatisfactionOf_072209]

Satisfaction of Conditions Precedent
[a05-11936_2ex10d9.htm#Section6_4_SatisfactionOf_072209]

 

 

 

 

Section 6.5. [a05-11936_2ex10d9.htm#Section6_5_No_072213]

No Solicitation [a05-11936_2ex10d9.htm#Section6_5_No_072213]

 

 

 

 

Section 6.6. [a05-11936_2ex10d9.htm#Section6_6_Cooperation_072227]

Cooperation with Thilmany Acquisition Financing and Business Combination
[a05-11936_2ex10d9.htm#Section6_6_Cooperation_072227]

 

 

 

 

Section 6.7. [a05-11936_2ex10d9.htm#Section6_7_Information_072232]

Information [a05-11936_2ex10d9.htm#Section6_7_Information_072232]

 

 

 

 

ARTICLE VII. [a05-11936_2ex10d9.htm#Articlevii_PreclosingAnd_072243]

PRE-CLOSING AND OTHER COVENANTS OF PARENT AND MERGER SUB
[a05-11936_2ex10d9.htm#Articlevii_PreclosingAnd_072243]

 

 

 

 

Section 7.1. [a05-11936_2ex10d9.htm#Section7_1_Satisfaction_072248]

Satisfaction of Conditions Precedent
[a05-11936_2ex10d9.htm#Section7_1_Satisfaction_072248]

 

 

 

 

Section 7.2. [a05-11936_2ex10d9.htm#Section7_2_Certain_072253]

Certain Employee Benefit Matters
[a05-11936_2ex10d9.htm#Section7_2_Certain_072253]

 

 

 

 

ARTICLE VIII. [a05-11936_2ex10d9.htm#Articleviii_Other_072258]

OTHER AGREEMENTS [a05-11936_2ex10d9.htm#Articleviii_Other_072258]

 

 

 

 

Section 8.1. [a05-11936_2ex10d9.htm#Section8_1_Confidentiality_072303]

Confidentiality [a05-11936_2ex10d9.htm#Section8_1_Confidentiality_072303]

 

 

 

 

Section 8.2. [a05-11936_2ex10d9.htm#Section8_2_NoPublic_072309]

No Public Announcement [a05-11936_2ex10d9.htm#Section8_2_NoPublic_072309]

 

 

 

 

Section 8.3. [a05-11936_2ex10d9.htm#Section8_3_Regulatory_072312]

Regulatory Filings; Consents; Reasonable Efforts
[a05-11936_2ex10d9.htm#Section8_3_Regulatory_072312]

 

 

 

 

Section 8.4. [a05-11936_2ex10d9.htm#Section8_4_Further_072439]

Further Assurances [a05-11936_2ex10d9.htm#Section8_4_Further_072439]

 

 

 

 

Section 8.5. [a05-11936_2ex10d9.htm#Section8_5_Director_072441]

Director and Officer Liability
[a05-11936_2ex10d9.htm#Section8_5_Director_072441]

 

 

 

 

Section 8.6. [a05-11936_2ex10d9.htm#Section8_6_EastHartford_072446]

East Hartford Facility [a05-11936_2ex10d9.htm#Section8_6_EastHartford_072446]

 

 

 

 

ARTICLE IX. [a05-11936_2ex10d9.htm#Articleix_Conditions_072449]

CONDITIONS TO MERGER [a05-11936_2ex10d9.htm#Articleix_Conditions_072449]

 

 

 

 

Section 9.1. [a05-11936_2ex10d9.htm#Section9_1_Conditions_072453]

Conditions to Each Party’s Obligation to Effect the Merger
[a05-11936_2ex10d9.htm#Section9_1_Conditions_072453]

 

 

 

 

Section 9.2. [a05-11936_2ex10d9.htm#Section9_2_Additional_072509]

Additional Conditions to Obligations of Parent and Merger Sub
[a05-11936_2ex10d9.htm#Section9_2_Additional_072509]

 

 

 

 

Section 9.3. [a05-11936_2ex10d9.htm#Section9_3_Additional_072819]

Additional Conditions to Obligations of the Company
[a05-11936_2ex10d9.htm#Section9_3_Additional_072819]

 

 

 

 

ARTICLE X. [a05-11936_2ex10d9.htm#Articlex_Termination_072915]

TERMINATION AND AMENDMENT [a05-11936_2ex10d9.htm#Articlex_Termination_072915]

 

 

 

 

Section 10.1. [a05-11936_2ex10d9.htm#Section10_1_Termination_072918]

Termination [a05-11936_2ex10d9.htm#Section10_1_Termination_072918]

 

 

 

 

Section 10.2. [a05-11936_2ex10d9.htm#Section10_2_Effect_072948]

Effect of Termination [a05-11936_2ex10d9.htm#Section10_2_Effect_072948]

 

 

 

 

Section 10.3. [a05-11936_2ex10d9.htm#Section10_3_Fees_072951]

Fees and Expenses [a05-11936_2ex10d9.htm#Section10_3_Fees_072951]

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XI. [a05-11936_2ex10d9.htm#Articlexi_Indemnification_072954]

INDEMNIFICATION [a05-11936_2ex10d9.htm#Articlexi_Indemnification_072954]

 

 

 

 

Section 11.1. [a05-11936_2ex10d9.htm#Section11_1_Indemnification_072959]

Indemnification of Parent
[a05-11936_2ex10d9.htm#Section11_1_Indemnification_072959]

 

 

 

 

Section 11.2. [a05-11936_2ex10d9.htm#Section11_2_Indemnification_073138]

Indemnification of Former Company Stockholders
[a05-11936_2ex10d9.htm#Section11_2_Indemnification_073138]

 

 

 

 

Section 11.3. [a05-11936_2ex10d9.htm#Section11_3_Exclusive_073223]

Exclusive Remedies [a05-11936_2ex10d9.htm#Section11_3_Exclusive_073223]

 

 

 

 

Section 11.4. [a05-11936_2ex10d9.htm#Section11_4_Deductible_073252]

Deductible and Cap [a05-11936_2ex10d9.htm#Section11_4_Deductible_073252]

 

 

 

 

Section 11.5. [a05-11936_2ex10d9.htm#Section11_5_SurvivalOf_073255]

Survival of Indemnification Obligations
[a05-11936_2ex10d9.htm#Section11_5_SurvivalOf_073255]

 

 

 

 

Section 11.6. [a05-11936_2ex10d9.htm#Section11_6_TermsAnd_073258]

Terms and Conditions of Indemnification; Resolution of Conflicts
[a05-11936_2ex10d9.htm#Section11_6_TermsAnd_073258]

 

 

 

 

Section 11.7. [a05-11936_2ex10d9.htm#Section11_7_Former_073350]

Former Company Stockholders’ Agent
[a05-11936_2ex10d9.htm#Section11_7_Former_073350]

 

 

 

 

ARTICLE XII. [a05-11936_2ex10d9.htm#Articlexii_Miscellaneous_073437]

MISCELLANEOUS [a05-11936_2ex10d9.htm#Articlexii_Miscellaneous_073437]

 

 

 

 

Section 12.1. [a05-11936_2ex10d9.htm#Section12_1_SurvivalOf_073441]

Survival of Representations and Covenants
[a05-11936_2ex10d9.htm#Section12_1_SurvivalOf_073441]

 

 

 

 

Section 12.2. [a05-11936_2ex10d9.htm#Section12_2_Notices_073445]

Notices [a05-11936_2ex10d9.htm#Section12_2_Notices_073445]

 

 

 

 

Section 12.3. [a05-11936_2ex10d9.htm#Section12_3_Interpretation_074340]

Interpretation [a05-11936_2ex10d9.htm#Section12_3_Interpretation_074340]

 

 

 

 

Section 12.4. [a05-11936_2ex10d9.htm#Section12_4_Counterparts_074344]

Counterparts [a05-11936_2ex10d9.htm#Section12_4_Counterparts_074344]

 

 

 

 

Section 12.5. [a05-11936_2ex10d9.htm#Section12_5_Entire_074358]

Entire Agreement; No Third-Party Beneficiaries
[a05-11936_2ex10d9.htm#Section12_5_Entire_074358]

 

 

 

 

Section 12.6. [a05-11936_2ex10d9.htm#Section12_6_Governing_074400]

Governing Law [a05-11936_2ex10d9.htm#Section12_6_Governing_074400]

 

 

 

 

Section 12.7. [a05-11936_2ex10d9.htm#Section12_7_Assignment_074403]

Assignment [a05-11936_2ex10d9.htm#Section12_7_Assignment_074403]

 

 

 

 

Section 12.8. [a05-11936_2ex10d9.htm#Section12_8_Amendment_074406]

Amendment [a05-11936_2ex10d9.htm#Section12_8_Amendment_074406]

 

 

 

 

Section 12.9. [a05-11936_2ex10d9.htm#Section12_9_Extension_074409]

Extension; Waiver [a05-11936_2ex10d9.htm#Section12_9_Extension_074409]

 

 

 

 

Section 12.10. [a05-11936_2ex10d9.htm#Section12_10_Severability_074412]

Severability [a05-11936_2ex10d9.htm#Section12_10_Severability_074412]

 

 

 

 

Section 12.11. [a05-11936_2ex10d9.htm#Section12_11_Waiver_074850]

Waiver of Jury Trial [a05-11936_2ex10d9.htm#Section12_11_Waiver_074850]

 

 

iv

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER, dated as of June 14, 2005 (this “Agreement”),
is entered into by and among KIPB Group Holdings, LLC, a Delaware limited
liability company (“Parent”), KCT Merger Sub, Inc., a Delaware corporation
(“Merger Sub”), and Cellu Paper Holdings, Inc., a Delaware corporation (the
“Company”).

 

RECITALS

 

WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company deem it advisable and in the best interests of each corporation and
their respective stockholders that Parent acquire the Company on the terms and
conditions set forth in this Agreement;

 

WHEREAS, the acquisition of the Company shall be effected by the terms of this
Agreement through a transaction in which Merger Sub will merge (the “Merger”)
with and into the Company, with the Company being the surviving corporation. 
The Company will become a wholly owned subsidiary of Parent and each issued and
outstanding share of capital stock of the Company not owned by Parent, Merger
Sub or the Company, other than the Dissenting Shares (as hereinafter defined),
shall be converted into the right to receive the Per Share Merger Consideration
(as hereinafter defined);

 

WHEREAS, the Company, Parent, and Merger Sub desire to make certain
representations, warranties, covenants and agreements pursuant to this
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, the parties agree as follows:

 


ARTICLE I.

DEFINITIONS


 

The terms defined in this Article I, whenever used herein (including, without
limitation, the Exhibits and Schedules hereto), shall have the following
meanings for all purposes of this Agreement:

 

“Acquisition Proposal” has the meaning set forth in Section 6.5(c).

 

“Action of Divesture” has the meaning set forth in Section 8.3(b).

 

“Actual Net Indebtedness” has the meaning set forth in Section 3.3(g)(iv).

 

“Actual Net Working Capital” has the meaning set forth in Section 3.3(f)(iv).

 

“Affiliate” of a Person means any other Person that directly or indirectly
through one or more intermediaries controls, is controlled by, or is under
common control with such Person.

 

--------------------------------------------------------------------------------


 

“Agreed Upon Unused Portion” has the meaning set forth in Section 3.3(h)(iv).

 

“Agreement” has the meaning set forth in the caption.

 

“Antitrust Laws” has the meaning set forth in Section 8.3(b).

 

“Assignment Side Letter” means the letter, dated as of the date hereof, by and
among the Company, Parent and Merger Sub regarding Parent’s ability to assign
its interests hereunder immediately prior to the Effective Time.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are required or authorized by law to be
closed.

 

“Cap” has the meaning set forth in Section 11.4.

 

“Capital Lease” of any Person means any lease of any property by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

 

“Certificate of Merger” has the meaning set forth in Section 2.1(a).

 

“Certificates” has the meaning set forth in Section 3.5(b).

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Closing Tax Benefit” has the meaning set forth in Section 3.3(h)(i).

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the caption.

 

“Company Cash” means, as of immediately prior to the Effective Time, all of the
Company’s and its Subsidiaries’ cash and cash equivalents.

 

“Company Common Stock” has the meaning set forth in Section 3.3.

 

“Company Disclosure Schedules” means the disclosure schedules attached hereto as
Exhibit A.

 

“Company Employee Plans” has the meaning set forth in Section 4.9(a).

 

“Company Financial Statements” has the meaning set forth in Section 4.4(a).

 

“Company Material Adverse Effect” has the meaning set forth in Section 4.1.

 

“Company Options” has the meaning set forth in Section 3.3(d).

 

2

--------------------------------------------------------------------------------


 

“Company SEC Documents” means any and all annual reports on Form 10-K, quarterly
reports on Form 10-Q, current reports on Form 8-K, and other reports,
statements, schedules and registration statements of the Company and its
Subsidiaries filed with the Securities Exchange Commission.

 

“Company Stockholder Approval” has the meaning set forth in Section 4.3(a).

 

“Company Transaction Expenses” means all fees and expenses incurred by the
Company, its Subsidiaries or any Former Company Stockholder in connection with
this Agreement and the transactions contemplated hereby; provided, however,
that, for the avoidance of doubt, Company Transaction Expenses shall not include
(a) any filing fees payable under the HSR Act or (b) 50% of all excise, sales,
use, value added, registration stamp, recording, documentary, conveyancing,
transfer and similar Taxes, levies, charges and fees incurred in connection with
the transactions contemplated hereby.

 

“Company Unaudited Financials” has the meaning set forth in Section 4.4(a).

 

“Company Warrants” has the meaning set forth in Section 3.3(e).

 

“Confidentiality Agreement” has the meaning set forth in Section 8.1.

 

“Consent Materials” has the meaning set forth in Section 6.1.

 

“Constituent Corporations” has the meaning set forth in Section 2.3(a).

 

“Damages” has the meaning set forth in Section 11.1.

 

“Deductible” has the meaning set forth in Section 11.4.

 

“DGCL” has the meaning set forth in Section 2.1(a).

 

“Dissenting Shares” has the meaning set forth in Section 3.4(a).

 

“Effective Time” has the meaning set forth in Section 2.1(b).

 

“Environmental Laws” means all applicable federal, Canadian, state, provincial
or local statutes, laws, regulations, judgments and orders relating to
protection of human health or safety or the environment, including laws and
regulations relating to Releases or threatened Releases of Hazardous Substances,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances.

 

“ERISA” has the meaning set forth in Section 4.9(a).

 

“ERISA Affiliate” has the meaning set forth in Section 4.9(a).

 

“Escrow Agent” has the meaning set forth in Section 3.2(a).

 

“Escrow Agreement” has the meaning set forth in Section 3.2(a).

 

3

--------------------------------------------------------------------------------


 

“Escrow Amount” has the meaning set forth in Section 3.2(a).

 

“Estimated Net Indebtedness” has the meaning set forth in Section 3.3(g)(i).

 

“Estimated Net Working Capital” has the meaning set forth in Section 3.3(f)(i).

 

“Estimated Tax Benefit” has the meaning set forth in Section 3.1.

 

“Foreign Employer Plan” has the meaning set forth in Section 4.9(e).

 

“Former Company Stockholders” means the holders of shares of Company Common
Stock immediately prior to the Effective Time and all Optionholders and
Warrantholders set forth on Exhibit B hereto (as such Exhibit shall be updated
immediately prior to the Effective Time).

 

“Former Company Stockholders’ Agent” has the meaning set forth in
Section 11.7(a).

 

“Former Company Stockholders Indemnification Agreement” has the meaning set
forth in Section 9.2(m).

 

“GAAP” means generally accepted accounting principles in effect in the United
States, applied on a consistent basis.

 

“Governmental Entity” has the meaning set forth in Section 4.3(c).

 

“Guarantee” shall mean (i) any guarantee of the payment or performance of, or
any contingent obligation in respect of, any indebtedness or other obligation of
any other Person, (ii) any other arrangement whereby credit is extended to one
obligor on the basis of any promise or undertaking of another Person (A) to pay
the indebtedness of such obligor, (B) to purchase any obligation owed by such
obligor, (C) to purchase or lease assets (other than inventory in the ordinary
course of business consistent with past practices) under circumstances that
would enable such obligor to discharge one or more of its obligations, or (D) to
maintain the capital, working capital, solvency or general financial condition
of such obligor, and (iii) any liability as a general partner of a partnership
or as a venturer in a joint venture in respect of indebtedness or other
obligations of such partnership or joint venture.

 

“Hazardous Substances” means any petroleum or fraction thereof, chemicals,
materials or substances which are now or ever have been defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants”, or other words of similar import, under any
Environmental Law.

 

“HSR Act” has the meaning set forth in Section 4.3(c).

 

“Indebtedness” means all of the Company’s and its Subsidiaries’ obligations
(including all obligations in respect of principal, accrued interest, penalties,
fees and premiums) (i) for borrowed money, (ii) evidenced by notes, bonds,
debentures or similar instruments, (iii) under Capital Leases, (iv) for the
deferred purchase price of property, goods or services heretofore

 

4

--------------------------------------------------------------------------------


 

actually received by the Company or its Subsidiaries (excluding operating
leases, accrued expenses, accounts payable and Company Transaction Expenses);
(v) any disbursements made pursuant to letters of credit and bankers’
acceptances to the beneficiaries thereof and not included in clause (i) above,
(vi) for actual obligations relating to interest rate protection and interest
rate swap agreements, and (vii) in the nature of Guarantees of the obligations
described in clauses (i) through (vi) above of any other Person.

 

“Indemnification Matters Letter” has the meaning set forth in Section 11.1.

 

“Independent Auditor” has the meaning set forth in Section 3.3(f)(iv).

 

“Intellectual Property” means all proprietary rights of every kind and nature,
including: (i) all trade and product names, foreign letters patent, patents,
patent applications, unpatented proprietary developmental records, trademarks,
service marks, trade dress, logos and copyrights, together with all
translations, adaptations, derivations, and combinations thereof and all
goodwill associated therewith; (ii) trade secrets, know-how and other
proprietary or confidential information; (iii) computer software and other
intangible property and rights (other than off-the-shelf computer software
licensed under a “shrink wrap” or similar license); and (iv) all registrations
and applications for any of the items described in (i) through (iii).

 

“Leases” has the meaning set forth in Section 4.7(b).

 

“Leased Premises” has the meaning set forth in Section 4.7(b).

 

“Liens” has the meaning set forth in Section 4.7(f).

 

“Material Contracts” has the meaning set forth in Section 4.10(a).

 

“Merger” has the meaning set forth in the recitals.

 

“Merger Consideration” has the meaning set forth in Section 3.1.

 

“Merger Sub” has the meaning set forth in the caption.

 

“Most Recent Balance Sheet” has the meaning set forth in Section 4.4(a).

 

“Net Indebtedness” means the Indebtedness immediately prior to the Effective
Time less the Company Cash immediately prior to the Effective Time.

 

“Net Working Capital” means, as of immediately prior to the Effective Time, the
current assets of the Company and its Subsidiaries as of such time (other than
Company Cash) less the current liabilities of the Company and its Subsidiaries
as of such time (other than the current portion of any Indebtedness that would
be included within such current liabilities or any Company Transaction Expenses
to the extent taken into account in the calculation of Merger Consideration in
Section 3.1), in each case determined in accordance with the basis of
presentation and accounting principles identified on, and subject to certain
limitations set forth in, Exhibit 3.3(f) attached hereto.

 

5

--------------------------------------------------------------------------------


 

“Option Consideration” has the meaning set forth in Section 3.3(d).

 

“Optionholders” means the Persons who hold Company Options, such Persons are
listed in the second column of Exhibit B hereto, (as such Exhibit shall be
updated immediately prior to the Effective Time).

 

“Order” has the meaning set forth in Section 8.3(b).

 

“Owned Premises” has the meaning set forth in Section 4.7(a).

 

“Parent” has the meaning set forth in the caption.

 

“Parent Indemnified Parties” has the meaning set forth in Section 11.1.

 

“Parent Material Adverse Effect” has the meaning set forth in Section 5.1.

 

“Paying Agent” has the meaning set forth in Section 3.5(a).

 

“Permit” has the meaning set forth in Section 4.15.

 

“Per Share Merger Consideration” has the meaning set forth in Section 3.3(c).

 

“Person” means an individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint stock company, trust,
unincorporated organization or other entity, or any Governmental Entity or
quasi-governmental body or regulatory authority.

 

“Property” (or “Properties” when the context requires) means any Real Property
and any personal or mixed property, whether tangible or intangible.

 

“Real Property” means any real property presently or formerly owned, used,
leased, occupied, managed or operated by the Company or its Subsidiaries, as the
case may be.

 

“Related Party” has the meaning set forth in Section 4.10(a)(xiii).

 

“Release” means any release, spill, emission, emptying, leaking, injection,
deposit, disposal, discharge, dispersal, leaching, pumping, pouring, or
migration into the atmosphere, soil, surface water, groundwater or property.

 

“Returns” has the meaning set forth in Section 4.5(a)(ii).

 

“Rollover Shares” shall mean those shares, if any, of Company Common Stock owned
by Russell Taylor and/or Taylor Investment Partners immediately prior to the
Effective Time which are exchanged immediately prior to the Effective Time for
shares in Parent (or an Affiliate of Parent) pursuant to the terms and
conditions of an exchange agreement between Russell Taylor and/or Taylor
Investment Partners, on the one hand, and Parent (or an Affiliate of Parent), on
the other hand.

 

“Schedule 4.16 Matters Deductible” has the meaning set forth in Section 11.4.

 

6

--------------------------------------------------------------------------------


 

“Stockholder Approval” has the meaning set forth in Section 6.1.

 

“Stockholders Indemnified Parties” has the meaning set forth in Section 11.2.

 

“Subsidiary” of a Person means any corporation, partnership, limited liability
company or other entity in which such Person, (a) directly or indirectly, owns
or controls fifty percent (50%) or more of the voting stock or other ownership
interests, or (b) is a general partner or participant in a joint venture without
limited liability.

 

“Superior Proposal” has the meaning set forth in Section 6.5(c).

 

“Survival Period” has the meaning set forth in Section 11.5.

 

“Surviving Corporation” has the meaning set forth in Section 2.3(a).

 

“Tax” or “Taxes” has the meaning set forth in Section 4.5(a)(i).

 

“Thilmany” has the meaning set forth in Section 5.6.

 

“Transaction Documents” has the meaning set forth in Section 4.3(a).

 

“2005 Audited Financials” has the meaning set forth in Section 4.4(a).

 

“Unused Portion” has the meaning set forth in Section 3.3(h)(iii).

 

“Warrant Consideration” has the meaning set forth in Section 3.3(e)

 

“Warrantholders” means the Persons who own Company Warrants, such Persons are
listed in the third column of Exhibit B hereto (as such Exhibit shall be updated
immediately prior to the Effective Time).

 

“Working Capital Escrow Agreement” has the meaning set forth in Section 3.2(b).

 

“Working Capital Escrow Amount” has the meaning set forth in Section 3.2(b).

 


ARTICLE II.

THE MERGER


 


SECTION 2.1.          EFFECTIVE TIME OF THE MERGER.


 


(A)           UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS
AGREEMENT, A CERTIFICATE OF MERGER (THE “CERTIFICATE OF MERGER”) MEETING THE
REQUIREMENTS OF SECTION 251 OF THE DELAWARE GENERAL CORPORATION LAW (THE “DGCL”)
SHALL BE DULY EXECUTED AND DELIVERED BY THE COMPANY AND MERGER SUB AND
THEREAFTER DELIVERED TO THE SECRETARY OF STATE OF THE STATE OF DELAWARE FOR
FILING ON THE CLOSING DATE.

 

7

--------------------------------------------------------------------------------


 


(B)           THE MERGER SHALL BECOME EFFECTIVE AT THE TIME OF THE FILING OF THE
CERTIFICATE OF MERGER WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE OR AT
SUCH TIME THEREAFTER WHICH THE PARTIES HERETO SHALL HAVE AGREED UPON AS IS
PROVIDED IN THE CERTIFICATE OF MERGER (THE “EFFECTIVE TIME”).


 


SECTION 2.2.          CLOSING.  UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF
THIS AGREEMENT, THE CLOSING OF THE MERGER (THE ”CLOSING”) WILL TAKE PLACE AT A
TIME AND ON A DATE (THE “CLOSING DATE”) TO BE SPECIFIED BY PARENT AND THE
COMPANY, AT THE OFFICES OF ROPES & GRAY LLP, 45 ROCKEFELLER PLAZA, NEW YORK, NEW
YORK 10111, OR SUCH OTHER TIME, DATE AND PLACE AS THE PARTIES SHALL AGREE.


 


SECTION 2.3.          EFFECTS OF THE MERGER.


 


(A)           UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, AT
THE EFFECTIVE TIME (I) MERGER SUB SHALL BE MERGED WITH AND INTO THE COMPANY AND
THE SEPARATE EXISTENCE OF MERGER SUB SHALL CEASE (MERGER SUB AND THE COMPANY ARE
SOMETIMES REFERRED TO HEREIN AS THE “CONSTITUENT CORPORATIONS” AND THE COMPANY
FOLLOWING CONSUMMATION OF THE MERGER IS SOMETIMES REFERRED TO HEREIN AS THE
“SURVIVING CORPORATION”), (II) THE CERTIFICATE OF INCORPORATION OF MERGER SUB,
AS AMENDED AND RESTATED, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT 2.3(A)(2), SHALL BE THE CERTIFICATE OF INCORPORATION OF THE SURVIVING
CORPORATION, EXCEPT THAT ARTICLE I SHALL STATE THAT THE NAME OF THE SURVIVING
CORPORATION IS CELLU PAPER HOLDINGS, INC., AND (III) THE BYLAWS OF MERGER SUB AS
IN EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, IN THE FORM ATTACHED HERETO
AS EXHIBIT 2.3(A)(3), SHALL BECOME THE BYLAWS OF THE SURVIVING CORPORATION,
EXCEPT THAT ARTICLE I SHALL STATE THAT THE NAME OF THE SURVIVING CORPORATION IS
CELLU PAPER HOLDINGS, INC.


 


(B)           AT THE EFFECTIVE TIME, THE EFFECT OF THE MERGER SHALL BE AS
PROVIDED IN THIS AGREEMENT, THE CERTIFICATE OF MERGER AND THE APPLICABLE
PROVISIONS OF THE DGCL.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AT
AND AFTER THE EFFECTIVE TIME, THE SURVIVING CORPORATION SHALL POSSESS ALL OF THE
RIGHTS, PRIVILEGES, POWERS AND FRANCHISES, AND BE SUBJECT TO ALL THE
RESTRICTIONS, DISABILITIES AND DUTIES OF EACH OF THE CONSTITUENT CORPORATIONS.


 


SECTION 2.4.          DIRECTORS AND OFFICERS.  AT AND AFTER THE EFFECTIVE TIME,
(I) THE DIRECTORS OF MERGER SUB IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL BE
THE DIRECTORS OF THE SURVIVING CORPORATION AS OF THE EFFECTIVE TIME, AND
(II) THE OFFICERS OF THE COMPANY IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL
BE THE OFFICERS OF THE SURVIVING CORPORATION AS OF THE EFFECTIVE TIME.


 


ARTICLE III.

CONVERSION OF SECURITIES


 


SECTION 3.1.          MERGER CONSIDERATION.  SUBJECT TO ADJUSTMENT AS SET FORTH
IN SECTION 3.3(F) BELOW, THE AGGREGATE CONSIDERATION TO BE PAID IN CASH BY
PARENT FOR ALL OF THE OUTSTANDING CAPITAL STOCK OF THE COMPANY, COMPANY OPTIONS
AND COMPANY WARRANTS SHALL BE AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (I) THE
SUM OF (A) $276,000,000, (B) $1,005,028 (REPRESENTING THE GOOD FAITH ESTIMATE,
AS OF THE DATE HEREOF, OF THE TAX BENEFIT TO BE RECEIVED BY PARENT ARISING FROM
TAX

 

8

--------------------------------------------------------------------------------


 


DEDUCTIONS ATTRIBUTABLE TO PAYMENTS MADE IN CONNECTION WITH THE CANCELLATION OF
THE COMPANY OPTIONS IN THE MERGER) (THE “ESTIMATED TAX BENEFIT”) AND (II) THE
SUM OF (A) THE ESTIMATED NET INDEBTEDNESS AND (B) THE AMOUNT OF ANY COMPANY
TRANSACTION EXPENSES TO THE EXTENT NOT ACTUALLY PAID PRIOR TO THE EFFECTIVE
TIME.  THE RESULT OF THE CALCULATION IN THE PRECEDING SENTENCE SHALL BE
INCREASED BY THE AMOUNT, IF ANY, BY WHICH THE ESTIMATED NET WORKING CAPITAL
EXCEEDS $30,462,049 OR DECREASED BY THE AMOUNT, IF ANY, BY WHICH $30,462,049
EXCEEDS THE ESTIMATED NET WORKING CAPITAL (SUCH CONSIDERATION IN THE AGGREGATE,
AS DETERMINED PURSUANT TO THIS SENTENCE AND THE IMMEDIATELY PRECEDING SENTENCE,
AS FURTHER ADJUSTED PURSUANT TO THE TERMS OF THIS AGREEMENT, THE “MERGER
CONSIDERATION”).


 


SECTION 3.2.          ESCROW AMOUNT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN:


 


(A)           PARENT SHALL WITHHOLD FROM THE MERGER CONSIDERATION OTHERWISE
PAYABLE AT CLOSING AN AMOUNT OF $12,000,000 (THE “ESCROW AMOUNT”).  ON THE
CLOSING DATE, PARENT SHALL CAUSE THE ESCROW AMOUNT TO BE DELIVERED TO AN ESCROW
AGENT REASONABLY SATISFACTORY TO PARENT AND THE COMPANY (THE “ESCROW AGENT”),
PURSUANT TO AN ESCROW AGREEMENT BY AND AMONG PARENT, THE COMPANY, THE FORMER
COMPANY STOCKHOLDERS’ AGENT AND ESCROW AGENT (THE “ESCROW AGREEMENT”)
SUBSTANTIALLY IN THE FORM ANNEXED HERETO AS EXHIBIT 3.2(A).  SUCH SUM SHALL BE
PAID TO THE ESCROW AGENT ON THE CLOSING DATE BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO THE ACCOUNT DESIGNATED IN WRITING BY THE ESCROW AGENT.  THE
ESCROW AMOUNT WILL BE HELD BY THE ESCROW AGENT AS PARTIAL SECURITY FOR THE
OBLIGATIONS OF THE FORMER COMPANY STOCKHOLDERS TO THE PARENT INDEMNIFIED PARTIES
PURSUANT TO THE TERMS OF ARTICLE XI OF THIS AGREEMENT.  THE ESCROW AMOUNT SHALL
BE DISBURSED BY THE ESCROW AGENT PURSUANT TO THE TERMS OF THE ESCROW AGREEMENT.


 


(B)           IN ADDITION TO THE ESCROW AMOUNT SET FORTH IN
SECTION 3.2(A) ABOVE, PARENT SHALL WITHHOLD FROM THE MERGER CONSIDERATION
OTHERWISE PAYABLE AT CLOSING AN AMOUNT OF $3,000,000 (THE “WORKING CAPITAL
ESCROW AMOUNT”).  ON THE CLOSING DATE, PARENT SHALL CAUSE THE WORKING CAPITAL
ESCROW AMOUNT TO BE DELIVERED TO THE ESCROW AGENT PURSUANT TO AN ESCROW
AGREEMENT BY AND AMONG PARENT, THE COMPANY, THE FORMER COMPANY STOCKHOLDERS’
AGENT AND THE ESCROW AGENT (THE “WORKING CAPITAL ESCROW AGREEMENT”)
SUBSTANTIALLY IN THE FORM ANNEXED HERETO AS EXHIBIT 3.2(B).  SUCH SUM SHALL BE
PAID TO THE ESCROW AGENT ON THE CLOSING DATE BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO THE ACCOUNT DESIGNATED IN WRITING BY THE ESCROW AGENT.  THE
WORKING CAPITAL ESCROW AMOUNT WILL BE HELD BY THE ESCROW AGENT AS PARTIAL
SECURITY FOR THE OBLIGATIONS, IF ANY, OF THE FORMER COMPANY STOCKHOLDERS TO
PARENT PURSUANT TO THE TERMS OF SECTION 3.3(F) OF THIS AGREEMENT.  THE WORKING
CAPITAL ESCROW AMOUNT SHALL BE DISBURSED BY THE ESCROW AGENT PURSUANT TO THE
TERMS OF THE WORKING CAPITAL ESCROW AGREEMENT.


 


SECTION 3.3.          CONVERSION OF CAPITAL STOCK.  AT THE EFFECTIVE TIME, BY
VIRTUE OF THE MERGER AND WITHOUT ANY ACTION ON THE PART OF THE HOLDERS OF ANY
SHARES OF COMMON STOCK OF THE COMPANY, PAR VALUE $0.01 PER SHARE (“COMPANY
COMMON STOCK”), OR SHARES OF CAPITAL STOCK OF MERGER SUB:


 


(A)           CAPITAL STOCK OF MERGER SUB.  EACH ISSUED AND OUTSTANDING SHARE OF
THE CAPITAL STOCK OF MERGER SUB SHALL BE CONVERTED INTO AND BECOME ONE FULLY
PAID AND

 

9

--------------------------------------------------------------------------------


 


NONASSESSABLE SHARE OF COMMON STOCK, $0.01 PAR VALUE PER SHARE, OF THE COMPANY,
AS THE SURVIVING CORPORATION WITH THE SAME RIGHTS, POWERS AND PRIVILEGES AS THE
CAPITAL STOCK OF MERGER SUB SO CONVERTED, SO THAT AFTER THE EFFECTIVE TIME
PARENT SHALL BE THE HOLDER OF ALL OF THE ISSUED AND OUTSTANDING SHARES OF THE
SURVIVING CORPORATION.


 


(B)           CANCELLATION OF COMPANY-OWNED STOCK.  ANY SHARES OF COMPANY COMMON
STOCK THAT ARE OWNED BY THE COMPANY, ANY OF ITS SUBSIDIARIES OR PARENT
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL BE CANCELED AND RETIRED AND SHALL
CEASE TO EXIST WITHOUT ANY CONVERSION THEREOF AND NO CONSIDERATION SHALL BE
DELIVERED OR DELIVERABLE THEREFOR.


 


(C)           CAPITAL STOCK OF THE COMPANY.  AT THE EFFECTIVE TIME, EACH ISSUED
AND OUTSTANDING SHARE OF COMPANY COMMON STOCK (OTHER THAN THE ROLLOVER SHARES OR
SHARES TO BE CANCELED IN ACCORDANCE WITH SECTION 3.3(B) AND ANY DISSENTING
SHARES AS DEFINED IN AND TO THE EXTENT PROVIDED IN SECTION 3.4) SHALL, BY VIRTUE
OF THE MERGER AND WITHOUT ANY ACTION ON THE PART OF THE HOLDER THEREOF, BE
CONVERTED INTO THE RIGHT TO RECEIVE, IN CASH, AN AMOUNT EQUAL TO THE RESULT OF
(I) THE SUM OF (A) THE MERGER CONSIDERATION AND (B) THE AGGREGATE AMOUNT OF THE
EXERCISE PRICES PAYABLE IN RESPECT OF ALL IN-THE-MONEY COMPANY OPTIONS
(INCLUDING ANY UNVESTED PORTION OF SUCH COMPANY OPTIONS) AND IN-THE-MONEY
COMPANY WARRANTS, DIVIDED BY (II) THE SUM OF (X) THE AGGREGATE NUMBER OF SHARES
OF COMPANY COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME
(INCLUDING ANY ROLLOVER SHARES), (Y) THE AGGREGATE NUMBER OF SHARES OF COMPANY
COMMON STOCK ISSUABLE UPON EXERCISE OF IN-THE-MONEY COMPANY OPTIONS (INCLUDING
ANY UNVESTED PORTION OF SUCH COMPANY OPTIONS), AND (Z) THE AGGREGATE NUMBER OF
SHARES OF COMPANY COMMON STOCK ISSUABLE UPON EXERCISE OF IN-THE-MONEY COMPANY
WARRANTS (THE “PER SHARE MERGER CONSIDERATION”).  ALL SUCH SHARES OF COMPANY
COMMON STOCK, WHEN SO CONVERTED, SHALL NO LONGER BE OUTSTANDING AND SHALL
AUTOMATICALLY BE CANCELED AND RETIRED AND SHALL CEASE TO EXIST, AND EACH HOLDER
OF A CERTIFICATE REPRESENTING ANY SUCH SHARES SHALL CEASE TO HAVE ANY RIGHTS
WITH RESPECT THERETO, EXCEPT THE RIGHT TO RECEIVE THE PER SHARE MERGER
CONSIDERATION IN CONSIDERATION THEREFOR UPON THE SURRENDER OF SUCH CERTIFICATE
IN ACCORDANCE WITH AND SUBJECT TO THE APPLICABLE TERMS AND CONDITIONS OF
SECTION 3.5, WITHOUT ANY INTEREST THEREON.


 


(D)           COMPANY OPTIONS.  AT THE EFFECTIVE TIME, ALL THEN OUTSTANDING
OPTIONS TO PURCHASE COMPANY COMMON STOCK, WHETHER VESTED OR UNVESTED (“COMPANY
OPTIONS”), WILL BE CANCELLED AND AUTOMATICALLY CONVERTED INTO THE RIGHT TO
RECEIVE, SUBJECT TO THE APPLICABLE TERMS AND CONDITIONS OF SECTION 3.5, AN
AMOUNT IN CASH (WITHOUT ANY INTEREST THEREON), IF POSITIVE, EQUAL TO THE
DIFFERENCE BETWEEN (1) THE PER SHARE MERGER CONSIDERATION MULTIPLIED BY THE
NUMBER OF SHARES OF COMPANY COMMON STOCK THERETOFORE ISSUABLE UPON EXERCISE OF
SUCH COMPANY OPTION, REDUCED BY (2) THE AGGREGATE EXERCISE PRICE OF SUCH COMPANY
OPTION FOR SUCH SHARES, SUBJECT TO APPLICABLE WITHHOLDINGS (THE “OPTION
CONSIDERATION”).  ANY PAYMENT REQUIRED PURSUANT TO THIS SECTION 3.3(D) IN
CONNECTION WITH ANY COMPANY OPTIONS SHALL CONSTITUTE A PART OF THE MERGER
CONSIDERATION.


 


(E)           COMPANY WARRANTS.  AT THE EFFECTIVE TIME, ALL THEN OUTSTANDING
WARRANTS TO PURCHASE COMPANY COMMON STOCK (“COMPANY WARRANTS”) WHICH REMAIN
UNEXERCISED IMMEDIATELY PRIOR TO THE EFFECTIVE TIME WILL BE CANCELLED AND
AUTOMATICALLY CONVERTED INTO THE RIGHT TO RECEIVE, UPON SURRENDER IN ACCORDANCE
WITH AND SUBJECT TO THE

 

10

--------------------------------------------------------------------------------


 


APPLICABLE TERMS AND CONDITIONS OF SECTION 3.5, IN LIEU OF THE COMPANY COMMON
STOCK THERETOFORE ISSUABLE UPON EXERCISE OF EACH SUCH COMPANY WARRANT, AN AMOUNT
IN CASH (WITHOUT ANY INTEREST THEREON), IF POSITIVE, EQUAL TO THE DIFFERENCE
BETWEEN (I) THE PER SHARE MERGER CONSIDERATION MULTIPLIED BY THE NUMBER OF
SHARES OF COMPANY COMMON STOCK THERETOFORE ISSUABLE UPON EXERCISE OF SUCH
COMPANY WARRANT, REDUCED BY (II) THE AGGREGATE EXERCISE PRICE OF SUCH COMPANY
WARRANT (THE “WARRANT CONSIDERATION”).  ANY PAYMENT REQUIRED PURSUANT TO THIS
SECTION 3.3(E) IN CONNECTION WITH ANY COMPANY WARRANTS SHALL CONSTITUTE A PART
OF THE MERGER CONSIDERATION.


 


(F)            NET WORKING CAPITAL ADJUSTMENT.


 

(I)            NO LATER THAN THREE (3) BUSINESS DAYS PRIOR TO THE CLOSING DATE,
THE COMPANY SHALL DELIVER TO PARENT A CERTIFICATE SIGNED BY AN OFFICER OF THE
COMPANY SETTING FORTH THE COMPANY’S GOOD FAITH DETERMINATION OF THE ESTIMATED
NET WORKING CAPITAL (“ESTIMATED NET WORKING CAPITAL”).  THE COMPANY SHALL
PROVIDE PARENT ACCESS TO SUCH WORKING PAPERS AND OTHER INFORMATION REASONABLY
AVAILABLE SUPPORTING SUCH CALCULATION OF ESTIMATED NET WORKING CAPITAL.

 

(II)           IF ACTUAL NET WORKING CAPITAL (AS DEFINED BELOW) IS LESS THAN THE
ESTIMATED NET WORKING CAPITAL, THEN THE MERGER CONSIDERATION SHALL BE REDUCED
DOLLAR-FOR-DOLLAR BY THE AMOUNT OF SUCH SHORTFALL.  IF ACTUAL NET WORKING
CAPITAL IS GREATER THAN THE ESTIMATED NET WORKING CAPITAL, THEN THE MERGER
CONSIDERATION SHALL BE INCREASED DOLLAR-FOR-DOLLAR BY THE AMOUNT OF SUCH
DIFFERENCE.

 

(III)          WITHIN THIRTY (30) DAYS AFTER THE CLOSING DATE, PARENT SHALL
PREPARE OR CAUSE TO BE PREPARED A CALCULATION OF NET WORKING CAPITAL AND DELIVER
TO THE FORMER COMPANY STOCKHOLDERS’ AGENT THE CALCULATION OF NET WORKING CAPITAL
AND THE ADJUSTMENTS, IF ANY, REQUIRED TO BE MADE TO THE MERGER CONSIDERATION
PURSUANT TO SECTION 3.3(F)(II).  PARENT SHALL PROVIDE THE FORMER COMPANY
STOCKHOLDERS’ AGENT ACCESS TO SUCH WORKING PAPERS AND OTHER INFORMATION
REASONABLY AVAILABLE SUPPORTING SUCH CALCULATION OF NET WORKING CAPITAL.  IF THE
CALCULATION OF THE NET WORKING CAPITAL DELIVERED TO THE FORMER COMPANY
STOCKHOLDERS’ AGENT IS EQUAL TO OR GREATER THAN THE ESTIMATED NET WORKING
CAPITAL, PARENT SHALL IMMEDIATELY PREPARE AND EXECUTE AN INSTRUCTION TO THE
ESCROW AGENT TO REMIT THE FULL WORKING CAPITAL ESCROW AMOUNT TO THE FORMER
COMPANY STOCKHOLDERS’ AGENT TO BE DISBURSED TO THE FORMER COMPANY STOCKHOLDERS. 
IF THE CALCULATION OF THE NET WORKING CAPITAL DELIVERED TO THE FORMER COMPANY
STOCKHOLDERS’ AGENT IS LESS THAN THE ESTIMATED NET WORKING CAPITAL (THE
DIFFERENCE OF SUCH AMOUNTS BEING HEREINAFTER REFERRED TO AS THE “SHORTFALL”),
PARENT SHALL IMMEDIATELY PREPARE AND EXECUTE AN INSTRUCTION TO THE ESCROW AGENT
TO REMIT THE DIFFERENCE, IF POSITIVE, BETWEEN (A) $3,000,0000 AND (B) THE
SHORTFALL, TO THE FORMER COMPANY STOCKHOLDERS’ AGENT TO BE DISBURSED TO THE
FORMER COMPANY STOCKHOLDERS, AND THE BALANCE OF THE WORKING CAPITAL ESCROW
AMOUNT SHALL REMAIN WITH THE ESCROW AGENT PURSUANT TO THE TERMS OF THE WORKING
CAPITAL ESCROW AGREEMENT AND THIS SECTION 3.3(F).

 

(IV)          THE FORMER COMPANY STOCKHOLDERS’ AGENT WILL HAVE A PERIOD OF
THIRTY (30) DAYS FOLLOWING THE DELIVERY OF PARENT’S CALCULATION OF NET WORKING
CAPITAL TO NOTIFY PARENT IN WRITING OF ANY DISAGREEMENTS WITH SUCH CALCULATION
SPECIFYING IN REASONABLE DETAIL THE NATURE AND AMOUNT OF ANY SUCH DISAGREEMENT. 
ANY ITEM OR AMOUNT NOT SPECIFICALLY OBJECTED TO IN

 

11

--------------------------------------------------------------------------------


 

SUCH NOTIFICATION SHALL BE BINDING AND CONCLUSIVE ON THE PARTIES.  IN THE EVENT
THE FORMER COMPANY STOCKHOLDERS’ AGENT TIMELY NOTIFIES PARENT OF ANY
DISAGREEMENT, PARENT AND THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL ATTEMPT IN
GOOD FAITH TO RESOLVE SUCH DISAGREEMENT.  IF WITHIN THIRTY (30) DAYS AFTER
DELIVERY TO PARENT OF THE NOTIFICATION BY THE FORMER COMPANY STOCKHOLDERS’ AGENT
OF A DISAGREEMENT, THE PARTIES ARE UNABLE TO RESOLVE SUCH DISAGREEMENT, EITHER
THE FORMER COMPANY STOCKHOLDERS’ AGENT, ON THE ONE HAND, OR PARENT, ON THE OTHER
HAND, SHALL HAVE THE RIGHT TO SUBMIT THE DETERMINATION OF SUCH MATTERS TO AN
INDEPENDENT ACCOUNTANT OF NATIONAL STANDING REASONABLY ACCEPTABLE TO PARENT AND
THE FORMER COMPANY STOCKHOLDERS’ AGENT (THE “INDEPENDENT AUDITOR”), WHOSE
DECISION SHALL BE BINDING ON THE PARTIES.  THE COST OF THE INDEPENDENT AUDITOR
AND REASONABLE ATTORNEYS’ FEES OF THE OTHER PARTY SHALL BE PAID BY THE PARTY
WHOSE AGGREGATE ESTIMATE OF THE DISPUTED AMOUNT DIFFERS MOST GREATLY FROM THE
DETERMINATION OF THE INDEPENDENT AUDITOR.  IF THE FORMER COMPANY STOCKHOLDERS
ARE REQUIRED TO PAY THE COST OF THE INDEPENDENT AUDITOR THEN SUCH COSTS SHALL BE
SATISFIED BY PAYMENT SOLELY FROM THE WORKING CAPITAL ESCROW AMOUNT. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE DISPUTE RESOLUTION
MECHANISM CONTAINED IN THIS SECTION 3.3(F) SHALL BE THE EXCLUSIVE MECHANISM FOR
RESOLVING DISPUTES REGARDING THE NET WORKING CAPITAL ADJUSTMENT, IF ANY.  FOR
PURPOSES OF THIS SECTION 3.3(F), “ACTUAL NET WORKING CAPITAL” SHALL MEAN THE NET
WORKING CAPITAL AS FINALLY DETERMINED IN ACCORDANCE WITH THIS
SECTION 3.3(F)(IV).

 

(V)           IF IT IS FINALLY DETERMINED PURSUANT TO SECTION 3.3(F)(IV) THAT
THE MERGER CONSIDERATION PAID AT THE CLOSING IS LESS THAN THE MERGER
CONSIDERATION AS ADJUSTED PURSUANT TO THIS SECTION 3.3(F), PARENT SHALL REMIT
SUCH DIFFERENCE TO THE PAYING AGENT TO BE DISBURSED TO THE FORMER COMPANY
STOCKHOLDERS PLUS PARENT SHALL IMMEDIATELY PREPARE AND EXECUTE AN INSTRUCTION TO
THE ESCROW AGENT TO REMIT THE WORKING CAPITAL ESCROW AMOUNT, IF ANY, TO THE
PAYING AGENT TO BE DISBURSED TO THE FORMER COMPANY STOCKHOLDERS.

 

(VI)          IF IT IS FINALLY DETERMINED PURSUANT TO SECTION 3.3(F)(IV) THAT
THE MERGER CONSIDERATION PAID AT THE CLOSING IS GREATER THAN THE MERGER
CONSIDERATION AS ADJUSTED PURSUANT TO THIS SECTION 3.3(F), SUCH AMOUNT SHALL BE
SATISFIED FIRST BY PAYMENT TO PARENT FROM THE WORKING CAPITAL ESCROW AMOUNT WITH
ANY SHORTFALL TO BE SATISFIED BY PAYMENT FROM THE FORMER COMPANY STOCKHOLDERS,
ON A SEVERAL (BUT NOT JOINT) BASIS.  IF AFTER SUCH SATISFACTION OUT OF THE
WORKING CAPITAL ESCROW AMOUNT, IF ANY, THERE IS A BALANCE REMAINING IN THE
WORKING CAPITAL ESCROW AMOUNT, PARENT SHALL IMMEDIATELY PREPARE AND EXECUTE AN
INSTRUCTION TO THE ESCROW AGENT TO REMIT SUCH BALANCE TO THE PAYING AGENT TO BE
DISBURSED TO THE FORMER COMPANY STOCKHOLDERS.

 

(VII)         ANY CASH PAYMENT TO BE MADE AS A RESULT OF ADJUSTMENTS MADE IN
ACCORDANCE WITH THIS SECTION 3.3(F), SHALL BE PAID WITHIN FIVE (5) BUSINESS DAYS
OF THE FINAL DETERMINATION OF SUCH ADJUSTMENTS BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS.  ANY SUCH PAYMENT SHALL BE MADE TO SUCH ACCOUNT OR ACCOUNTS AS
MAY BE DESIGNATED BY THE PARTY ENTITLED TO SUCH PAYMENT AT LEAST TWO
(2) BUSINESS DAYS PRIOR TO THE DATE THAT SUCH PAYMENT IS TO BE MADE.

 


(G)           NET INDEBTEDNESS ADJUSTMENT.


 

(I)            NO LATER THAN THREE (3) BUSINESS DAYS PRIOR TO THE CLOSING DATE,
THE COMPANY SHALL DELIVER TO PARENT A CERTIFICATE SIGNED BY AN OFFICER OF THE
COMPANY SETTING FORTH THE COMPANY’S GOOD FAITH DETERMINATION OF THE ESTIMATED
NET INDEBTEDNESS (“ESTIMATED NET

 

12

--------------------------------------------------------------------------------


 

INDEBTEDNESS”).  THE COMPANY SHALL PROVIDE PARENT ACCESS TO SUCH WORKING PAPERS
AND OTHER INFORMATION REASONABLY AVAILABLE SUPPORTING SUCH CALCULATION OF
ESTIMATED NET INDEBTEDNESS.

 

(II)           IF ACTUAL NET INDEBTEDNESS (AS DEFINED BELOW) IS GREATER THAN THE
ESTIMATED NET INDEBTEDNESS, THEN THE MERGER CONSIDERATION SHALL BE REDUCED
DOLLAR-FOR-DOLLAR BY THE AMOUNT OF SUCH DIFFERENCE AND SUCH AMOUNT SHALL BE
SATISFIED BY PAYMENT TO PARENT FROM THE FORMER COMPANY STOCKHOLDERS, ON A
SEVERAL (BUT NOT JOINT) BASIS.  IF ACTUAL NET INDEBTEDNESS IS LESS THAN THE
ESTIMATED NET INDEBTEDNESS, THEN THE MERGER CONSIDERATION SHALL BE INCREASED
DOLLAR-FOR-DOLLAR BY THE AMOUNT OF SUCH SHORTFALL AND PARENT SHALL REMIT SUCH
DIFFERENCE TO THE FORMER COMPANY STOCKHOLDERS’ AGENT TO BE DISBURSED TO THE
FORMER COMPANY STOCKHOLDERS.

 

(III)          WITHIN THIRTY (30) DAYS AFTER THE CLOSING DATE, PARENT SHALL
PREPARE OR CAUSE TO BE PREPARED A CALCULATION OF NET INDEBTEDNESS AND DELIVER TO
THE FORMER COMPANY STOCKHOLDERS’ AGENT SUCH CALCULATION OF NET INDEBTEDNESS AND
THE ADJUSTMENTS, IF ANY, REQUIRED TO BE MADE TO THE MERGER CONSIDERATION
PURSUANT TO SECTION 3.3(G)(II).  PARENT SHALL PROVIDE THE FORMER COMPANY
STOCKHOLDERS’ AGENT ACCESS TO SUCH WORKING PAPERS AND OTHER INFORMATION
REASONABLY AVAILABLE SUPPORTING SUCH CALCULATION OF NET INDEBTEDNESS.

 

(IV)          THE FORMER COMPANY STOCKHOLDERS’ AGENT WILL HAVE A PERIOD OF
THIRTY (30) DAYS FOLLOWING THE DELIVERY OF PARENT’S CALCULATION OF NET
INDEBTEDNESS TO NOTIFY PARENT IN WRITING OF ANY DISAGREEMENTS WITH SUCH
CALCULATION SPECIFYING IN REASONABLE DETAIL THE NATURE AND AMOUNT OF ANY SUCH
DISAGREEMENT.  ANY ITEM OR AMOUNT NOT SPECIFICALLY OBJECTED TO IN SUCH
NOTIFICATION SHALL BE BINDING AND CONCLUSIVE ON THE PARTIES.  IN THE EVENT THE
FORMER COMPANY STOCKHOLDERS’ AGENT TIMELY NOTIFIES PARENT OF ANY DISAGREEMENT,
PARENT AND THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL ATTEMPT IN GOOD FAITH TO
RESOLVE SUCH DISAGREEMENT.  IF WITHIN THIRTY (30) DAYS AFTER DELIVERY TO PARENT
OF THE NOTIFICATION BY THE FORMER COMPANY STOCKHOLDERS’ AGENT OF A DISAGREEMENT,
THE PARTIES ARE UNABLE TO RESOLVE SUCH DISAGREEMENT, EITHER THE FORMER COMPANY
STOCKHOLDERS’ AGENT, ON THE ONE HAND, OR PARENT, ON THE OTHER HAND, SHALL HAVE
THE RIGHT TO SUBMIT THE DETERMINATION OF SUCH MATTERS TO AN INDEPENDENT AUDITOR,
WHOSE DECISION SHALL BE BINDING ON THE PARTIES.  THE COST OF THE INDEPENDENT
AUDITOR AND REASONABLE ATTORNEYS’ FEES OF THE OTHER PARTY SHALL BE PAID BY THE
PARTY WHOSE AGGREGATE ESTIMATE OF THE DISPUTED AMOUNT DIFFERS MOST GREATLY FROM
THE DETERMINATION OF THE INDEPENDENT AUDITOR.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE DISPUTE RESOLUTION MECHANISM CONTAINED IN THIS
SECTION 3.3(G) SHALL BE THE EXCLUSIVE MECHANISM FOR RESOLVING DISPUTES REGARDING
THE NET INDEBTEDNESS ADJUSTMENT, IF ANY.  FOR PURPOSES OF THIS SECTION 3.3(G),
“ACTUAL NET INDEBTEDNESS” SHALL MEAN THE NET INDEBTEDNESS AS FINALLY DETERMINED
IN ACCORDANCE WITH THIS SECTION 3.3(G)(IV).

 

(V)           ANY CASH PAYMENT TO BE MADE AS A RESULT OF ADJUSTMENTS MADE IN
ACCORDANCE WITH THIS SECTION 3.3(G), SHALL BE PAID WITHIN FIVE (5) BUSINESS DAYS
OF THE FINAL DETERMINATION OF SUCH ADJUSTMENTS BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS.  ANY SUCH PAYMENT SHALL BE MADE TO SUCH ACCOUNT OR ACCOUNTS AS
MAY BE DESIGNATED BY THE PARTY ENTITLED TO SUCH PAYMENT AT LEAST TWO
(2) BUSINESS DAYS PRIOR TO THE DATE THAT SUCH PAYMENT IS TO BE MADE.

 

13

--------------------------------------------------------------------------------


 


(H)           TAX BENEFIT ADJUSTMENT.

 

(I)            NO LATER THAN 15 BUSINESS DAYS AFTER BOTH THE ACTUAL NET WORKING
CAPITAL AND ACTUAL NET INDEBTEDNESS ARE FINALLY DETERMINED IN ACCORDANCE WITH
SECTIONS 3.3(F)(IV) AND (G)(IV), RESPECTIVELY, THE FORMER COMPANY STOCKHOLDERS’
AGENT SHALL PREPARE OR CAUSE TO BE PREPARED A CALCULATION OF THE TAX BENEFIT
THAT MAY BE RECEIVED BY PARENT ARISING FROM TAX DEDUCTIONS ATTRIBUTABLE TO
PAYMENTS MADE IN CONNECTION WITH THE CANCELLATION OF THE COMPANY OPTIONS IN THE
MERGER (ASSUMING FOR THIS PURPOSE THAT THE COMPANY WILL HAVE SUFFICIENT INCOME
TO USE THE ENTIRE DEDUCTION AND THAT THE CURRENT TAX RATES REMAIN IN EFFECT)
(THE “CLOSING TAX BENEFIT”).  PARENT SHALL PROVIDE THE FORMER COMPANY
STOCKHOLDERS’ AGENT ACCESS TO ALL FINANCIAL AND OTHER INFORMATION THAT IT MAY
REASONABLY REQUEST TO CALCULATE THE CLOSING TAX BENEFIT.  THE FORMER COMPANY
STOCKHOLDERS’ AGENT SHALL PROVIDE PARENT ACCESS TO ITS WORKING PAPERS AND OTHER
INFORMATION REASONABLY AVAILABLE SUPPORTING SUCH CALCULATION OF THE CLOSING TAX
BENEFIT.

 

(II)           IF THE CLOSING TAX BENEFIT IS MORE THAN THE ESTIMATED TAX
BENEFIT, THEN THE MERGER CONSIDERATION SHALL BE INCREASED DOLLAR-FOR-DOLLAR BY
THE AMOUNT OF SUCH DIFFERENCE AND PARENT SHALL REMIT SUCH DIFFERENCE TO THE
FORMER COMPANY STOCKHOLDERS’ AGENT TO BE DISBURSED TO THE FORMER COMPANY
STOCKHOLDERS.  IF THE CLOSING TAX BENEFIT IS LESS THAN THE ESTIMATED TAX BENEFIT
THEN THE MERGER CONSIDERATION SHALL BE DECREASED DOLLAR-FOR-DOLLAR BY THE AMOUNT
OF SUCH DIFFERENCE AND SUCH AMOUNT SHALL BE SATISFIED BY PAYMENT TO PARENT FROM
THE FORMER COMPANY STOCKHOLDERS, ON A SEVERAL (BUT NOT JOINT) BASIS.

 

(III)          FOLLOWING THE CLOSING, PARENT SHALL CAUSE THE COMPANY OR THE
COMMON PARENT OF ANY AFFILIATED GROUP OF WHICH THE COMPANY MAY BE A MEMBER TO
USE ITS COMMERCIALLY REASONABLE EFFORTS TO FULLY REALIZE THE ENTIRE AMOUNT OF
THE CLOSING TAX BENEFIT AS PROMPTLY AS POSSIBLE AND IN COMPLIANCE WITH
APPLICABLE LAW, INCLUDING FILING IRS FORM 1139 AND ANY COMPARABLE STATE AND
LOCAL TAX FORMS FOR THE COMPANY’S TAX YEAR THAT WILL END ON THE CLOSING DATE,
FILING REFUND CLAIMS FOR PRIOR TAX YEARS OR REDUCING FUTURE ESTIMATED TAX
PAYMENTS AND FUTURE TAX PAYMENTS BASED ON ACTUAL TAX LIABILITY.  IF, AFTER THE
SECOND ANNIVERSARY OF THE CLOSING DATE, THE COMPANY OR THE COMMON PARENT OF ANY
AFFILIATED GROUP OF WHICH THE COMPANY MAY BE A MEMBER IS UNABLE TO FULLY UTILIZE
ALL OF THE DEDUCTIONS THAT FORM THE BASIS OF THE CLOSING TAX BENEFIT (THE
“UNUSED PORTION”), PARENT SHALL PROVIDE THE FORMER COMPANY STOCKHOLDERS’ AGENT
WITH A GOOD FAITH ESTIMATE OF THE UNUSED PORTION AND ACCESS TO SUCH WORKING
PAPERS AND OTHER INFORMATION, INCLUDING PRIOR TAX RETURNS, REASONABLY AVAILABLE
TO SUPPORT SUCH CALCULATION OF THE UNUSED PORTION.

 

(IV)          THE FORMER COMPANY STOCKHOLDERS’ AGENT WILL HAVE A PERIOD OF 20
BUSINESS DAYS FOLLOWING THE DELIVERY OF PARENT’S CALCULATION OF THE UNUSED
PORTION TO NOTIFY PARENT IN WRITING OF ANY DISAGREEMENTS WITH SUCH CALCULATION
SPECIFYING IN REASONABLE DETAIL THE NATURE AND AMOUNT OF ANY SUCH DISAGREEMENT. 
ANY ITEM OR AMOUNT NOT SPECIFICALLY OBJECTED TO IN SUCH NOTIFICATION SHALL BE
BINDING AND CONCLUSIVE ON THE PARTIES.  IN THE EVENT THE FORMER COMPANY
STOCKHOLDERS’ AGENT TIMELY NOTIFIES PARENT OF ANY DISAGREEMENT, PARENT AND THE
FORMER COMPANY STOCKHOLDERS’ AGENT SHALL ATTEMPT IN GOOD FAITH TO RESOLVE SUCH
DISAGREEMENT.  IF WITHIN THIRTY (30) DAYS AFTER DELIVERY TO PARENT OF THE
NOTIFICATION BY THE FORMER COMPANY STOCKHOLDERS’ AGENT OF A DISAGREEMENT, THE
PARTIES ARE UNABLE TO RESOLVE SUCH DISAGREEMENT, EITHER THE FORMER COMPANY
STOCKHOLDERS’ AGENT, ON THE ONE HAND, OR PARENT, ON THE OTHER HAND, SHALL HAVE
THE RIGHT TO SUBMIT THE DETERMINATION OF SUCH MATTERS TO AN INDEPENDENT AUDITOR,
WHOSE DECISION SHALL BE BINDING ON THE PARTIES.  THE COST OF THE INDEPENDENT
AUDITOR AND

 

14

--------------------------------------------------------------------------------


 

REASONABLE ATTORNEYS’ FEES OF THE OTHER PARTY SHALL BE PAID BY THE PARTY WHOSE
AGGREGATE ESTIMATE OF THE DISPUTED AMOUNT DIFFERS MOST GREATLY FROM THE
DETERMINATION OF THE INDEPENDENT AUDITOR.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THE DISPUTE RESOLUTION MECHANISM CONTAINED IN THIS
SECTION 3.3(H) SHALL BE THE EXCLUSIVE MECHANISM FOR RESOLVING DISPUTES REGARDING
THE UNUSED PORTION, IF ANY.  THE AMOUNT OF THE UNUSED PORTION, AS FINALLY
DETERMINED PURSUANT TO THIS SECTION 3.3(H)(IV) SHALL BE REFERRED TO AS THE
“AGREED UPON UNUSED PORTION.”

 

(V)           THE FORMER COMPANY STOCKHOLDERS SHALL PAY SEVERALLY AND NOT
JOINTLY TO PARENT AN AMOUNT EQUAL TO THE AGREED UPON UNUSED PORTION MULTIPLIED
BY THE TAX RATE USED TO CALCULATE THE CLOSING TAX BENEFIT.

 

(VI)          IF, FOLLOWING THE PAYMENT MADE BY THE FORMER COMPANY STOCKHOLDERS
TO PARENT PURSUANT TO SECTION 3.3(H)(V), THE COMPANY UTILIZES ANY OF THE AGREED
UPON UNUSED PORTION, THEN PARENT SHALL PAY THE AMOUNT OF THE TAX BENEFIT DERIVED
FROM SUCH UTILIZATION TO THE FORMER COMPANY STOCKHOLDERS’ AGENT TO BE DISBURSED
TO THE FORMER COMPANY STOCKHOLDERS.

 

(VII)         ANY CASH PAYMENTS TO BE MADE AS A RESULT OF THIS
SECTION 3.3(H) SHALL BE PAID WITHIN FIVE (5) BUSINESS DAYS OF THE FINAL
DETERMINATION OF SUCH AMOUNTS BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS. 
ANY SUCH PAYMENT SHALL BE MADE TO SUCH ACCOUNT OR ACCOUNTS AS MAY BE DESIGNATED
BY THE PARTY ENTITLED TO SUCH PAYMENT AT LEAST TWO (2) BUSINESS DAYS PRIOR TO
THE DATE THAT SUCH PAYMENT IS TO BE MADE.

 


SECTION 3.4.          APPRAISAL RIGHTS.


 


(A)           NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY,
ANY SHARES OF COMPANY COMMON STOCK HELD BY A HOLDER WHO HAS EXERCISED SUCH
HOLDER’S APPRAISAL RIGHTS IN ACCORDANCE WITH SECTION 262 OF THE DGCL, AND WHO,
AS OF THE EFFECTIVE TIME, HAS NOT EFFECTIVELY WITHDRAWN OR LOST SUCH APPRAISAL
RIGHTS (“DISSENTING SHARES”), SHALL NOT BE CONVERTED INTO OR REPRESENT A RIGHT
TO RECEIVE THE PER SHARE MERGER CONSIDERATION PURSUANT TO SECTION 3.3(A), BUT
THE HOLDER OF THE DISSENTING SHARES SHALL ONLY BE ENTITLED TO SUCH APPRAISAL
RIGHTS AS ARE GRANTED BY THE DGCL.


 


(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 3.4(A), IF ANY HOLDER OF
SHARES OF COMPANY COMMON STOCK WHO DEMANDS HIS, HER OR ITS APPRAISAL RIGHTS WITH
RESPECT TO SUCH SHARES SHALL EFFECTIVELY WITHDRAW OR LOSE (THROUGH FAILURE TO
PERFECT OR OTHERWISE) HIS, HER OR ITS RIGHTS TO RECEIVE PAYMENT FOR THE FAIR
MARKET VALUE OF SUCH SHARES UNDER SECTION 262 OF THE DGCL, THEN, AS OF THE LATER
OF THE EFFECTIVE TIME OR THE OCCURRENCE OF SUCH EVENT, SUCH HOLDER’S SHARES
SHALL AUTOMATICALLY BE CONVERTED INTO AND REPRESENT ONLY THE RIGHT TO RECEIVE
THE PER SHARE MERGER CONSIDERATION, WITHOUT ANY INTEREST THEREON, AS PROVIDED IN
SECTION 3.3(C) UPON SURRENDER OF THE CERTIFICATE OR CERTIFICATES REPRESENTING
SUCH SHARES.  THE COMPANY SHALL GIVE PARENT PROMPT NOTICE OF ANY DEMANDS
RECEIVED BY THE COMPANY FOR APPRAISAL OF SHARES OF COMPANY COMMON STOCK, AND
PARENT SHALL HAVE THE RIGHT TO PARTICIPATE IN ALL NEGOTIATIONS AND PROCEEDINGS
WITH RESPECT TO SUCH DEMANDS.  EXCEPT WITH THE PRIOR WRITTEN CONSENT OF PARENT,
THE COMPANY SHALL NOT MAKE ANY PAYMENT WITH RESPECT TO, OR SETTLE OR OFFER TO
SETTLE, ANY SUCH DEMANDS.

 

15

--------------------------------------------------------------------------------


 


SECTION 3.5.          PAYMENT OF MERGER CONSIDERATION; EXCHANGE OF CERTIFICATES.


 


(A)           PRIOR TO THE EFFECTIVE TIME, THE FORMER COMPANY STOCKHOLDERS’
AGENT SHALL DESIGNATE, OR SHALL CAUSE TO BE DESIGNATED, A BANK OR TRUST COMPANY
REASONABLY ACCEPTABLE TO PARENT TO ACT AS AGENT (THE “PAYING AGENT”) FOR THE
PAYMENT OF THE MERGER CONSIDERATION (LESS THE ESCROW AMOUNT, THE WORKING CAPITAL
ESCROW AMOUNT AND THE PORTION OF THE MERGER CONSIDERATION ALLOCABLE TO THE
ROLLOVER SHARES), AND, AT THE EFFECTIVE TIME, PARENT SHALL PROVIDE TO THE PAYING
AGENT, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, THE AMOUNTS NECESSARY
FOR THE PAYMENT OF THE MERGER CONSIDERATION (LESS THE ESCROW AMOUNT AND THE
WORKING CAPITAL ESCROW AMOUNT AND THE PORTION OF THE MERGER CONSIDERATION
ALLOCABLE TO THE ROLLOVER SHARES).  ANY AND ALL INTEREST OR INCOME EARNED ON
FUNDS MADE AVAILABLE TO THE PAYING AGENT PURSUANT TO THIS AGREEMENT SHALL BE
TURNED OVER TO PARENT.


 


(B)           FROM AND AFTER THE EFFECTIVE TIME, EACH HOLDER OF A CERTIFICATE OR
CERTIFICATES (“CERTIFICATES”) WHICH REPRESENTED SHARES OF COMPANY COMMON STOCK
OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL SURRENDER EACH
CERTIFICATE TO THE PAYING AGENT, AND RECEIVE PROMPTLY IN EXCHANGE THEREFOR THE
APPLICABLE PER SHARE MERGER CONSIDERATION (LESS THE APPLICABLE PORTION OF THE
ESCROW AMOUNT AND THE WORKING CAPITAL ESCROW AMOUNT) INTO WHICH THE COMPANY
COMMON STOCK EVIDENCED BY THE CERTIFICATES SO SURRENDERED SHALL HAVE BEEN
CONVERTED PURSUANT, AND SUBJECT TO, THE PROVISIONS OF ARTICLE III OF THIS
AGREEMENT.  THE SURRENDER OF CERTIFICATES SHALL BE ACCOMPANIED BY DULY COMPLETED
AND EXECUTED LETTERS OF TRANSMITTAL IN SUCH CUSTOMARY FORM AS MAY REASONABLY BE
AGREED TO BY THE COMPANY AND PARENT.  UNTIL SURRENDERED, EACH OUTSTANDING
CERTIFICATE SHALL BE DEEMED FOR ALL CORPORATE PURPOSES FROM AND AFTER THE
EFFECTIVE TIME TO EVIDENCE THE RIGHT TO RECEIVE THE PER SHARE MERGER
CONSIDERATION BUT SHALL, SUBJECT TO APPLICABLE APPRAISAL RIGHTS UNDER THE DGCL
AND SECTION 3.4 OF THIS AGREEMENT, HAVE NO OTHER RIGHTS.  FROM AND AFTER THE
EFFECTIVE TIME, THERE SHALL BE NO FURTHER REGISTRATION OF TRANSFERS ON THE
RECORDS OF THE COMPANY OF SHARES OF COMPANY COMMON STOCK OUTSTANDING IMMEDIATELY
PRIOR TO THE EFFECTIVE TIME.


 


(C)           IN THE EVENT ANY CERTIFICATE SHALL HAVE BEEN LOST, STOLEN OR
DESTROYED, UPON THE MAKING OF AN AFFIDAVIT OF THAT FACT BY THE PERSON CLAIMING
SUCH CERTIFICATE TO BE LOST, STOLEN OR DESTROYED, PAYING AGENT SHALL PAY THE
APPLICABLE PER SHARE MERGER CONSIDERATION (LESS THE APPLICABLE PORTION OF THE
ESCROW AMOUNT AND THE WORKING CAPITAL ESCROW AMOUNT) IN EXCHANGE THEREFOR
PURSUANT TO THE PROVISIONS OF ARTICLE III OF THIS AGREEMENT; PROVIDED, HOWEVER,
THAT PARENT MAY, IN ITS SOLE DISCRETION AND AS A CONDITION PRECEDENT TO THE
ISSUANCE THEREOF, REQUIRE THE OWNER OF SUCH LOST, STOLEN OR DESTROYED
CERTIFICATE TO DELIVER AN AGREEMENT OF INDEMNIFICATION (BUT WITHOUT HAVING TO
POST A BOND), IN FORM REASONABLY SATISFACTORY TO PARENT, AGAINST ANY CLAIM THAT
MAY BE MADE AGAINST PARENT, THE SURVIVING CORPORATION OR THE PAYING AGENT WITH
RESPECT TO THE CERTIFICATE ALLEGED TO HAVE BEEN LOST, STOLEN OR DESTROYED.


 


(D)           AT THE EFFECTIVE TIME, EACH OPTIONHOLDER SHALL RECEIVE FROM THE
PAYING AGENT THE APPLICABLE OPTION CONSIDERATION (LESS THE APPLICABLE PORTION OF
THE ESCROW AMOUNT AND THE WORKING CAPITAL ESCROW AMOUNT) INTO WHICH THE COMPANY
OPTIONS SHALL HAVE BEEN CONVERTED PURSUANT, AND SUBJECT TO, THE PROVISIONS OF
ARTICLE III OF THIS AGREEMENT.

 

16

--------------------------------------------------------------------------------


 


(E)           FROM AND AFTER THE EFFECTIVE TIME, EACH WARRANTHOLDER SHALL
SURRENDER EACH COMPANY WARRANT TO THE PAYING AGENT, AND RECEIVE PROMPTLY IN
EXCHANGE THEREFOR THE APPLICABLE WARRANT CONSIDERATION (LESS THE APPLICABLE
ESCROW AMOUNT AND THE WORKING CAPITAL ESCROW AMOUNT) INTO WHICH THE COMPANY
WARRANT SO SURRENDERED SHALL HAVE BEEN CONVERTED PURSUANT, AND SUBJECT TO, THE
PROVISIONS OF ARTICLE III OF THIS AGREEMENT.  THE SURRENDER OF COMPANY WARRANTS
SHALL BE ACCOMPANIED BY DULY COMPLETED AND EXECUTED LETTERS OF TRANSMITTAL IN
SUCH CUSTOMARY FORM AS MAY REASONABLY BE AGREED TO BY THE COMPANY AND PARENT. 
UNTIL SURRENDERED, EACH OUTSTANDING COMPANY WARRANT SHALL BE DEEMED FOR ALL
CORPORATE PURPOSES FROM AND AFTER THE EFFECTIVE TIME TO EVIDENCE THE RIGHT TO
RECEIVE THE APPLICABLE WARRANT CONSIDERATION BUT SHALL HAVE NO OTHER RIGHTS. 
FROM AND AFTER THE EFFECTIVE TIME, THERE SHALL BE NO FURTHER REGISTRATION OF
TRANSFERS ON THE RECORDS OF THE COMPANY OF THE COMPANY WARRANTS OUTSTANDING
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME.


 


(F)            IN THE EVENT ANY COMPANY WARRANT SHALL HAVE BEEN LOST, STOLEN OR
DESTROYED, UPON THE MAKING OF AN AFFIDAVIT OF THAT FACT BY THE PERSON CLAIMING
SUCH COMPANY WARRANT TO BE LOST, STOLEN OR DESTROYED, PAYING AGENT SHALL PAY THE
APPLICABLE WARRANT CONSIDERATION (LESS THE APPLICABLE PORTION OF THE ESCROW
AMOUNT AND THE WORKING CAPITAL ESCROW AMOUNT) IN EXCHANGE THEREFOR PURSUANT TO
THE PROVISIONS OF ARTICLE III OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT PARENT
MAY, IN ITS SOLE DISCRETION AND AS A CONDITION PRECEDENT TO THE ISSUANCE
THEREOF, REQUIRE THE OWNER OF SUCH LOST, STOLEN OR DESTROYED COMPANY WARRANT TO
DELIVER AN AGREEMENT OF INDEMNIFICATION (BUT WITHOUT HAVING TO POST A BOND), IN
FORM REASONABLY SATISFACTORY TO PARENT, AGAINST ANY CLAIM THAT MAY BE MADE
AGAINST PARENT, THE SURVIVING CORPORATION OR THE PAYING AGENT WITH RESPECT TO
THE WARRANT CERTIFICATE ALLEGED TO HAVE BEEN LOST, STOLEN OR DESTROYED.


 


(G)           IF ANY PORTION OF THE PER SHARE MERGER CONSIDERATION OR WARRANT
CONSIDERATION IS TO BE PAID TO A PERSON (OTHER THAN THE ESCROW AGENT) OTHER THAN
THE PERSON IN WHOSE NAME THE APPLICABLE CERTIFICATE OR COMPANY WARRANT, AS THE
CASE MAY BE, IS REGISTERED, IT SHALL BE A CONDITION TO SUCH PAYMENT THAT THE
CERTIFICATE OR COMPANY WARRANT SO SURRENDERED SHALL BE PROPERLY ENDORSED OR
OTHERWISE BE IN PROPER FORM FOR TRANSFER AND THAT THE PERSON REQUESTING SUCH
PAYMENT SHALL PAY TO THE PAYING AGENT ANY TRANSFER OR OTHER TAXES REQUIRED AS A
RESULT OF SUCH PAYMENT TO A PERSON OTHER THAN THE REGISTERED HOLDER OF SUCH
CERTIFICATE OR COMPANY WARRANT OR ESTABLISH TO THE SATISFACTION OF THE PAYING
AGENT THAT SUCH TAX HAS BEEN PAID OR IS NOT PAYABLE.


 


(H)           ANY PORTION OF THE MERGER CONSIDERATION MADE AVAILABLE TO THE
PAYING AGENT PURSUANT TO SECTION 3.5(A) THAT REMAINS UNCLAIMED SIX MONTHS AFTER
THE EFFECTIVE TIME SHALL BE RETURNED TO PARENT, UPON DEMAND, AND ANY HOLDER WHO
HAS NOT SURRENDERED CERTIFICATES OR COMPANY WARRANTS FOR THE APPLICABLE PER
SHARE MERGER CONSIDERATION OR WARRANT CONSIDERATION IN ACCORDANCE WITH THIS
SECTION 3.5 PRIOR TO THAT TIME SHALL THEREAFTER LOOK ONLY TO PARENT FOR PAYMENT
OF SUCH APPLICABLE CONSIDERATION, WITHOUT ANY INTEREST THEREON.  NOTWITHSTANDING
THE FOREGOING, NONE OF PARENT, MERGER SUB, THE COMPANY, THE SURVIVING
CORPORATION OR THE PAYING AGENT SHALL BE LIABLE TO ANY SUCH HOLDER FOR ANY
AMOUNTS PAID TO A GOVERNMENTAL ENTITY PURSUANT TO APPLICABLE LAW RELATING TO
ABANDONED PROPERTY, ESCHEAT OR SIMILAR LAWS.  ANY AMOUNTS REMAINING UNCLAIMED BY
HOLDERS TWO YEARS AFTER THE EFFECTIVE TIME (OR SUCH EARLIER DATE, IMMEDIATELY
PRIOR TO SUCH TIME WHEN THE AMOUNTS WOULD OTHERWISE ESCHEAT TO OR BECOME THE
PROPERTY OF ANY GOVERNMENTAL ENTITY)

 

17

--------------------------------------------------------------------------------


 


SHALL BECOME, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PROPERTY OF PARENT,
FREE AND CLEAR OF ANY LIENS OF ANY PERSON PREVIOUSLY ENTITLED THERETO.  ANY
PORTION OF THE MERGER CONSIDERATION MADE AVAILABLE TO THE PAYING AGENT PURSUANT
TO SECTION 3.5(A) TO PAY FOR SHARES OF COMPANY COMMON STOCK FOR WHICH APPRAISAL
RIGHTS HAVE BEEN PERFECTED SHALL BE RETURNED TO PARENT UPON DEMAND.


 


(I)            EACH OF THE SURVIVING CORPORATION, PARENT AND THE PAYING AGENT
SHALL BE ENTITLED TO DEDUCT AND WITHHOLD FROM THE CONSIDERATION OTHERWISE
PAYABLE TO ANY PERSON PURSUANT TO THIS ARTICLE III SUCH AMOUNTS AS IT IS
REQUIRED TO DEDUCT AND WITHHOLD WITH RESPECT TO THE MAKING OF SUCH PAYMENT UNDER
ANY PROVISION OF FEDERAL, STATE, LOCAL OR FOREIGN TAX LAW.  IF THE SURVIVING
CORPORATION, PARENT OR THE PAYING AGENT SO WITHHOLDS AMOUNTS, SUCH AMOUNTS SHALL
BE TREATED FOR ALL PURPOSES OF THIS AGREEMENT AS HAVING BEEN PAID TO THE HOLDER
OF SHARES OF COMPANY COMMON STOCK, COMPANY OPTIONS OR COMPANY WARRANTS, AS THE
CASE MAY BE, IN RESPECT OF WHICH THE SURVIVING CORPORATION, PARENT OR THE PAYING
AGENT MADE SUCH DEDUCTION OR WITHHOLDING.


 


ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

The Company represents and warrants to Parent and Merger Sub as follows:

 


SECTION 4.1.          ORGANIZATION OF COMPANY.  THE COMPANY IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE, HAS ALL REQUISITE CORPORATE POWER TO OWN, LEASE AND OPERATE
ITS PROPERTY AND TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED, AND IS DULY
QUALIFIED OR LICENSED TO DO BUSINESS AND IS IN GOOD STANDING AS A FOREIGN
CORPORATION IN EACH JURISDICTION IN WHICH THE NATURE OF ITS BUSINESS OR
OWNERSHIP OR LEASING OF PROPERTIES MAKES SUCH QUALIFICATION OR LICENSING
NECESSARY AND WHERE THE FAILURE TO BE SO QUALIFIED OR LICENSED WOULD REASONABLY
BE EXPECTED TO RESULT IN A COMPANY MATERIAL ADVERSE EFFECT.  FOR PURPOSES OF
THIS AGREEMENT, “COMPANY MATERIAL ADVERSE EFFECT” SHALL MEAN A MATERIAL ADVERSE
EFFECT ON THE BUSINESS, ASSETS, LIABILITIES, CONDITION (FINANCIAL OR OTHERWISE),
PROPERTY OR RESULTS OF OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES (TAKEN AS
A WHOLE).  COMPANY MATERIAL ADVERSE EFFECT SHALL NOT INCLUDE ANY EVENT,
SITUATION, CHANGE, DEVELOPMENT, CONDITION OR CIRCUMSTANCE:  (I) RELATING TO OR
RESULTING FROM THE ECONOMY IN GENERAL, (II) RELATING TO OR RESULTING FROM THE
INDUSTRY IN WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES OPERATES AND NOT
UNIQUELY RELATING TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, (III) RESULTING
FROM THE ANNOUNCEMENT OR EXISTENCE OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, (IV) RESULTING FROM ACTIONS OR OMISSIONS OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES TAKEN WITH THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY
HERETO OR PURSUANT TO THE TERMS OF THIS AGREEMENT (INCLUDING THE COMPANY
DISCLOSURE SCHEDULES) OR THE OTHER TRANSACTION DOCUMENTS, (V) RESULTING FROM
COMPLIANCE WITH THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS,
(VI) RESULTING FROM ANY WORLDWIDE, NATIONAL OR LOCAL CONDITIONS OR CIRCUMSTANCES
(POLITICAL, ECONOMIC, FINANCIAL, REGULATORY OR OTHERWISE), INCLUDING, WITHOUT
LIMITATION, AN OUTBREAK OR ESCALATION OR WAR, ARMED HOSTILITIES, ACTS OF
TERRORISM, POLITICAL INSTABILITY OR OTHER NATIONAL OR INTERNATIONAL CALAMITY,
CRISIS OR EMERGENCY OCCURRING WITHIN OR OUTSIDE OF THE UNITED STATES, OR
(VII) IN EXISTENCE AS OF THE DATE HEREOF AND ACTUALLY KNOWN AND UNDERSTOOD BY
PARENT (INCLUDING POTENTIAL CONSEQUENCES THEREOF).

 

18

--------------------------------------------------------------------------------


 


SECTION 4.2.          CAPITALIZATION; SUBSIDIARIES.


 


(A)           THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF 150,000
SHARES OF COMPANY COMMON STOCK AND 65,000 SHARES OF PREFERRED STOCK OF THE
COMPANY, PAR VALUE $0.01.  NO SHARES OF SUCH PREFERRED STOCK ARE ISSUED OR
OUTSTANDING.  THE NUMBER OF ISSUED AND OUTSTANDING SHARES OF COMPANY COMMON
STOCK IS AS DESCRIBED ON SCHEDULE 4.2(A) OF THE COMPANY DISCLOSURE SCHEDULES.
 ALL SUCH ISSUED AND OUTSTANDING SHARES OF COMPANY COMMON STOCK HAVE BEEN, AND
ALL SHARES OF COMPANY COMMON STOCK THAT MAY BE ISSUED PURSUANT TO OUTSTANDING
OPTIONS AND WARRANTS TO PURCHASE COMPANY COMMON STOCK WILL BE, WHEN ISSUED IN
ACCORDANCE WITH THE RESPECTIVE TERMS THEREOF, DULY AUTHORIZED, VALIDLY ISSUED
AND ARE FULLY PAID AND NONASSESSABLE.  EXCEPT AS DESCRIBED IN SCHEDULE 4.2(A) OF
THE COMPANY DISCLOSURE SCHEDULES, (A) THERE ARE NO ISSUED OR OUTSTANDING SHARES
OF CAPITAL STOCK OF THE COMPANY, (B) NO SHARES OF CAPITAL STOCK OF THE COMPANY
ARE HELD IN TREASURY, (C) NO PREFERRED STOCK OR OTHER EQUITY SECURITIES OF ANY
KIND OF THE COMPANY ARE ISSUED OR OUTSTANDING, (D) THERE ARE NO OTHER ISSUED OR
OUTSTANDING SECURITIES OF THE COMPANY CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR AT ANY TIME CAPITAL STOCK OF THE COMPANY, AND (E) THERE ARE NO
SUBSCRIPTIONS, OPTIONS, “PHANTOM” STOCK RIGHTS, STOCK APPRECIATION RIGHTS,
WARRANTS OR OTHER RIGHTS OF ANY KIND ENTITLING ANY PERSON TO ACQUIRE OR
OTHERWISE RECEIVE FROM THE COMPANY ANY SHARES OF CAPITAL STOCK OR SECURITIES OF
THE COMPANY CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR AT ANY TIME
CAPITAL STOCK OF THE COMPANY (COLLECTIVELY, THE “COMPANY SECURITIES”).  EXCEPT
AS DESCRIBED IN SCHEDULE 4.2(A) OF THE COMPANY DISCLOSURE SCHEDULES, THERE ARE
NO CONTRACTS, COMMITMENTS, AGREEMENTS, UNDERSTANDINGS OR ARRANGEMENTS OF ANY
KIND RELATING TO THE GRANT, ISSUANCE, REPURCHASE, REDEMPTION OR OTHER
ACQUISITION BY THE COMPANY OF ANY COMPANY SECURITIES.  EXCEPT AS DESCRIBED IN
SCHEDULE 4.2(A) OF THE COMPANY DISCLOSURE SCHEDULES, THERE ARE NO VOTING TRUSTS,
SHAREHOLDER AGREEMENTS, COMMITMENTS, UNDERTAKINGS, UNDERSTANDINGS, PROXIES OR
OTHER RESTRICTIONS THAT DIRECTLY OR INDIRECTLY RESTRICT OR LIMIT, OR OTHERWISE
RELATE TO, THE VOTING, SALE OR OTHER DISPOSITION OF ANY SHARES OF COMPANY COMMON
STOCK OR THE RIGHTS OF ANY SHAREHOLDER OF THE COMPANY.


 


(B)           SCHEDULE 4.2(B) OF THE COMPANY DISCLOSURE SCHEDULES SETS FORTH THE
NAMES OF EACH OF THE COMPANY’S SUBSIDIARIES AND SHOWS FOR EACH SUCH SUBSIDIARY:
(I) ITS JURISDICTION OF ORGANIZATION AND EACH OTHER JURISDICTION IN WHICH IT IS
QUALIFIED TO DO BUSINESS; (II) THE AUTHORIZED AND OUTSTANDING CAPITAL STOCK OR
OTHER OWNERSHIP INTERESTS OF EACH SUBSIDIARY; AND (III) THE IDENTITY OF AND
NUMBER OF SHARES OF SUCH CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS OWNED (OF
RECORD AND BENEFICIALLY) BY EACH HOLDER THEREOF.  EXCEPT AS SET FORTH ON
SCHEDULE 4.2(B) OF THE COMPANY DISCLOSURE SCHEDULES, ALL OF THE OUTSTANDING
CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS OF EACH SUBSIDIARY ARE OWNED FREE AND
CLEAR OF ANY LIEN AND FREE AND CLEAR OF ANY OTHER LIMITATION OR RESTRICTION
(INCLUDING ANY RESTRICTION ON THE RIGHT TO VOTE, SELL OR OTHERWISE DISPOSE OF
SUCH CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS).


 


(C)           EACH OF THE COMPANY’S SUBSIDIARIES IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING IN ITS JURISDICTION OF ORGANIZATION, WITH ALL
REQUISITE CORPORATE, PARTNERSHIP, MEMBERSHIP OR LIMITED LIABILITY COMPANY POWER,
AS THE CASE MAY BE, TO OWN, LEASE AND OPERATE ITS PROPERTY AND TO CARRY ON ITS
BUSINESS AS NOW BEING CONDUCTED, AND IS DULY QUALIFIED AND/OR LICENSED TO DO
BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION IN EACH JURISDICTION
IN WHICH THE NATURE OF ITS BUSINESS OR OWNERSHIP OR LEASING OF PROPERTIES

 

19

--------------------------------------------------------------------------------


 


MAKES SUCH QUALIFICATION OR LICENSING NECESSARY AND WHERE THE FAILURE TO BE SO
QUALIFIED OR LICENSED COULD REASONABLY BE EXPECTED TO RESULT IN A COMPANY
MATERIAL ADVERSE EFFECT.


 


(D)           EXCEPT AS DESCRIBED IN SCHEDULE 4.2(D) OF THE COMPANY DISCLOSURE
SCHEDULES, (A) THERE ARE NO ISSUED OR OUTSTANDING SHARES OF CAPITAL STOCK OR
OTHER OWNERSHIP INTERESTS OF ANY OF THE COMPANY’S SUBSIDIARY, (B) NO SHARES OF
CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS OF ANY OF THE COMPANY’S SUBSIDIARY
ARE HELD IN TREASURY, (C) NO PREFERRED STOCK OR OTHER EQUITY SECURITIES OF ANY
KIND OF ANY OF THE COMPANY’S SUBSIDIARIES ARE AUTHORIZED, ISSUED OR OUTSTANDING,
(D) THERE ARE NO OTHER ISSUED OR OUTSTANDING SECURITIES OF ANY OF THE COMPANY’S
SUBSIDIARIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR AT ANY TIME
CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS OF SUCH SUBSIDIARY AND (E) THERE ARE
NO SUBSCRIPTIONS, OPTIONS, “PHANTOM” STOCK RIGHTS, STOCK APPRECIATION RIGHTS,
WARRANTS OR OTHER RIGHTS OF ANY KIND ENTITLING ANY PERSON TO ACQUIRE OR
OTHERWISE RECEIVE FROM ANY OF THE COMPANY’S SUBSIDIARIES ANY SHARES OF CAPITAL
STOCK OR OTHER OWNERSHIP INTERESTS OR SECURITIES OF THE COMPANY’S SUBSIDIARIES
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR AT ANY TIME CAPITAL STOCK OR
OTHER OWNERSHIP INTEREST OF THE COMPANY’S SUBSIDIARIES (COLLECTIVELY, THE
“SUBSIDIARY SECURITIES”).  EXCEPT AS DESCRIBED IN SCHEDULE 4.2(D) OF THE COMPANY
DISCLOSURE SCHEDULES, THERE ARE NO CONTRACTS, COMMITMENTS, AGREEMENTS,
UNDERSTANDINGS OR ARRANGEMENTS OF ANY KIND RELATING TO THE GRANT, ISSUANCE,
REPURCHASE, REDEMPTION OR OTHER ACQUISITION BY THE COMPANY’S SUBSIDIARIES OF ANY
SUBSIDIARY SECURITIES.


 


SECTION 4.3.          AUTHORITY; NO CONFLICT; REQUIRED FILINGS AND CONSENTS.


 


(A)           THE COMPANY HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
ENTER INTO THIS AGREEMENT AND ALL TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY
AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND SUCH
TRANSACTION DOCUMENTS.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND SUCH
TRANSACTION DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND SUCH TRANSACTION DOCUMENTS HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON THE PART OF THE COMPANY, SUBJECT ONLY TO THE
APPROVAL OF THE MERGER BY THE COMPANY’S STOCKHOLDERS UNDER THE PROVISIONS OF THE
DGCL AND THE COMPANY’S CERTIFICATE OF INCORPORATION (THE “COMPANY STOCKHOLDER
APPROVAL”).  THIS AGREEMENT HAS BEEN, AND SUCH OTHER TRANSACTION DOCUMENTS TO
WHICH THE COMPANY IS A PARTY HAVE BEEN, OR TO THE EXTENT NOT EXECUTED AS OF THE
DATE HEREOF, WILL BE, DULY EXECUTED AND DELIVERED BY THE COMPANY.  THIS
AGREEMENT AND EACH OF THE TRANSACTION DOCUMENTS TO WHICH THE COMPANY IS A PARTY
CONSTITUTES, ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE OTHER
PARTIES HERETO AND THERETO, THE VALID AND BINDING OBLIGATION OF THE COMPANY,
ENFORCEABLE BY PARENT AND MERGER SUB AGAINST THE COMPANY IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, EXCEPT TO THE EXTENT THAT ENFORCEABILITY MAY BE LIMITED
BY APPLICABLE BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM OR OTHER LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING AT LAW OR IN EQUITY.  FOR PURPOSES OF THIS AGREEMENT, “TRANSACTION
DOCUMENTS” MEANS THIS AGREEMENT, THE ESCROW AGREEMENT, THE WORKING CAPITAL
ESCROW AGREEMENT, THE CERTIFICATE OF MERGER, THE INDEMNIFICATION MATTERS LETTER
AND THE ASSIGNMENT SIDE LETTER.

 

20

--------------------------------------------------------------------------------


 


(B)           THE EXECUTION AND DELIVERY BY THE COMPANY OF THIS AGREEMENT AND
THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY DOES NOT, AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY WILL NOT, (I) CONFLICT WITH, OR RESULT IN ANY
VIOLATION OR BREACH OF ANY PROVISION OF THE CERTIFICATE OF INCORPORATION, BYLAWS
OR OTHER ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY SUBSIDIARY, (II) VIOLATE
ANY LAW, RULE OR REGULATION APPLICABLE TO THE COMPANY OR ANY SUBSIDIARY,
(III) EXCEPT AS SET FORTH ON SCHEDULE 4.3(B)(III) OF THE COMPANY DISCLOSURE
SCHEDULES, CONFLICT WITH OR RESULT IN A BREACH OF, OR GIVE RISE TO A RIGHT OF
TERMINATION OF, OR ACCELERATE THE PERFORMANCE (INCLUDING, WITHOUT LIMITATION,
PAYMENT OF SEVERANCE PAY, UNEMPLOYMENT COMPENSATION OR TERMINATION PAY, OR
ACCELERATION OF THE TIME OR PAYMENT OR VESTING OR AN INCREASE IN THE AMOUNT OR
VALUE OF COMPENSATION OR BENEFITS DUE TO ANY EMPLOYEE OR FORMER EMPLOYEE SOLELY
BY REASON OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS) REQUIRED BY THE TERMS OF ANY JUDGMENT,
COURT ORDER OR CONSENT DECREE, OR ANY CONTRACT, COMMITMENT, AGREEMENT,
UNDERSTANDING OR ARRANGEMENT OR PERMIT OR CONSTITUTE A DEFAULT THEREUNDER, OR
(IV) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY PROPERTY OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, EXCEPT IN THE CASE OF CLAUSES (II),
(III) AND (IV) AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL
ADVERSE EFFECT.


 


(C)           NONE OF THE EXECUTION AND DELIVERY BY THE COMPANY OF THIS
AGREEMENT OR OF ANY OTHER TRANSACTION DOCUMENT TO WHICH THE COMPANY IS A PARTY
OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR SUCH
OTHER TRANSACTION DOCUMENT WILL REQUIRE ANY CONSENT, APPROVAL, ORDER OR
AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING WITH, ANY COURT,
ADMINISTRATIVE AGENCY OR COMMISSION OR OTHER GOVERNMENTAL AUTHORITY OR
INSTRUMENTALITY (“GOVERNMENTAL ENTITY”), EXCEPT FOR (I) THE FILING OF THE
CERTIFICATE OF MERGER WITH THE DELAWARE SECRETARY OF STATE, (II) SUCH CONSENTS,
APPROVALS, ORDERS, AUTHORIZATIONS, REGISTRATIONS, DECLARATIONS AND FILINGS AS
MAY BE REQUIRED UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS, (III) SUCH
FILINGS AS MAY BE REQUIRED UNDER THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS
ACT, AS AMENDED (THE “HSR ACT”), (IV) SUCH OTHER CONSENTS, AUTHORIZATIONS,
FILINGS, APPROVALS AND REGISTRATIONS WHICH ARE LISTED ON SCHEDULE 4.3(C) OF THE
COMPANY DISCLOSURE SCHEDULES, AND (V) THOSE WHERE THE FAILURE TO OBTAIN OR MAKE,
AS APPLICABLE, SUCH CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF, OR
REGISTRATION, DECLARATION OR FILING WOULD NOT REASONABLY BE EXPECTED TO HAVE A
COMPANY MATERIAL ADVERSE EFFECT.


 


SECTION 4.4.          FINANCIAL STATEMENTS; ABSENCE OF UNDISCLOSED LIABILITIES.


 


(A)           THE COMPANY HAS DELIVERED TO PARENT COPIES OF (I) THE COMPANY’S
CONSOLIDATED AUDITED BALANCE SHEETS AS OF FEBRUARY 28, 2004 AND FEBRUARY 28,
2005, AND THE RELATED CONSOLIDATED AUDITED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR THE YEARS ENDED FEBRUARY 28, 2004 (THE
“2004 AUDITED FINANCIALS”) AND FEBRUARY 28, 2005 (THE “2005 AUDITED
FINANCIALS”), RESPECTIVELY (THE 2004 AUDITED FINANCIALS AND THE 2005 AUDITED
FINANCIALS, COLLECTIVELY, THE “COMPANY AUDITED FINANCIALS”), AND (II) THE
COMPANY’S CONSOLIDATED UNAUDITED BALANCE SHEET AS OF THE CLOSE OF BUSINESS ON
APRIL 21, 2005 (THE “MOST RECENT BALANCE SHEET”) AND THE RELATED CONSOLIDATED
UNAUDITED STATEMENTS OF OPERATIONS AND CASH FLOW FOR THE PERIOD THAT COMMENCED
ON MARCH 1, 2005 AND ENDED ON

 

21

--------------------------------------------------------------------------------


 


APRIL 21, 2005 (THE “COMPANY UNAUDITED FINANCIALS”, AND TOGETHER WITH THE
COMPANY AUDITED FINANCIALS, THE “COMPANY FINANCIAL STATEMENTS”).


 


(B)           THE COMPANY FINANCIAL STATEMENTS ARE IN ACCORDANCE WITH THE BOOKS
AND RECORDS OF THE COMPANY AND ITS SUBSIDIARIES AND PRESENT FAIRLY IN ALL
MATERIAL RESPECTS, SUBJECT TO, IN THE CASE OF THE COMPANY UNAUDITED FINANCIALS,
NORMAL YEAR-END ADJUSTMENTS (THE EFFECT OF WHICH WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE
EFFECT), THE FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE
COMPANY AND ITS SUBSIDIARIES AS OF THEIR HISTORICAL DATES AND FOR THE PERIODS
INDICATED.  THE COMPANY FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP APPLIED ON A BASIS CONSISTENT WITH PRIOR PERIODS, SUBJECT TO, IN THE
CASE OF THE COMPANY UNAUDITED FINANCIALS, NORMAL YEAR-END ADJUSTMENTS (THE
EFFECT OF WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT), AND THE ABSENCE OF
FOOTNOTES.


 


(C)           EXCEPT AS SET FORTH IN SCHEDULE 4.4(C), NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES HAS ANY MATERIAL DEBT, LIABILITY, OR OBLIGATION OF ANY
NATURE, WHETHER ACCRUED, ABSOLUTE, CONTINGENT, OR OTHERWISE, AND WHETHER DUE OR
TO BECOME DUE, THAT WOULD, IN ACCORDANCE WITH GAAP BE REQUIRED TO BE DISCLOSED
ON A BALANCE SHEET, EXCEPT THOSE (I) LIABILITIES REFLECTED IN THE MOST RECENT
BALANCE SHEET OR THE 2005 AUDITED FINANCIALS, (II) LIABILITIES DISCLOSED IN THE
COMPANY DISCLOSURE SCHEDULES, (III) LIABILITIES INCURRED IN THE ORDINARY COURSE
OF BUSINESS SINCE THE DATE OF THE MOST RECENT BALANCE SHEET THAT WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT, OR (IV) LIABILITIES OR PERFORMANCE OBLIGATIONS ARISING
OUT OF OR UNDER AGREEMENTS, CONTRACTS, LEASES OR ARRANGEMENTS TO WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY.


 


SECTION 4.5.          TAX MATTERS.


 


(A)           FOR PURPOSES OF THIS SECTION 4.5 AND OTHER PROVISIONS OF THIS
AGREEMENT RELATING TO TAXES, THE FOLLOWING DEFINITIONS SHALL APPLY:


 

(I)            THE TERM “TAX” OR “TAXES” SHALL MEAN ANY AND ALL FEDERAL, STATE,
LOCAL, OR FOREIGN INCOME, GROSS RECEIPTS, LICENSE, PAYROLL, EMPLOYMENT, EXCISE,
SEVERANCE, STAMP, OCCUPATION, PREMIUM, WINDFALL PROFITS, ENVIRONMENTAL, CUSTOMS
DUTIES, CAPITAL STOCK, FRANCHISE, PROFITS, WITHHOLDING, SOCIAL SECURITY (OR
SIMILAR, INCLUDING FICA), UNEMPLOYMENT, DISABILITY, REAL PROPERTY, PERSONAL
PROPERTY, SALES, USE, TRANSFER, REGISTRATION, VALUE ADDED, ALTERNATIVE OR ADD-ON
MINIMUM, ESTIMATED, OR OTHER TAX OF ANY KIND OR ANY CHARGE OF ANY KIND IN THE
NATURE OF (OR SIMILAR TO) TAXES WHATSOEVER, INCLUDING ANY INTEREST, PENALTY, OR
ADDITION THERETO, WHETHER DISPUTED OR NOT AND (B) ANY LIABILITY FOR THE PAYMENT
OF ANY AMOUNTS OF THE TYPE DESCRIBED IN CLAUSE (A) OF THIS DEFINITION AS A
RESULT OF BEING A MEMBER OF AN AFFILIATED, CONSOLIDATED, COMBINED OR UNITARY
GROUP FOR ANY PERIOD, AS A RESULT OF ANY TAX SHARING OR TAX ALLOCATION
AGREEMENT, ARRANGEMENT OR UNDERSTANDING, OR AS A RESULT OF BEING LIABLE FOR
ANOTHER PERSON’S TAXES AS A TRANSFEREE OR SUCCESSOR, BY CONTRACT OR OTHERWISE.

 

22

--------------------------------------------------------------------------------


 

(II)           THE TERM “RETURNS” SHALL MEAN ANY RETURN, DECLARATION, CLAIM FOR
REFUND, INFORMATION RETURN, REPORT OR STATEMENT RELATING TO TAXES (INCLUDING ANY
SCHEDULE OR ATTACHMENT THERETO AND ANY AMENDMENT THEREOF).

 


(B)        EXCEPT AS SET FORTH ON SCHEDULE 4.5(B) OF THE COMPANY DISCLOSURE
SCHEDULES, (I) ALL RETURNS REQUIRED TO BE FILED PRIOR TO THE DATE HEREOF BY THE
COMPANY AND/OR ITS SUBSIDIARIES HAVE BEEN DULY AND TIMELY FILED IN ACCORDANCE
WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS AND ALL SUCH RETURNS WERE TRUE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS, (II) ALL MATERIAL TAXES OWED BY
THE COMPANY AND EACH OF ITS SUBSIDIARIES (WHETHER OR NOT SHOWN ON ANY RETURNS)
HAVE BEEN TIMELY PAID IN FULL OR HAVE BEEN ACCRUED ON THE MOST RECENT BALANCE
SHEET AND WILL BE TAKEN INTO ACCOUNT AS A CURRENT LIABILITY IN NET WORKING
CAPITAL, (III) THE COMPANY AND ITS SUBSIDIARIES HAVE WITHHELD AND TIMELY PAID TO
THE APPROPRIATE GOVERNMENTAL ENTITY ALL TAXES REQUIRED TO HAVE BEEN WITHHELD AND
PAID OVER PRIOR TO THE DATE HEREOF IN CONNECTION WITH AMOUNTS PAID OR OWING TO
ANY EMPLOYEE, INDEPENDENT CONTRACTOR, OR OTHER THIRD PARTY AND THE COMPANY AND
ITS SUBSIDIARIES HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH ALL ASSOCIATED
REPORTING AND RECORD KEEPING REQUIREMENTS AND (IV) THERE ARE NO MATERIAL LIENS
ON ANY PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO TAXES,
OTHER THAN MATERIAL LIENS FOR TAXES NOT YET DUE AND PAYABLE OR FOR TAXES THAT
THE COMPANY OR ITS SUBSIDIARIES ARE CONTESTING IN GOOD FAITH THROUGH APPROPRIATE
PROCEEDINGS AND FOR WHICH AN APPROPRIATE RESERVE HAS BEEN ESTABLISHED ON THE
MOST RECENT BALANCE SHEET IF REQUIRED BY GAAP.


 


(C)         EXCEPT AS SET FORTH ON SCHEDULE 4.5(C) OF THE COMPANY DISCLOSURE
SCHEDULES:  (I) THERE IS NO DISPUTE, AUDIT OR PROCEEDING, OR TO THE COMPANY’S
KNOWLEDGE, INVESTIGATION OR CLAIM, CONCERNING ANY TAX OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES PENDING WITH, OR BEING CONDUCTED BY, A GOVERNMENTAL ENTITY OR
FOR WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES (FOLLOWING THE DATE OF THE
COMPANY’S ACQUISITION OF SUCH SUBSIDIARY, IF APPLICABLE) HAS BEEN NOTIFIED IN
WRITING, (II) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED
NOTICE THAT IT HAS NOT FILED A RETURN OR PAID TAXES REQUIRED TO BE FILED OR
PAID, (III) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY
ACTION OR PROCEEDING FOR ASSESSMENT OR COLLECTION OF TAXES, AND, TO THE
COMPANY’S KNOWLEDGE, NO SUCH ACTION OR PROCEEDING IS THREATENED AGAINST THE
COMPANY OR ANY OF ITS SUBSIDIARIES, (IV) NO WAIVER OR EXTENSION OF ANY STATUTE
OF LIMITATIONS OR OTHER EXTENSION OF TIME IS IN EFFECT WITH RESPECT TO TAXES OR
RETURNS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, (V) NO CLAIM HAS BEEN MADE IN
WRITING TO THE COMPANY OR ANY OF ITS SUBSIDIARIES (FOLLOWING THE DATE OF THE
COMPANY’S ACQUISITION OF SUCH SUBSIDIARY, IF APPLICABLE) BY A GOVERNMENTAL
ENTITY IN A JURISDICTION WHERE THE COMPANY OR ANY OF ITS SUBSIDIARIES DOES NOT
FILE RETURNS THAT THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BE SUBJECT TO
MATERIAL TAXATION BY THAT JURISDICTION, AND (VI) THE COMPANY AND EACH OF ITS
SUBSIDIARIES HAS PROVIDED OR DELIVERED TO PARENT TRUE, CORRECT AND COMPLETE
COPIES OF ALL RETURNS, EXAMINATION REPORTS, AND STATEMENTS OF DEFICIENCIES
FILED, ASSESSED AGAINST, OR AGREED TO BY SUCH COMPANY OR SUCH OF THE COMPANY’S
SUBSIDIARIES SINCE DECEMBER 31, 2001.


 


(D)        EXCEPT AS SET FORTH ON SCHEDULE 4.5(D) OF THE COMPANY DISCLOSURE
SCHEDULES, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY TAX
SHARING AGREEMENT AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
EXECUTED ANY POWER OF ATTORNEY WITH RESPECT TO ANY TAX OTHER THAN POWERS OF
ATTORNEY THAT ARE NO LONGER IN FORCE.

 

23

--------------------------------------------------------------------------------


 


(E)         EXCEPT AS SET FORTH ON SCHEDULE 4.5(E) OF THE COMPANY DISCLOSURE
SCHEDULES, THE UNPAID TAXES OF THE COMPANY AND ITS SUBSIDIARIES (A) DID NOT AS
OF THE DATE OF THE MOST RECENT BALANCE SHEET EXCEED THE LIABILITY FOR TAXES
(EXCLUDING ANY RESERVE FOR DEFERRED TAXES ESTABLISHED TO REFLECT TIMING
DIFFERENCES BETWEEN BOOK AND TAX INCOME) SET FORTH ON THE FACE OF THE MOST
RECENT BALANCE SHEET (RATHER THAN IN ANY NOTES THERETO) AND (B) WILL NOT EXCEED
THAT RESERVE AS ADJUSTED FOR THE PASSAGE OF TIME THROUGH THE CLOSING DATE AND
TAKEN INTO ACCOUNT AS A CURRENT LIABILITY IN NET WORKING CAPITAL.


 


(F)         EXCEPT AS SET FORTH ON SCHEDULE 4.5(F) OF THE COMPANY DISCLOSURE
SCHEDULES, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY
AGREEMENT, CONTRACT, ARRANGEMENT OR PLAN THAT WOULD, AS A RESULT OF THE MERGER,
REQUIRE IT TO MAKE ANY PAYMENTS THAT WOULD BE CONSIDERED “EXCESS PARACHUTE
PAYMENTS” WITHIN THE MEANING OF CODE SECTION 280G (OR ANY CORRESPONDING
PROVISIONS OF STATE, LOCAL OR FOREIGN TAX LAW).


 


(G)        EXCEPT AS SET FORTH ON SCHEDULE 4.5(G) OF THE COMPANY DISCLOSURE
SCHEDULES, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES (FOLLOWING THE DATE
OF THE COMPANY’S ACQUISITION OF SUCH SUBSIDIARY, IF APPLICABLE) HAS BEEN A
MEMBER OF AN “AFFILIATED GROUP” WITHIN THE MEANING OF CODE
SECTION 1504(A) FILING A CONSOLIDATED FEDERAL INCOME TAX RETURN, OTHER THAN AN
“AFFILIATED GROUP” OF WHICH THE COMPANY OR CELLU TISSUE HOLDINGS, INC. IS OR WAS
THE COMMON PARENT.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY
TO ANY CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR ARRANGEMENT RELATING TO
TAX SHARING OR TAX ALLOCATION.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
HAS ANY LIABILITY OR OBLIGATION FOR THE TAXES OF ANY PERSON UNDER TREASURY
REGULATION 1.1502-6 (OR ANY SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN LAW),
AS A TRANSFEREE OR SUCCESSOR, BY CONTRACT OR OTHERWISE.


 


(H)        EXCEPT AS SET FORTH ON SCHEDULE 4.5(H) OF THE COMPANY DISCLOSURE
SCHEDULES, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS BEEN A
“DISTRIBUTING CORPORATION” OR A “CONTROLLED CORPORATION” IN CONNECTION WITH A
DISTRIBUTION THAT THE PARTIES INVOLVED TREATED AS DESCRIBED IN CODE SECTION 355
(A) WITHIN THE PAST TWO YEARS OR (B) WHERE THE DISTRIBUTION IS PART OF A “PLAN”
OR “SERIES OF TRANSACTIONS” (WITHIN THE MEANING OF CODE SECTION 355(E)) OF WHICH
ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS A PART.  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES (FOLLOWING THE DATE OF THE COMPANY’S
ACQUISITION OF SUCH SUBSIDIARY, IF APPLICABLE) HAS, WITHIN THE PAST FIVE YEARS,
BEEN A PARTY TO ANY OTHER TRANSACTION THAT WAS REPORTED AS A REORGANIZATION
WITHIN THE MEANING OF CODE SECTION 368.


 


(I)          EXCEPT AS SET FORTH ON SCHEDULE 4.5(I) OF THE COMPANY DISCLOSURE
SCHEDULES, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS REQUIRED, OR HAS
BEEN REQUIRED (IN THE CASE OF ANY SUBSIDIARY, FOLLOWING THE DATE OF THE
COMPANY’S ACQUISITION OF SUCH SUBSIDIARY, IF APPLICABLE), TO MAKE ANY ADJUSTMENT
PURSUANT TO CODE SECTION 481(A) (OR ANY PREDECESSOR PROVISION) OR ANY SIMILAR
PROVISION OF STATE, LOCAL OR FOREIGN TAX LAW BY REASON OF ANY CHANGE IN ANY
ACCOUNTING METHODS, AND THERE IS NO APPLICATION PENDING WITH ANY GOVERNMENTAL
ENTITY REQUESTING PERMISSION FOR ANY CHANGES IN ANY OF ITS ACCOUNTING METHODS
FOR TAX PURPOSES.  TO THE KNOWLEDGE OF THE COMPANY, NO GOVERNMENTAL ENTITY HAS
PROPOSED ANY SUCH ADJUSTMENT OR CHANGE IN ACCOUNTING METHOD.

 

24

--------------------------------------------------------------------------------


 


(J)          EXCEPT AS SET FORTH ON SCHEDULE 4.5(J) OF THE COMPANY DISCLOSURE
SCHEDULES, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES (FOLLOWING THE DATE
OF THE COMPANY’S ACQUISITION OF SUCH SUBSIDIARY, IF APPLICABLE) HAS PARTICIPATED
IN ANY REPORTABLE TRANSACTION WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.6011-4 OR IN ANY TAX SHELTER WITHIN THE MEANING OF SECTIONS 6111 OR
6662 OF THE CODE.


 


(K)         NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL BE REQUIRED TO
INCLUDE ANY AMOUNT IN TAXABLE INCOME OR EXCLUDE ANY ITEM OF DEDUCTION OR LOSS
FROM TAXABLE INCOME FOR ANY TAXABLE PERIOD (OR PORTION THEREOF) ENDING AFTER THE
CLOSING DATE AS A RESULT OF (A) ANY “CLOSING AGREEMENT” AS DESCRIBED IN CODE
SECTION 7121 (OR ANY CORRESPONDING OR SIMILAR PROVISION OF STATE, LOCAL OR
FOREIGN INCOME TAX LAW) EXECUTED ON OR PRIOR TO THE CLOSING DATE, (B) ANY
DEFERRED INTERCOMPANY GAIN OR EXCESS LOSS ACCOUNT DESCRIBED IN TREASURY
REGULATIONS UNDER CODE SECTION 1502 (OR ANY CORRESPONDING OR SIMILAR PROVISION
OR ADMINISTRATIVE RULE OF FEDERAL, STATE, LOCAL OR FOREIGN INCOME TAX LAW),
(C) AN INSTALLMENT SALE OR OPEN TRANSACTION DISPOSITION MADE ON OR PRIOR TO THE
CLOSING DATE, OR (D) ANY PREPAID AMOUNT RECEIVED ON OR PRIOR TO THE CLOSING
DATE.


 


SECTION 4.6.          ABSENCE OF CERTAIN CHANGES OR EVENTS.  SINCE FEBRUARY 28,
2005, EXCEPT AS SET FORTH ON SCHEDULE 4.6 OF THE COMPANY DISCLOSURE SCHEDULES,
THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES HAS BEEN CONDUCTED IN THE
ORDINARY COURSE AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS:


 


(A)           SUFFERED ANY CHANGE THAT HAS RESULTED, OR COULD BE REASONABLY
EXPECTED TO RESULT, IN A COMPANY MATERIAL ADVERSE EFFECT;


 


(B)           SUFFERED ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER COVERED BY
INSURANCE OR NOT, THAT HAS RESULTED, OR COULD BE REASONABLY EXPECTED TO RESULT,
IN A COMPANY MATERIAL ADVERSE EFFECT;


 


(C)           AUTHORIZED OR PROPOSED ANY AMENDMENTS TO ITS CERTIFICATE OF
INCORPORATION OR BYLAWS (OR OTHER SIMILAR GOVERNING INSTRUMENT);


 


(D)           DECLARED, SET ASIDE OR PAID ANY DIVIDENDS ON OR MADE ANY OTHER
DISTRIBUTIONS (WHETHER IN CASH, STOCK OR PROPERTY) ON OR IN RESPECT OF ANY OF
ITS CAPITAL STOCK (OR OTHER OWNERSHIP INTERESTS), OR SPLIT, COMBINED OR
RECLASSIFIED ANY OF ITS CAPITAL STOCK (OR OTHER OWNERSHIP INTERESTS) OR DECLARED
ANY DIRECT OR INDIRECT REDEMPTION, RETIREMENT, PURCHASE OR OTHER ACQUISITION BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES OF SUCH CAPITAL STOCK (OR OTHER OWNERSHIP
INTERESTS);


 


(E)           ISSUED, SOLD OR GRANTED ANY SHARES OF ITS CAPITAL STOCK (OR OTHER
OWNERSHIP INTERESTS) OR SECURITIES CONVERTIBLE INTO SHARES OF ITS CAPITAL STOCK
(OR OTHER OWNERSHIP INTERESTS), OR SUBSCRIPTIONS, RIGHTS, WARRANTS OR OPTIONS TO
ACQUIRE, OR OTHER AGREEMENTS OR COMMITMENTS OF ANY CHARACTER OBLIGATING IT TO
ISSUE ANY SUCH SHARES (OR OTHER OWNERSHIP INTERESTS) OR OTHER CONVERTIBLE
SECURITIES, OTHER THAN THE ISSUANCE OF SHARES OF COMPANY COMMON STOCK ISSUABLE
UPON EXERCISE OF COMPANY OPTIONS OR COMPANY WARRANTS;

 

25

--------------------------------------------------------------------------------


 


(F)            ACQUIRED OR AGREED TO ACQUIRE BY MERGING OR CONSOLIDATING WITH,
OR BY PURCHASING AN EQUITY INTEREST IN OR PORTION OF THE ASSETS OF, OR BY ANY
OTHER MANNER, ANY BUSINESS OR ANY CORPORATION, PARTNERSHIP OR OTHER BUSINESS
ORGANIZATION OR DIVISION;


 


(G)           OTHER THAN INDEBTEDNESS SET FORTH ON SCHEDULE 4.23, (I) INCURRED
OR ASSUMED ANY INDEBTEDNESS IN EXCESS OF $500,000, OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS; OR (II) ASSUMED, GUARANTEED OR OTHERWISE BECAME LIABLE OR
RESPONSIBLE FOR THE OBLIGATIONS (DIRECTLY, CONTINGENTLY OR OTHERWISE) OF ANY
OTHER PERSON IN AMOUNTS IN EXCESS OF $250,000, OTHER THAN IN THE ORDINARY COURSE
OF BUSINESS;


 


(H)           EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICES, OR AS MAY BE REQUIRED BY APPLICABLE LAW OR BY ANY APPLICABLE
AGREEMENT OR INSTRUMENT EXISTING ON THE DATE HEREOF, (I) ENTERED INTO, ADOPTED,
AMENDED OR TERMINATED ANY EMPLOYMENT AGREEMENT OR ANY BONUS PAYMENTS WITH ANY
EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY, OR (II) ENTERED INTO, ADOPTED,
AMENDED OR TERMINATED ANY PENSION, RETIREMENT, HEALTH, LIFE, OR DISABILITY
INSURANCE, SEVERANCE, PROFIT SHARING, BONUS, COMPENSATION, TERMINATION, STOCK
OPTION, STOCK APPRECIATION RIGHT, RESTRICTED STOCK, EMPLOYEE BENEFIT PLAN,
AGREEMENT, TRUST, FUND OR OTHER ARRANGEMENT FOR THE BENEFIT OR WELFARE OF ANY
DIRECTOR, OFFICER OR EMPLOYEE IN ANY MANNER;


 


(I)            GRANTED OR AGREED TO MAKE ANY SEVERANCE, TERMINATION PAY OR
DEFERRED COMPENSATION (OR AMENDMENT TO ANY EXISTING ARRANGEMENT) TO OR INCREASE
IN THE COMPENSATION, BONUS OR OTHER BENEFIT PAYABLE OR TO BECOME PAYABLE BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES TO THEIR DIRECTORS, OFFICERS OR EMPLOYEES,
EXCEPT, INCREASES GRANTED OR AGREED TO BE MADE IN THE ORDINARY COURSE OF
BUSINESS OR INCREASES REQUIRED BY ANY PRE-EXISTING AGREEMENT;


 


(J)            (I) ENTERED INTO ANY CONTRACT OR AGREEMENT MATERIAL TO THE
COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OTHER THAN CONTRACTS OR
AGREEMENTS IN THE ORDINARY COURSE OF BUSINESS; (II) AMENDED, MODIFIED OR WAIVED
ANY MATERIAL RIGHT UNDER ANY MATERIAL CONTRACT; OR (III) PAID OR AUTHORIZED ANY
CAPITAL EXPENDITURE IN EXCESS OF $500,000 PER EXPENDITURE OR $5,000,000 IN THE
AGGREGATE, OTHER THAN IN ACCORDANCE WITH THE COMPANY’S FISCAL YEAR 2006 CAPITAL
EXPENDITURES BUDGET AS APPROVED BY THE COMPANY’S BOARD;


 


(K)           (I) MADE ANY MATERIAL CHANGE IN THE ACCOUNTING METHODS OR
PRACTICES IT FOLLOWS, (II) REVALUED IN ANY MATERIAL RESPECT ANY PROPERTY,
INCLUDING WRITING DOWN THE VALUE OF INVENTORY OR WRITING OFF NOTES OR ACCOUNTS
RECEIVABLE OTHER THAN IN THE ORDINARY COURSE OF BUSINESS OR (III) MADE ANY
CHANGE IN ANY TAX ELECTION OR METHOD OF TAX ACCOUNTING;


 


(L)            MADE ANY LOAN, ADVANCE OR CAPITAL CONTRIBUTION TO OR INVESTMENT
IN ANY PERSON IN EXCESS OF $250,000 OTHER THAN LOANS, ADVANCES OR CAPITAL
CONTRIBUTIONS TO OR INVESTMENTS IN ITS WHOLLY OWNED SUBSIDIARIES IN THE ORDINARY
COURSE OF BUSINESS;


 


(M)          (I) PURCHASED, ACQUIRED OR LEASED ANY MATERIAL ASSETS OTHER THAN IN
THE ORDINARY COURSE OF BUSINESS OR IN ACCORDANCE WITH THE COMPANY’S FISCAL YEAR
2006 CAPITAL EXPENDITURES BUDGET AS APPROVED BY THE COMPANY’S BOARD, (II) SOLD,
LEASED, LICENSED,

 

26

--------------------------------------------------------------------------------


 


TRANSFERRED TO ANY PERSON, OR OTHERWISE DISPOSED OF, ANY OF THE PROPERTIES OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES EXCEPT FOR THE SALE OF INVENTORY OR
OBSOLETE EQUIPMENT IN THE ORDINARY COURSE OF BUSINESS, (III) CANCELED OR
COMPROMISED ANY INDEBTEDNESS OR CLAIM (OTHER THAN COMPROMISES OF ACCOUNTS
RECEIVABLE IN THE ORDINARY COURSE OF BUSINESS) IN EXCESS OF $500,000,
(III) WAIVED OR RELEASED ANY RIGHT OF SUBSTANTIAL VALUE, OR (IV) INSTITUTED,
SETTLED OR AGREED TO SETTLE ANY MATERIAL ACTION, SUIT, PROCEEDING, CLAIM,
ARBITRATION OR INVESTIGATION; OR


 


(N)           ENTERED INTO ANY CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR
ARRANGEMENT TO DO ANY OF THINGS REFERRED TO IN CLAUSES (A) THROUGH (M) ABOVE.


 


SECTION 4.7.          PROPERTY.


 


(A)           SCHEDULE 4.7(A) OF THE COMPANY DISCLOSURE SCHEDULES SETS FORTH A
LIST OF ALL REAL PROPERTY OWNED BY THE COMPANY OR ITS SUBSIDIARIES (THE “OWNED
PREMISES”).  EXCEPT AS SET FORTH ON SCHEDULE 4.7(A) OF THE COMPANY DISCLOSURE
SCHEDULES THERE ARE NO WRITTEN OR ORAL SUBLEASES, LICENSES, CONCESSIONS,
OCCUPANCY AGREEMENTS OR OTHER CONTRACTUAL OBLIGATIONS GRANTING TO ANY OTHER
PERSON THE RIGHT OF USE OR OCCUPANCY OF THE OWNED PREMISES AND THERE IS NO
PERSON (OTHER THAN THE COMPANY OR ANY OF ITS SUBSIDIARIES) IN POSSESSION OF THE
OWNED PREMISES.


 


(B)           SCHEDULE 4.7(B) OF THE COMPANY DISCLOSURE SCHEDULES SETS FORTH A
LIST OF ALL LEASES, OR SIMILAR AGREEMENTS RELATING TO THE COMPANY’S OR ITS
SUBSIDIARIES’ USE OR OCCUPANCY OF REAL ESTATE OWNED BY A THIRD PARTY (“LEASES”),
TRUE AND CORRECT COPIES OF WHICH HAVE PREVIOUSLY BEEN FURNISHED TO PARENT (THE
“LEASED PREMISES”).


 


(C)           EXCEPT AS SET FORTH IN SCHEDULE 4.7(C), EACH CURRENT USE OF ANY
OWNED PREMISE IS IN COMPLIANCE WITH ALL APPLICABLE LAWS, INCLUDING APPLICABLE
ZONING RESTRICTIONS AND ORDINANCES, VARIANCES THERETO OR CONDITIONAL USE PERMITS
OF THE JURISDICTIONS IN WHICH THE OWNED PROPERTY IN QUESTION IS LOCATED, HEALTH
AND FIRE CODES AND ORDINANCES, AND SUBDIVISION REGULATIONS, EXCEPT FOR ANY SUCH
NON-COMPLIANCE AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL
ADVERSE EFFECT.


 


(D)           EXCEPT AS SET FORTH IN SCHEDULE 4.7(D), THE BUILDINGS AND OTHER
IMPROVEMENTS ON OR AT THE OWNED PREMISES DO NOT ENCROACH ON ANY EASEMENTS OR ON
ANY LAND NOT INCLUDED WITHIN THE BOUNDARY LINES OF SUCH OWNED PREMISES, EXCEPT
FOR SUCH OF THE FOREGOING AS WOULD NOT REASONABLY BE EXPECTED TO (A) INTERFERE
WITH THE CURRENT USE OF THE OWNED PREMISES OR (B) HAVE A COMPANY MATERIAL
ADVERSE EFFECT.  THE CURRENT USE OF THE OWNED PREMISES DOES NOT VIOLATE OR
CONFLICT WITH ANY COVENANTS, CONDITIONS OR RESTRICTIONS APPLICABLE THERETO,
EXCEPT FOR SUCH OF THE FOREGOING AS WOULD NOT REASONABLY BE EXPECTED TO
(A) INTERFERE WITH THE CURRENT USE OF THE OWNED PREMISES OR (B) HAVE A COMPANY
MATERIAL ADVERSE EFFECT.


 


(E)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY
NOTICE OF ANY PENDING OR THREATENED EMINENT DOMAIN, CONDEMNATION OR SIMILAR
PROCEEDING AFFECTING ANY OF THE OWNED PREMISES, OR ANY DECREE OR ORDER RELATING
THERETO.


 


(F)            THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS GOOD AND VALID TITLE
TO, OR IN THE CASE OF PROPERTY HELD BY LEASE OR ANY OTHER CONTRACT, COMMITMENT,
AGREEMENT,

 

27

--------------------------------------------------------------------------------


 


UNDERSTANDING OR ARRANGEMENT, A VALID AND ENFORCEABLE RIGHT TO USE, ALL OF THEIR
PROPERTIES FREE AND CLEAR OF ALL MORTGAGES, LIENS, SECURITY INTERESTS, PLEDGES,
CHARGES, CLAIMS, RESTRICTIONS OR ENCUMBRANCES OF ANY KIND OR CHARACTER
(“LIENS”), EXCEPT (I) AS SET FORTH ON SCHEDULE 4.7(F) OF THE COMPANY DISCLOSURE
SCHEDULES, (II) STATUTORY LIENS FOR CURRENT TAXES NOT YET DUE AND PAYABLE,
(III) STATUTORY LIENS FOR AMOUNTS NOT YET DELINQUENT OR WHICH ARE BEING
CONTESTED IN GOOD FAITH; (IV) SUCH LIENS AND TITLE IMPERFECTIONS THAT HAVE NOT
HAD, AND ARE NOT REASONABLY EXPECTED TO HAVE, A COMPANY MATERIAL ADVERSE EFFECT;
(V) STATUTORY LIENS SECURING THE CLAIMS OR DEMANDS OF MATERIALMEN, MECHANICS,
CARRIERS, WAREHOUSEMEN, LANDLORDS, AND OTHER LIKE PERSONS FOR LABOR, MATERIALS,
SUPPLIES, OR RENTALS, IF ANY, TO THE EXTENT THAT PAYMENT THEREOF IS NOT IN
ARREARS OR OTHERWISE DUE; (VI) LIENS RESULTING FROM DEPOSITS MADE IN CONNECTION
WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE, SOCIAL SECURITY AND LIKE
LAWS; AND (VII) LIENS OF BANKS AND FINANCIAL INSTITUTIONS WITH RESPECT TO FUNDS
ON DEPOSIT THEREWITH OR OTHER PROPERTY IN POSSESSION THEREOF.  THE PROPERTIES
OWNED, LEASED OR LICENSED BY THE COMPANY AND ITS SUBSIDIARIES CONSTITUTE ALL OF
THE MATERIAL PROPERTIES USED IN OR NECESSARY TO CONDUCT THE BUSINESS OF THE
COMPANY AND ITS SUBSIDIARIES AS IT IS PRESENTLY CONDUCTED.


 


SECTION 4.8.          INTELLECTUAL PROPERTY.  SCHEDULE 4.8 OF THE COMPANY
DISCLOSURE SCHEDULES CONTAINS A TRUE AND COMPLETE LIST OF THE REGISTERED
TRADEMARKS, TRADE NAMES, SERVICEMARKS, LOGOS, COPYRIGHTS, PATENTS, WEB SITES AND
DOMAIN NAMES OWNED OR USED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES IN ITS
BUSINESS AND ANY REGISTRATIONS OR APPLICATIONS FOR REGISTRATION THEREOF.  EXCEPT
AS SET FORTH ON SCHEDULE 4.8 OF THE COMPANY DISCLOSURE SCHEDULES, THE COMPANY
AND/OR ITS SUBSIDIARIES OWNS OR POSSESSES ADEQUATE LICENSES OR OTHER VALID
RIGHTS TO USE ALL OF THE INTELLECTUAL PROPERTY USED IN, OR NECESSARY FOR, THE
CONDUCT OF ITS BUSINESS FREE AND CLEAR OF ALL LIENS.  EXCEPT AS SET FORTH ON
SCHEDULE 4.8 OF THE COMPANY DISCLOSURE SCHEDULES: (A) TO THE KNOWLEDGE OF THE
COMPANY, THERE IS NO INFRINGEMENT OR MISAPPROPRIATION BY OTHERS OF ANY RIGHT OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO ITS INTELLECTUAL
PROPERTY, (B) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS OR IS
INFRINGING UPON OR MISAPPROPRIATING IN ANY MATERIAL RESPECT UPON ANY
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY; (C) NO PROCEEDINGS ARE PENDING
OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED, AND NO CLAIM HAS BEEN RECEIVED
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES ALLEGING ANY SUCH INFRINGEMENT OR
MISAPPROPRIATION;  (D) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
GRANTED ANY PERSON ANY INTEREST, AS LICENSEE OR OTHERWISE, IN OR TO ANY ONE OR
MORE ITEMS OF THE INTELLECTUAL PROPERTY OF THE COMPANY OR ITS SUBSIDIARIES; AND
(E) NO THIRD PARTY HAS NOTIFIED THE COMPANY OR ANY OF ITS SUBSIDIARIES IN
WRITING THAT IT IS CLAIMING ANY OWNERSHIP OF, OR RIGHT TO USE, ANY SUCH
INTELLECTUAL PROPERTY.


 


SECTION 4.9.          EMPLOYEE BENEFIT PLANS.


 


(A)           SCHEDULE 4.9(A) OF THE COMPANY DISCLOSURE SCHEDULES LISTS, WITH
RESPECT TO THE COMPANY, ITS SUBSIDIARIES AND ANY TRADE OR BUSINESS (WHETHER OR
NOT INCORPORATED AND WHETHER OR NOT MAINTAINED FOR THE BENEFIT OF EMPLOYEES
LOCATED WITHIN OR WITHOUT THE UNITED STATES) WHICH IS TREATED AS A SINGLE
EMPLOYER WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES (AN “ERISA AFFILIATE”)
WITHIN THE MEANING OF SECTION 414(B), (C), (M) OR (O) OF THE CODE, (I) EACH
EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”)) (II) EACH STOCK OPTION, STOCK
PURCHASE, PHANTOM STOCK, STOCK APPRECIATION RIGHT, SUPPLEMENTAL RETIREMENT,
MEDICAL, DENTAL, DISABILITY OR LIFE INSURANCE PLANS, PROGRAMS OR ARRANGEMENTS,
AND (III) EACH BONUS, PENSION, PROFIT SHARING, SAVINGS, DEFERRED COMPENSATION OR
INCENTIVE PLANS, SEVERANCE,

 

28

--------------------------------------------------------------------------------



 


CHANGE-IN-CONTROL OR FRINGE BENEFIT PLAN, PROGRAMS OR ARRANGEMENTS (WHETHER
WRITTEN OR UNWRITTEN, INSURED OR SELF-INSURED), OTHER THAN SCHEMES MANDATED BY A
GOVERNMENT OR FOREIGN EMPLOYEE PLAN , FOR THE BENEFIT OF OR RELATING TO ANY
EMPLOYEE OR FORMER EMPLOYEE, DIRECTOR OR CONSULTANT OF THE COMPANY, ANY
SUBSIDIARY OR WITH RESPECT TO WHICH THE COMPANY OR ANY SUBSIDIARY HAS OR WOULD
REASONABLY BE EXPECTED TO HAVE ANY MATERIAL OBLIGATION OR LIABILITY (CONTINGENT
OR OTHERWISE) (“COMPANY EMPLOYEE PLANS”).


 


(B)                                 THE COMPANY HAS DELIVERED TO PARENT A COPY
OF EACH OF THE COMPANY EMPLOYEE PLANS (INCLUDING THE PLAN DOCUMENT TOGETHER WITH
ALL AMENDMENTS AND, WHERE APPLICABLE, ANY TRUST AGREEMENTS AND INSURANCE
POLICIES, SUMMARY PLAN DESCRIPTIONS AND EMPLOYEE HANDBOOKS) AND HAS, WITH
RESPECT TO EACH COMPANY EMPLOYEE PLAN WHICH IS SUBJECT TO ERISA REPORTING
REQUIREMENTS, PROVIDED COPIES OF THE MOST RECENT FORM 5500 REPORTS FILED, WITH
SCHEDULES ATTACHED.  EXCEPT AS SET FORTH ON SCHEDULE 4.9(B) OF THE COMPANY
DISCLOSURE SCHEDULE, ANY COMPANY EMPLOYEE PLAN INTENDED TO BE QUALIFIED UNDER
SECTION 401(A) OF THE CODE HAS OBTAINED FROM THE INTERNAL REVENUE SERVICE A
FAVORABLE DETERMINATION LETTER AS TO ITS QUALIFIED STATUS UNDER THE CODE.  THERE
IS NO FACT OR CIRCUMSTANCE THAT EXISTS THAT WOULD REASONABLY BE EXPECTED TO
CAUSE THE INTERNAL REVENUE SERVICE TO REVOKE SUCH LETTER, EXCEPT SUCH DEFECTS AS
MAY BE CORRECTED UNDER REV. PROC. 2003-44 (OR ANY SUCCESSOR RULING OR GUIDANCE)
WITHOUT MATERIAL LIABILITY TO THE COMPANY OR TO THE COMPANY AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE.


 


(C)                                  EXCEPT AS SET FORTH ON SCHEDULE 4.9(C) OF
THE COMPANY DISCLOSURE SCHEDULES:


 

(I)                                     THERE HAS BEEN NO “PROHIBITED
TRANSACTION,” AS SUCH TERM IS DEFINED IN SECTION 406 OF ERISA AND SECTION 4975
OF THE CODE, WITH RESPECT TO ANY COMPANY EMPLOYEE PLAN;

 

(II)                                  EACH COMPANY EMPLOYEE PLAN HAS BEEN
ADMINISTERED IN MATERIAL COMPLIANCE WITH ITS TERMS AND THE REQUIREMENTS
PRESCRIBED BY ANY AND ALL STATUTES, RULES AND REGULATIONS (INCLUDING ERISA AND
THE CODE) APPLICABLE TO SUCH COMPANY EMPLOYEE PLAN AND NOTHING HAS OCCURRED WITH
RESPECT TO ANY COMPANY EMPLOYEE PLAN THAT HAS SUBJECTED OR WOULD REASONABLY BE
EXPECTED TO SUBJECT THE COMPANY OR ANY OF ITS SUBSIDIARIES TO A MATERIAL
LIABILITY UNDER SECTION 409 OR SECTION 502 OF ERISA OR CHAPTER 43 OF SUBTITLE D
OR SECTION 6652 OF THE CODE;

 

(III)                               ALL CONTRIBUTIONS AND PREMIUM PAYMENTS
REQUIRED TO BE MADE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY ERISA
AFFILIATE TO ANY COMPANY EMPLOYEE PLAN HAVE BEEN MADE ON OR BEFORE THEIR DUE
DATES, AND TO THE EXTENT THAT CONTRIBUTIONS, PREMIUM PAYMENTS (INCLUDING
RETROSPECTIVE OR RETROACTIVE PREMIUMS) OR BENEFITS PAYMENTS ARE NOT YET DUE, ALL
LIABILITIES RELATING TO EACH COMPANY EMPLOYEE PLAN HAVE BEEN APPROPRIATELY
ACCRUED IN ACCORDANCE WITH GAAP;

 

(IV)                              WITH RESPECT TO EACH COMPANY EMPLOYEE PLAN, NO
“REPORTABLE EVENT” WITHIN THE MEANING OF SECTION 4043 OF ERISA (EXCLUDING ANY
SUCH EVENT FOR WHICH THE THIRTY (30) DAY NOTICE REQUIREMENT HAS BEEN WAIVED
UNDER THE REGULATIONS TO SECTION 4043 OF

 

29

--------------------------------------------------------------------------------


 

ERISA) NOR ANY EVENT DESCRIBED IN SECTION 4062, 4063, 4064, 4069 OR 4041 OF
ERISA HAS OCCURRED;

 

(V)                                 THERE ARE NO EXISTING (OR TO THE KNOWLEDGE
OF THE COMPANY, THREATENED) LAWSUITS, CLAIMS OR OTHER CONTROVERSIES RELATING TO
A COMPANY EMPLOYEE PLAN, OTHER THAN ROUTINE CLAIMS FOR INFORMATION OR BENEFITS
IN THE NORMAL COURSE AND NO COMPANY EMPLOYEE PLAN IS OR WITHIN THE LAST THREE
YEARS HAS BEEN THE SUBJECT OF AN EXAMINATION BY A GOVERNMENTAL AUTHORITY OR A
PARTICIPANT WHO SUBMITTED A WRITTEN FILING IN A GOVERNMENT SPONSORED AMNESTY,
VOLUNTARY COMPLIANCE OR SIMILAR PROGRAM;

 

(VI)                              NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES NOR ANY ERISA AFFILIATE IS A PARTY TO, OR HAS MADE ANY CONTRIBUTION
TO OR OTHERWISE INCURRED ANY OBLIGATION OR HAS ANY LIABILITY (INCLUDING BY
REASON OF AN UNDER FUNDING) WITH RESPECT TO (A) ANY “MULTI-EMPLOYER PLAN” AS
DEFINED IN SECTION 3(37) OF ERISA, OR (B) ANY EMPLOYEE PENSION BENEFIT PLAN
(WITHIN THE MEANING OF SECTION 3(2) OF ERISA) THAT IS SUBJECT TO TITLE IV OF
ERISA; AND

 

(VII)                           OTHER THAN AS REQUIRED UNDER SECTION 601 ET SEQ.
OF ERISA, NO COMPANY EMPLOYEE PLAN PROVIDES BENEFITS OR COVERAGE FOLLOWING
RETIREMENT OR OTHER TERMINATION OF EMPLOYMENT TO ANY CURRENT OR FUTURE RETIREE
OR TERMINATED EMPLOYEE.

 


(D)                                 EACH COMPANY EMPLOYEE PLAN THAT IS A
“NONQUALIFIED DEFERRED COMPENSATION PLAN” (AS DEFINED UNDER
SECTION 409A(D)(1) OF THE CODE) HAS BEEN OPERATED AND ADMINISTERED IN GOOD FAITH
COMPLIANCE WITH SECTION 409A FROM THE PERIOD BEGINNING JANUARY 1, 2005 THROUGH
THE DATE HEREOF AND HAS NOT BEEN MATERIALLY MODIFIED SINCE OCTOBER 2, 2004.


 


(E)                                  WITH RESPECT TO EACH SCHEME OR ARRANGEMENT
MANDATED BY A GOVERNMENT OTHER THAN THE UNITED STATES AND WITH RESPECT TO EACH
COMPANY EMPLOYEE PLAN THAT IS SUBJECT TO THE LAWS OF A JURISDICTION OUTSIDE OF
THE UNITED STATES (A “FOREIGN EMPLOYEE PLAN”) THE FAIR MARKET VALUE OF THE
ASSETS OF EACH FUNDED FOREIGN EMPLOYEE PLAN, THE LIABILITY OF EACH INSURER FOR
ANY FOREIGN EMPLOYEE PLAN FUNDED THROUGH INSURANCE OR THE BOOK RESERVE
ESTABLISHED FOR ANY FOREIGN EMPLOYEE PLAN, TOGETHER WITH ANY ACCRUED
CONTRIBUTIONS, IS SUFFICIENT TO PROCURE OR PROVIDE FOR THE ACCRUED BENEFIT
OBLIGATIONS, AS OF THE DATE OF THIS AGREEMENT, WITH RESPECT TO ALL CURRENT AND
FORMER PARTICIPANTS IN SUCH FOREIGN EMPLOYEE PLAN ACCORDING TO THE ACTUARIAL
ASSUMPTIONS AND VALUATIONS MOST RECENTLY USED TO DETERMINE EMPLOYER
CONTRIBUTIONS TO SUCH FOREIGN EMPLOYEE PLAN AND NO TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT SHALL CAUSE SUCH ASSETS OR INSURANCE OBLIGATIONS TO BE LESS THAN
SUCH BENEFIT OBLIGATIONS.  EACH FOREIGN EMPLOYEE PLAN HAS BEEN MAINTAINED IN ALL
MATERIAL RESPECTS IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS, AND IF
INTENDED TO QUALIFY FOR SPECIAL TAX TREATMENT, MEETS ALL REQUIREMENTS FOR SUCH
TREATMENT.


 


SECTION 4.10.                             CONTRACTS.


 


(A)                                  EXCEPT AS SET FORTH ON SCHEDULE 4.10(A) OF
THE COMPANY DISCLOSURE SCHEDULES, AS OF THE DATE HEREOF:


 

(I)                                     NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS EMPLOYMENT AGREEMENTS WITH ITS OFFICERS OR EMPLOYEES (OTHER
THAN SETTING FORTH AN EMPLOYMENT-AT WILL

 

30

--------------------------------------------------------------------------------


 

RELATIONSHIP).  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY
INDEPENDENT CONTRACTOR OR SIMILAR AGREEMENT, CONTRACT OR COMMITMENT THAT IS NOT
TERMINABLE ON SIXTY (60) DAYS’ NOTICE OR LESS WITHOUT PENALTY, LIABILITY OR
PREMIUM.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY
CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR ARRANGEMENT THAT PROVIDES FOR
ANY SEVERANCE PAY OR OTHER COMPENSATION OBLIGATIONS WHICH BECOME PAYABLE BY
REASON OF, THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

(II)                                  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS ANY COLLECTIVE BARGAINING OR UNION AGREEMENTS, WITH RESPECT TO
ITS EMPLOYEES.

 

(III)                               NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS RESTRICTED BY AGREEMENT FROM COMPETING WITH ANY PERSON OR FROM
CARRYING ON ITS BUSINESS ANYWHERE IN THE WORLD.

 

(IV)                              NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS GUARANTEED ANY OBLIGATIONS OF OTHER PERSONS OR MADE ANY
AGREEMENTS TO ACQUIRE OR GUARANTEE ANY OBLIGATIONS OF OTHER PERSONS.

 

(V)                                 NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS ANY OUTSTANDING LOAN OR ADVANCE IN EXCESS OF $100,000 TO ANY
PERSON; NOR IS IT PARTY TO ANY CONTRACT OR AGREEMENT RELATING TO INDEBTEDNESS
WHICH WOULD PERMIT THE BORROWING BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF
ANY SUM IN EXCESS OF $1,000,000.

 

(VI)                              NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO ANY PARTNERSHIP, JOINT VENTURE OR OTHER SIMILAR
CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR ARRANGEMENT.

 

(VII)                           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
IS A PARTY TO ANY CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR ARRANGEMENT
FOR THE PURCHASE OF MATERIALS, SUPPLIES, GOODS, SERVICES, EQUIPMENT OR ASSETS
(A) PROVIDING FOR ANNUAL PAYMENTS BY THE COMPANY AND ITS SUBSIDIARIES OF GREATER
THAN $500,000, (B) PROVIDING FOR AGGREGATE PAYMENTS BY THE COMPANY AND ITS
SUBSIDIARIES OF GREATER THAN $2,500,000, OR (C) HAVING A TERM OF GREATER THAN
ONE YEAR THAT IS NOT TERMINABLE ON 60 DAYS’ NOTICE OR LESS WITHOUT PENALTY,
LIABILITY OR PREMIUM IN EXCESS OF $250,000.

 

(VIII)                        NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS
A PARTY TO ANY SALES, DISTRIBUTION OR OTHER SIMILAR CONTRACT, COMMITMENT,
AGREEMENT, UNDERSTANDING OR ARRANGEMENT FOR THE SALE BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES OF MATERIALS, SUPPLIES, GOODS, SERVICES, EQUIPMENT OR OTHER
ASSETS (A) PROVIDING FOR ANNUAL PAYMENTS TO THE COMPANY AND ITS SUBSIDIARIES OF
GREATER THAN $500,000, (B) PROVIDING FOR AGGREGATE PAYMENTS TO THE COMPANY AND
ITS SUBSIDIARIES OF GREATER THAN $2,500,000, OR (C) HAVING A TERM OF GREATER
THAN ONE YEAR THAT IS NOT TERMINABLE ON 60 DAYS’ NOTICE OR LESS WITHOUT PENALTY,
LIABILITY OR PREMIUM IN EXCESS OF $250,000.

 

(IX)                                NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO ANY LEASE FOR PERSONAL PROPERTY (A) PROVIDING FOR
ANNUAL RENTALS OF GREATER THAN $500,000 OR (B) HAVING A TERM OF GREATER THAN ONE
YEAR THAT IS NOT TERMINABLE ON 60 DAYS’ NOTICE OR LESS WITHOUT PENALTY,
LIABILITY OR PREMIUM IN EXCESS OF $250,000.

 

31

--------------------------------------------------------------------------------


 

(X)                                   NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO ANY CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR
ARRANGEMENT RELATING TO THE ACQUISITION OR DISPOSITION OF ANY BUSINESS (WHETHER
BY MERGER, SALE OF STOCK, SALE OF ASSETS OR OTHERWISE).

 

(XI)                                NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO ANY LICENSE FOR THE USE OF INTELLECTUAL PROPERTY OR
SIMILAR CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR ARRANGEMENT.

 

(XII)                             NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO ANY AGENCY, DEALER, SALES REPRESENTATIVE, MARKETING
OR SIMILAR CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR ARRANGEMENT HAVING
A TERM OF GREATER THAN ONE YEAR THAT IS NOT TERMINABLE ON 60 DAYS’ NOTICE OR
LESS WITHOUT PENALTY, LIABILITY OR PREMIUM IN EXCESS OF $250,000.

 

(XIII)                          NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
IS A PARTY TO ANY CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR ARRANGEMENT
WITH ANY CURRENT OR FORMER STOCKHOLDER, OFFICER OR DIRECTOR OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES, OR ANY “AFFILIATE” OR “ASSOCIATE” OF SUCH PERSONS (AS
SUCH TERMS ARE DEFINED IN THE RULES AND REGULATIONS PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED) (ANY OF THE FOREGOING, A “RELATED PARTY”).

 

(XIV)                         NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
HAS ANY OTHER MATERIAL CONTRACTS OR AGREEMENTS.

 

The agreements, documents and instruments set forth on Schedule 4.10(a) of the
Company Disclosure Schedules are referred to herein as “Material Contracts”. 
True and correct copies of each document or instrument listed on
Schedule 4.10(a) of the Company Disclosure Schedules have been provided to
Parent.

 


(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 4.10(B) OF
THE COMPANY DISCLOSURE SCHEDULES, ALL OF THE MATERIAL CONTRACTS ARE VALID,
BINDING, IN FULL FORCE AND EFFECT, AND ENFORCEABLE BY THE COMPANY AND/OR ITS
SUBSIDIARIES IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT (I) TO THE EXTENT
THAT ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, REORGANIZATION,
INSOLVENCY, MORATORIUM OR OTHER LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY AND (II) FOR
SUCH MATTERS THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL
ADVERSE EFFECT.


 


(C)                                  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS IN DEFAULT UNDER OR IN BREACH OR VIOLATION OF, AND, TO THE
COMPANY’S KNOWLEDGE, NO EVENT HAS OCCURRED WHICH WITH NOTICE OR LAPSE OF TIME OR
BOTH WOULD CONSTITUTE SUCH A DEFAULT, BREACH OR VIOLATION OF, ANY PROVISION OF
ANY MATERIAL CONTRACT THAT WOULD REASONABLY BE EXPECTED TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT.  TO THE COMPANY’S KNOWLEDGE, NO OTHER PARTY IS IN
DEFAULT UNDER OR IN BREACH OR VIOLATION OF, AND, TO THE COMPANY’S KNOWLEDGE, NO
EVENT HAS OCCURRED WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE
SUCH A DEFAULT, BREACH OR VIOLATION OF, ANY PROVISION OF ANY MATERIAL CONTRACT
THAT WOULD REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.


 


SECTION 4.11.                             COMPLIANCE WITH LAW.  EXCEPT AS SET
FORTH IN SCHEDULE 4.11, THE COMPANY AND EACH OF ITS SUBSIDIARIES IS, AND HAS
BEEN SINCE FEBRUARY 28, 2004, IN COMPLIANCE

 

32

--------------------------------------------------------------------------------


 


WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS, EXCEPT WHERE SUCH FAILURE TO
COMPLY HAS NOT HAD, AND WOULD NOT REASONABLY BE EXPECTED TO HAVE, A COMPANY
MATERIAL ADVERSE EFFECT.


 


SECTION 4.12.                             LABOR MATTERS.  EXCEPT AS SET FORTH ON
SCHEDULE 4.12 OF THE COMPANY DISCLOSURE SCHEDULES, THE COMPANY AND EACH OF ITS
SUBSIDIARIES IS IN COMPLIANCE WITH ALL CURRENTLY APPLICABLE LAWS RESPECTING
EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT, AND
WAGES AND HOURS, EXCEPT WHERE SUCH FAILURE TO COMPLY WILL NOT RESULT IN A
COMPANY MATERIAL ADVERSE EFFECT.  THERE IS NO UNFAIR LABOR PRACTICE COMPLAINT
AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES PENDING OR, TO THE KNOWLEDGE OF
THE COMPANY, THREATENED BEFORE THE NATIONAL LABOR RELATIONS BOARD.  THERE IS NO
STRIKE, LABOR DISPUTE, LOCKOUT, SLOWDOWN, OR STOPPAGE PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES.  EXCEPT AS SET FORTH ON SCHEDULE 4.12 OF THE COMPANY DISCLOSURE
SCHEDULES, NONE OF THE EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
REPRESENTED BY A LABOR UNION.  TO THE KNOWLEDGE OF THE COMPANY, NO UNION
ORGANIZING ACTIVITIES ARE TAKING PLACE WITH RESPECT TO THE BUSINESS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES.


 


SECTION 4.13.                             INSURANCE.  SCHEDULE 4.13 OF THE
COMPANY DISCLOSURE SCHEDULES CONTAINS A LIST OF THE POLICIES OF FIRE, LIABILITY
AND OTHER FORMS OF INSURANCE CURRENTLY HELD BY THE COMPANY AND/OR ITS
SUBSIDIARIES.  TO THE KNOWLEDGE OF THE COMPANY, EXCEPT AS SET FORTH IN
SCHEDULE 4.13, THERE IS NO CLAIM PENDING UNDER ANY OF SUCH POLICIES, OTHER THAN
HEALTH INSURANCE POLICIES, AS TO WHICH COVERAGE HAS BEEN QUESTIONED, DENIED OR
DISPUTED BY THE UNDERWRITERS OF SUCH POLICIES.  ALL PREMIUMS PAYABLE UNDER ALL
SUCH POLICIES HAVE BEEN TIMELY PAID AND THE COMPANY AND THE SUBSIDIARIES ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE TERMS AND CONDITIONS OF SUCH
POLICIES.  EXCEPT AS SET FORTH ON SCHEDULE 4.13 OF THE COMPANY DISCLOSURE
SCHEDULES, THE COMPANY HAS NO KNOWLEDGE OF ANY THREATENED TERMINATION OF ANY OF
SUCH POLICIES.


 


SECTION 4.14.                             LITIGATION.  EXCEPT AS SET FORTH ON
SCHEDULE 4.14 OF THE COMPANY DISCLOSURE SCHEDULES, THERE IS NO ACTION, SUIT,
PROCEEDING, CLAIM, ARBITRATION OR, TO THE COMPANY’S KNOWLEDGE, INVESTIGATION
PENDING BEFORE ANY GOVERNMENTAL BODY, AGENCY, ARBITRATOR, COURT OR TRIBUNAL,
FOREIGN OR DOMESTIC, OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY PROPERTIES OR ANY OF THEIR RESPECTIVE
OFFICERS OR DIRECTORS (IN THEIR CAPACITIES AS SUCH) THAT (A) IF ADVERSELY
DETERMINED, WOULD REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE
EFFECT, (B) IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO ADVERSELY
AFFECT THE COMPANY’S ABILITY TO PERFORM HEREUNDER, OR (C) WHICH SEEKS TO ENJOIN
OR OBTAIN DAMAGES IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY.  THERE IS
NO JUDGMENT, DECREE OR ORDER AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR,
TO THE KNOWLEDGE OF THE COMPANY, ANY OF THE DIRECTORS OR OFFICERS OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES (IN THEIR CAPACITIES AS SUCH) THAT WOULD REASONABLY
BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.


 


SECTION 4.15.                             GOVERNMENTAL AUTHORIZATIONS AND
REGULATIONS.  EXCEPT AS SET FORTH ON SCHEDULE 4.15 OF THE COMPANY DISCLOSURE
SCHEDULES, THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS OBTAINED EACH FEDERAL,
STATE, COUNTY, LOCAL OR FOREIGN GOVERNMENTAL CONSENT, LICENSE, PERMIT, GRANT, OR
OTHER AUTHORIZATION OF A GOVERNMENTAL ENTITY (A “PERMIT”) THAT IS REQUIRED FOR
THE OPERATION OF ITS BUSINESS OR THE HOLDING OF ANY INTEREST IN ANY OF ITS
PROPERTIES, AND ALL OF SUCH PERMITS ARE IN FULL FORCE AND EFFECT EXCEPT WHERE
THE FAILURE TO HAVE SUCH PERMIT WOULD NOT REASONABLY BE EXPECTED TO HAVE A
COMPANY MATERIAL ADVERSE EFFECT.

 

33

--------------------------------------------------------------------------------


 


SECTION 4.16.                             COMPLIANCE WITH ENVIRONMENTAL
REQUIREMENTS.  EXCEPT AS SET FORTH ON SCHEDULE 4.16 OF THE COMPANY DISCLOSURE
SCHEDULES, (I) THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS OBTAINED ALL
MATERIAL PERMITS APPLICABLE TO THE COMPANY AND EACH OF ITS SUBSIDIARIES AND
RELATING TO POLLUTION OR PROTECTION OF THE ENVIRONMENT, INCLUDING LAWS RELATING
TO EMISSIONS, DISCHARGES OR RELEASES OF POLLUTANTS, CONTAMINANTS, OR HAZARDOUS
OR TOXIC MATERIALS, SUBSTANCES, OR WASTES INTO AIR, SURFACE WATER, GROUNDWATER,
OR LAND, OR OTHERWISE RELATING TO THE MANUFACTURE, PROCESSING, DISTRIBUTION,
USE, TREATMENT, STORAGE, DISPOSAL, TRANSPORT, OR HANDLING OF POLLUTANTS,
CONTAMINANTS OR HAZARDOUS OR TOXIC MATERIALS, SUBSTANCES, OR WASTES, (II) THE
COMPANY AND EACH OF ITS SUBSIDIARIES IS IN COMPLIANCE WITH ALL TERMS AND
CONDITIONS OF ALL SUCH PERMITS, EXCEPT WHERE FAILURE TO COMPLY WOULD NOT
REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT, AND
(III) THERE ARE NO CONDITIONS, CIRCUMSTANCES, ACTIVITIES, PRACTICES, INCIDENTS,
OR ACTIONS KNOWN TO THE COMPANY WHICH COULD REASONABLY BE EXPECTED TO FORM THE
BASIS OF ANY CLAIM, ACTION, SUIT, PROCEEDING, HEARING, OR INVESTIGATION OF, BY,
AGAINST OR RELATING TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, BASED ON OR
RELATED TO THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE, TREATMENT, STORAGE,
DISPOSAL, TRANSPORT, OR HANDLING, OR THE EMISSION, DISCHARGE, RELEASE OR
THREATENED RELEASE INTO THE ENVIRONMENT, OF ANY POLLUTANT, CONTAMINANT, OR
HAZARDOUS OR TOXIC SUBSTANCE, MATERIAL OR WASTE, WHICH, IF ADVERSELY DETERMINED,
WOULD REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.  THERE
HAS BEEN NO RELEASE OR THREATENED RELEASE OF A HAZARDOUS SUBSTANCE ON, UPON,
INTO OR FROM ANY SITE CURRENTLY OWNED, LEASED OR OTHERWISE USED BY THE COMPANY
OR ANY SUBSIDIARY OR, TO COMPANY’S KNOWLEDGE, ANY SITE PREVIOUSLY OWNED, LEASED
OR OTHERWISE USED BY THE COMPANY OR ANY SUBSIDIARY, EXCEPT AS WOULD NOT HAVE A
COMPANY MATERIAL ADVERSE EFFECT.


 


SECTION 4.17.                             NO BROKERS.  EXCEPT AS SET FORTH ON
SCHEDULE 4.17 OF THE COMPANY DISCLOSURE SCHEDULES, NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES IS OBLIGATED FOR THE PAYMENT OF FEES OR EXPENSES OF ANY
BROKER OR FINDER IN CONNECTION WITH THE ORIGIN, NEGOTIATION OR EXECUTION OF THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR IN CONNECTION WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY.


 


SECTION 4.18.                             INVENTORIES.  EXCEPT AS SET FORTH ON
SCHEDULE 4.18 OF THE COMPANY DISCLOSURE SCHEDULES, ALL OF THE INVENTORIES
RECORDED ON THE MOST RECENT BALANCE SHEET CONSISTED OF, AND ALL INVENTORIES OF
THE COMPANY AND ITS SUBSIDIARIES IMMEDIATELY PRIOR TO THE CLOSING WILL CONSIST
OF, ITEMS USABLE AND SALEABLE FOR THE PURPOSES ACQUIRED OR CREATED IN THE
ORDINARY COURSE OF BUSINESS, NET OF APPLICABLE ALLOWANCES FOR OBSOLETE,
EXCESSIVE OR DAMAGED INVENTORIES.  SINCE THE DATE OF THE MOST RECENT BALANCE
SHEET, THE INVENTORIES OF THE COMPANY AND ITS SUBSIDIARIES HAVE BEEN MAINTAINED
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES AND NO
INVENTORY HAS BEEN SOLD OR DISPOSED OF EXCEPT THROUGH SALES IN THE ORDINARY
COURSE CONSISTENT WITH PAST PRACTICES.


 


SECTION 4.19.                             RELATED PARTY TRANSACTIONS.  EXCEPT AS
SET FORTH ON SCHEDULE 4.19 OF THE COMPANY DISCLOSURE SCHEDULES, NO RELATED PARTY
HAS SERVED AS A CONSULTANT, COMPETITOR, CUSTOMER, LICENSEE, DISTRIBUTOR,
SUPPLIER OR VENDOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.  SINCE
FEBRUARY 28, 2004, EXCEPT AS SET FORTH ON SCHEDULE 4.19 OF THE COMPANY
DISCLOSURE SCHEDULES, THERE HAVE BEEN NO TRANSACTIONS OR CONTRACTS (OTHER THAN
EMPLOYMENT ARRANGEMENTS (IE. STOCK OPTIONS, BONUSES AND EMPLOYMENTS AGREEMENTS)
BETWEEN THE COMPANY OR ANY OF ITS SUBSIDIARIES, ON THE ONE HAND, AND ANY RELATED
PARTY, ON THE OTHER HAND.

 

34

--------------------------------------------------------------------------------


 


SECTION 4.20.                             CUSTOMERS AND VENDORS.  EXCEPT AS SET
FORTH ON SCHEDULE 4.20 OF THE COMPANY DISCLOSURE SCHEDULES, SINCE FEBRUARY 28,
2005, (A) NO CUSTOMER WITH PURCHASES FROM THE COMPANY AND ITS SUBSIDIARIES OF
MORE THAN $2,500,000 IN EITHER OF THE LAST TWO FISCAL YEARS HAS GIVEN A SENIOR
EXECUTIVE OFFICER OF THE COMPANY OR ANY OF ITS SUBSIDIARIES NOTICE THAT SUCH
CUSTOMER (OR GROUP OF CUSTOMERS) WILL SIGNIFICANTLY REDUCE OR TERMINATE THE
AMOUNT OF PRODUCTS PURCHASED FROM THE COMPANY AND ITS SUBSIDIARIES AND (B) NO
SIGNIFICANT VENDOR (OR GROUP OF VENDORS WHICH IN THE AGGREGATE IS SIGNIFICANT)
OF THE COMPANY AND ITS SUBSIDIARIES HAS GIVEN A SENIOR EXECUTIVE OFFICER OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES NOTICE THAT SUCH VENDOR (OR GROUP OF VENDORS)
WILL CEASE TO SUPPLY OR SIGNIFICANTLY ADVERSELY CHANGE ITS PRICE OR TERMS TO THE
COMPANY AND ITS SUBSIDIARIES OF ANY PRODUCTS OR SERVICES.


 


SECTION 4.21.                             COMPANY SEC DOCUMENTS.  AS OF ITS
FILING DATE, (A) EACH COMPANY SEC DOCUMENT COMPLIED AS TO FORM IN ALL MATERIAL
RESPECTS WITH THE APPLICABLE REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), AND THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “1934 ACT”), AS THE CASE MAY BE, AND (B) EACH COMPANY SEC DOCUMENT FILED
PURSUANT TO THE 1934 ACT DID NOT AS OF THE FILING DATE THEREOF, AND EACH SUCH
COMPANY SEC DOCUMENT FILED SUBSEQUENT TO THE DATE HEREOF WILL NOT AS OF THE
FILING DATE THEREOF, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  EACH
COMPANY SEC DOCUMENT THAT IS A REGISTRATION STATEMENT, AS AMENDED OR
SUPPLEMENTED, IF APPLICABLE, FILED PURSUANT TO THE 1933 ACT, AS OF THE DATE SUCH
REGISTRATION STATEMENT OR AMENDMENT BECAME EFFECTIVE, DID NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.


 


SECTION 4.22.                             INFORMATION SUPPLIED TO THE COMPANY’S
STOCKHOLDERS.  THE INFORMATION AND MATERIALS TO BE SUPPLIED BY THE COMPANY TO
ITS STOCKHOLDERS IN CONNECTION WITH THE COMPANY STOCKHOLDER APPROVAL WILL COMPLY
WITH THE REQUIREMENTS OF THE DGCL, THE COMPANY’S CERTIFICATE OF INCORPORATION
AND BYLAWS AND ALL OTHER APPLICABLE LEGAL REQUIREMENTS.


 


SECTION 4.23.                             INDEBTEDNESS.  AS OF THE DATE HEREOF,
EXCEPT AS SET FORTH ON SCHEDULE 4.23 OF THE COMPANY DISCLOSURE SCHEDULES, THERE
IS NO INDEBTEDNESS.


 


ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB


 

Parent and Merger Sub jointly and severally represent and warrant to the Company
as follows:

 


SECTION 5.1.                                   ORGANIZATION OF PARENT AND MERGER
SUB.  PARENT IS A LIMITED LIABILITY COMPANY AND MERGER SUB IS A CORPORATION, AND
EACH IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
ITS RESPECTIVE JURISDICTION OF FORMATION AND HAS ALL REQUISITE CORPORATE POWER
TO OWN, LEASE AND OPERATE ITS PROPERTY AND TO CARRY ON ITS BUSINESS AS NOW BEING
CONDUCTED AND IS DULY QUALIFIED OR LICENSED TO DO BUSINESS AND IS IN GOOD
STANDING IN EACH JURISDICTION IN WHICH THE FAILURE TO BE SO QUALIFIED OR
LICENSED WOULD REASONABLY BE EXPECTED TO HAVE A PARENT MATERIAL ADVERSE EFFECT. 
FOR PURPOSES OF THIS AGREEMENT, “PARENT MATERIAL

 

35

--------------------------------------------------------------------------------


 


ADVERSE EFFECT” SHALL MEAN A MATERIAL ADVERSE EFFECT ON THE BUSINESS, ASSETS,
LIABILITIES, CONDITION (FINANCIAL OR OTHERWISE), PROPERTY OR RESULTS OF
OPERATIONS OF PARENT AND MERGER SUB, TAKEN AS A WHOLE, OTHER THAN ANY MATERIAL
ADVERSE EFFECT (I) RELATING TO OR RESULTING FROM THE ECONOMY IN GENERAL,
(II) RESULTING FROM THE ANNOUNCEMENT OR EXISTENCE OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, (III) RESULTING FROM ACTIONS OR OMISSIONS OF
PARENT OR MERGER SUB TAKEN WITH THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY
HERETO OR CONSISTENT WITH THE TERMS OF THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS, (IV) RESULTING FROM COMPLIANCE WITH THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS, OR (V) ANY CHANGE, EVENT, DEVELOPMENT, CONDITION OR
CIRCUMSTANCE OCCURRING AS A RESULT OF WORLDWIDE, NATIONAL OR LOCAL CONDITIONS OR
CIRCUMSTANCES (POLITICAL, ECONOMIC, FINANCIAL, REGULATORY OR OTHERWISE),
INCLUDING, WITHOUT LIMITATION, AN OUTBREAK OR ESCALATION OR WAR, ARMED
HOSTILITIES, ACTS OF TERRORISM, POLITICAL INSTABILITY OR OTHER NATIONAL OR
INTERNATIONAL CALAMITY, CRISIS OR EMERGENCY OCCURRING WITHIN OR OUTSIDE OF THE
UNITED STATES.


 


SECTION 5.2.                                   AUTHORITY; NO CONFLICT; REQUIRED
FILINGS AND CONSENTS.


 


(A)                                  EACH OF PARENT AND MERGER SUB HAS ALL
REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS TO WHICH IT IS OR WILL BECOME A PARTY AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND SUCH TRANSACTION
DOCUMENTS.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND SUCH TRANSACTION
DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND SUCH TRANSACTION DOCUMENTS HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON THE PART OF PARENT AND MERGER SUB.  THIS AGREEMENT
HAS BEEN AND SUCH TRANSACTION DOCUMENTS HAVE BEEN OR, TO THE EXTENT NOT EXECUTED
AS OF THE DATE HEREOF, WILL BE DULY EXECUTED AND DELIVERED BY PARENT AND MERGER
SUB.  THIS AGREEMENT AND EACH OF THE TRANSACTION DOCUMENTS TO WHICH PARENT
AND/OR MERGER SUB IS A PARTY CONSTITUTES, AND EACH OF THE TRANSACTION DOCUMENTS
TO WHICH PARENT AND/OR MERGER SUB WILL BECOME A PARTY WHEN EXECUTED AND
DELIVERED BY PARENT AND/OR MERGER SUB WILL CONSTITUTE, ASSUMING THE DUE
AUTHORIZATION, EXECUTION AND DELIVERY BY THE OTHER PARTIES HERETO AND THERETO, A
VALID AND BINDING OBLIGATION OF PARENT AND/OR MERGER SUB, ENFORCEABLE BY THE
COMPANY AGAINST PARENT OR MERGER SUB, AS THE CASE MAY BE, IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, EXCEPT TO THE EXTENT THAT ENFORCEABILITY MAY BE LIMITED
BY APPLICABLE BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM OR OTHER LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING AT LAW OR EQUITY.


 


(B)                                 THE EXECUTION AND DELIVERY BY PARENT OR
MERGER SUB OF THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO WHICH IT IS OR
WILL BECOME A PARTY DOES NOT, AND CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR THE TRANSACTION DOCUMENTS TO WHICH IT IS OR WILL BECOME A
PARTY WILL NOT, (I) CONFLICT WITH, OR RESULT IN ANY MATERIAL VIOLATION OR BREACH
OF ANY PROVISION OF THE GOVERNING DOCUMENTS OF PARENT AND/OR MERGER SUB,
(II) VIOLATE ANY LAW, RULE OR REGULATION APPLICABLE TO PARENT AND/OR MERGER SUB,
EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A PARENT MATERIAL ADVERSE
EFFECT, OR (III) CONFLICT WITH OR RESULT IN A BREACH OF, OR GIVE RISE TO A RIGHT
OF TERMINATION OF, OR ACCELERATE THE PERFORMANCE REQUIRED BY THE TERMS OF ANY
JUDGMENT, COURT ORDER OR CONSENT DECREE, OR ANY MATERIAL AGREEMENT TO WHICH
PARENT OR MERGER SUB IS PARTY OR CONSTITUTE A

 

36

--------------------------------------------------------------------------------


 


DEFAULT THEREUNDER, EXCEPT IN EACH CASE AS WOULD NOT REASONABLY BE EXPECTED TO
HAVE A PARENT MATERIAL ADVERSE EFFECT.


 


(C)                                  NONE OF THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY PARENT OR MERGER SUB OR THE OTHER TRANSACTION DOCUMENTS TO WHICH
PARENT AND/OR MERGER SUB IS A PARTY OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY WILL REQUIRE ANY CONSENT, APPROVAL, ORDER OR
AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING WITH, ANY GOVERNMENTAL
ENTITY, EXCEPT FOR (I) THE FILING OF THE CERTIFICATE OF MERGER WITH THE DELAWARE
SECRETARY OF STATE, (II) SUCH CONSENTS, APPROVALS, ORDERS, AUTHORIZATIONS,
REGISTRATIONS, DECLARATIONS AND FILINGS AS MAY BE REQUIRED UNDER APPLICABLE
FEDERAL AND STATE SECURITIES LAWS AND THE LAWS OF ANY FOREIGN COUNTRY,
(III) SUCH FILINGS AS MAY BE REQUIRED UNDER THE HSR ACT, AND (IV) THOSE WHERE
THE FAILURE TO OBTAIN OR MAKE, AS APPLICABLE, SUCH CONSENT, APPROVAL, ORDER OR
AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING WOULD NOT REASONABLY BE
EXPECTED TO HAVE A PARENT MATERIAL ADVERSE EFFECT.


 


SECTION 5.3.                                   CAPITAL RESOURCES.  SUBJECT TO
THE SATISFACTION OF THE CLOSING CONDITION SET FORTH IN SECTION 9.2(F), PARENT
AND MERGER SUB WILL HAVE PRIOR TO THE EFFECTIVE TIME SUFFICIENT CASH AVAILABLE,
LINES OF CREDIT OR OTHER RESOURCES TO PAY THE MERGER CONSIDERATION AND TO REPAY
THE INDEBTEDNESS AS WELL AS ALL ASSOCIATED FEES, COSTS AND EXPENSES.


 


SECTION 5.4.                                   LITIGATION.  THERE IS NO SUIT,
CLAIM, ACTION, PROCEEDING OR ARBITRATION PENDING OR, TO PARENT’S KNOWLEDGE,
THREATENED AGAINST PARENT AND MERGER SUB (A) WHICH, IF ADVERSELY DETERMINED,
COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT PARENT’S OR MERGER SUB’S
ABILITY TO PERFORM HEREUNDER, OR (B) WHICH SEEKS TO ENJOIN OR OBTAIN DAMAGES IN
RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 5.5.                                   NO BROKERS.  NEITHER PARENT NOR
MERGER SUB IS OBLIGATED FOR THE PAYMENT OF FEES OR EXPENSES OF ANY BROKER OR
FINDER IN CONNECTION WITH THE ORIGIN, NEGOTIATION OR EXECUTION OF THIS AGREEMENT
OR THE OTHER TRANSACTION DOCUMENTS OR IN CONNECTION WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY.


 


SECTION 5.6.                                   PARENTS ASSETS AND LIABILITIES. 
PARENT INDIRECTLY OWNS ALL OF THE MEMBERSHIP INTERESTS OF THILMANY, LLC, A
DELAWARE LIMITED LIABILITY COMPANY (FORMERLY KNOWN AS TIPB ACQUISITION, LLC
(“THILMANY”), FREE AND CLEAR OF ANY LIEN AND FREE AND CLEAR OF ANY OTHER
LIMITATION OR RESTRICTION (INCLUDING ANY RESTRICTION ON THE RIGHT TO VOTE, SELL
OR OTHERWISE DISPOSE OF SUCH MEMBERSHIP INTERESTS), OTHER THAN (I) RESTRICTIONS
ON TRANSFER IMPOSED BY APPLICABLE SECURITIES LAWS, (II) AS SET FORTH IN THE
RESPECTIVE LIMITED LIABILITY COMPANY AGREEMENTS OF PARENT, KIPB HOLDINGS, LLC
AND THILMANY, AND (III) LIENS GRANTED TO THILMANY’S SENIOR LENDERS.  THILMANY
OWNS SUBSTANTIALLY ALL OF THE ASSETS ACQUIRED PURSUANT TO THE PURCHASE
AGREEMENT, DATED AS OF MARCH 14, 2005, AS AMENDED, BY AND BETWEEN INTERNATIONAL
PAPER COMPANY AND THILMANY, EXCEPT FOR ASSETS DISPOSED OF IN THE ORDINARY COURSE
OF BUSINESS.  PARENT HAS NO MATERIAL DEBT, LIABILITIES, OR OBLIGATIONS OF ANY
NATURE, OTHER THAN PURSUANT TO THIS AGREEMENT AND THE TRANSACTION DOCUMENTS.


 


SECTION 5.7.                                   OWNERSHIP OF MERGER SUB.  PARENT
IS THE RECORD OWNER OF ALL OF THE CAPITAL STOCK OF MERGER SUB FREE AND CLEAR OF
ANY LIEN AND FREE AND CLEAR OF ANY OTHER LIMITATION OR

 

37

--------------------------------------------------------------------------------


 


RESTRICTION (INCLUDING ANY RESTRICTION ON THE RIGHT TO VOTE, SELL OR OTHERWISE
DISPOSE OF SUCH CAPITAL STOCK).


 


ARTICLE VI.

PRE-CLOSING COVENANTS OF THE COMPANY


 


SECTION 6.1.                                   APPROVAL OF COMPANY
STOCKHOLDERS.  IMMEDIATELY FOLLOWING THE EXECUTION OF THIS AGREEMENT, THE
COMPANY SHALL DELIVER TO PARENT THE FOLLOWING MATERIALS (COLLECTIVELY, THE
“CONSENT MATERIALS”):  (I) WITH RESPECT TO EACH OF THE STOCKHOLDERS OF THE
COMPANY IDENTIFIED ON SCHEDULE 6.1 OF THE DISCLOSURE SCHEDULES (THE “CONSENTING
STOCKHOLDERS”), A WRITTEN CONSENT (THE “STOCKHOLDER APPROVAL”) SOLELY IN HIS,
HER OR ITS CAPACITY AS THE HOLDER OF ALL OF SUCH CONSENTING STOCKHOLDER’S
OUTSTANDING SHARES OF COMPANY COMMON STOCK, IN FAVOR OF APPROVING THE MERGER
UNDER THE PROVISIONS OF THE DGCL AND THE COMPANY’S CERTIFICATE OF INCORPORATION
AND BYLAWS, AND (II) A CERTIFICATE EXECUTED ON BEHALF OF THE COMPANY BY ITS
SECRETARY AND CERTIFYING THAT THE STOCKHOLDER APPROVAL HAS BEEN OBTAINED IN
ACCORDANCE WITH THE DGCL AND THE COMPANY’S CERTIFICATE OF INCORPORATION AND
BYLAWS.


 


SECTION 6.2.                                   CONDUCT OF BUSINESS PRIOR TO THE
EFFECTIVE TIME.  EXCEPT (I) AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT, (II) AS
DESCRIBED IN SCHEDULE 6.2 OF THE COMPANY DISCLOSURE SCHEDULES, OR (III) TO THE
EXTENT THAT PARENT SHALL OTHERWISE CONSENT IN WRITING (SUCH CONSENT OR
DECLINATION TO CONSENT NOT TO BE UNREASONABLY DELAYED OR WITHHELD), DURING THE
PERIOD FROM THE DATE HEREOF TO THE EARLIER OF THE EFFECTIVE TIME AND THE
TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS, THE COMPANY SHALL
AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO CONDUCT ITS OPERATIONS IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES AND USE COMMERCIALLY
REASONABLE EFFORTS TO PRESERVE INTACT ITS CURRENT BUSINESS ORGANIZATIONS, KEEP
AVAILABLE THE SERVICE OF ITS CURRENT OFFICERS AND EMPLOYEES AND PRESERVE ITS
RELATIONSHIPS WITH CUSTOMERS, SUPPLIERS, DISTRIBUTORS, LESSORS, CREDITORS,
EMPLOYEES, CONTRACTORS AND OTHERS HAVING BUSINESS DEALINGS WITH IT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS AGREEMENT AND EXCEPT AS DESCRIBED IN SCHEDULE 6.2 OF THE COMPANY
DISCLOSURE SCHEDULES, BETWEEN THE DATE HEREOF AND THE EFFECTIVE TIME, THE
COMPANY SHALL NOT AND SHALL CAUSE ITS SUBSIDIARIES NOT TO, WITHOUT THE PRIOR
WRITTEN CONSENT (SUCH CONSENT OR DECLINATION TO CONSENT NOT TO BE UNREASONABLY
DELAYED OR WITHHELD) OF PARENT:


 

(a)                                  authorize or propose any amendments to its
certificate of incorporation or bylaws (or other similar governing instrument);

 

(b)                                 declare or pay any dividends on or make any
other distributions (whether in cash, stock or property) in respect of any of
its capital stock (or other ownership interests), or split, combine or
reclassify any of its capital stock (or other ownership interests);

 

(c)                                  issue, sell or grant any shares of its
capital stock (or other ownership interests) or securities convertible into
shares of its capital stock (or other interests), or subscriptions, rights,
warrants or options to acquire, or other agreements or commitments of any
character obligating it to issue any such shares (or other ownership interests)
or other convertible securities, other than the issuance of shares of Company
Common Stock issuable upon exercise of Company Options or Company Warrants;

 

38

--------------------------------------------------------------------------------


 

(d)                                 acquire or agree to acquire by merging or
consolidating with, or by purchasing an equity interest in or portion of the
assets of, or by any other manner, any business or any corporation, partnership
or other business organization or division;

 

(e)                                  other than Indebtedness existing on the
date hereof, (1) incur or assume any Indebtedness in excess of $500,000, other
than in the ordinary course of business consistent with past practices; or
(2) assume, Guarantee or otherwise become liable or responsible for (directly,
contingently or otherwise) the obligations of any other Person in amounts in
excess of $250,000, other than in the ordinary course of business consistent
with past practices;

 

(f)                                    except in the ordinary course of business
with respect to any employee (other than any officer or director), or as may be
required by applicable law or by any applicable agreement or instrument existing
on the date hereof, (1) enter into, adopt, amend or terminate any employment
agreement or any bonus payments with any employee, officer or director of the
Company, or (2) enter into, adopt, amend or terminate any pension, retirement,
health, life, or disability insurance, severance, profit sharing, bonus
compensation, termination, stock option, stock appreciation right, restricted
stock, employee benefit plan, agreement, trust, fund or other arrangement for
the benefit or welfare of any director, officer or employee in any manner;

 

(g)                                 (i) except as permitted by clause
(i)(iii) below, purchase, acquire or lease any material assets other than in the
ordinary course of business; or (ii) sell, lease, license, transfer or otherwise
dispose of any material Properties other than in the ordinary course of
business.

 

(h)                                 except as may be required as a result of a
change in law or in GAAP, make or change any Tax election or change any of the
accounting or Tax principles, practices or methods used by it;

 

(i)                                     (i) enter into any contract or agreement
that would be material to the Company and its Subsidiaries, taken as a whole,
other than contracts or agreements in the ordinary course of business;
(ii) amend, modify or waive any material right under any Material Contract other
than in the ordinary course; or (iii) make or authorize any capital expenditure
in excess of $500,000 per expenditure or $5,000,000 in the aggregate, other than
in accordance with the Company’s fiscal year 2006 capital expenditures budget as
approved by the Company’s board; or

 

(j)                                     agree, commit to do, or otherwise take
any of the actions described in Sections 6.2(a) through 6.2(i).

 

Other than the right to consent or withhold consent with respect to the
foregoing matters, nothing contained herein shall give Parent any right to
manage, control, direct or be involved in the management of the business of the
Company and its Subsidiaries prior to the Closing.

 


SECTION 6.3.                                   ACCESS TO INFORMATION.  UNTIL THE
CLOSING, THE COMPANY SHALL AND SHALL CAUSE ITS SUBSIDIARIES TO ALLOW PARENT AND
ITS AGENTS, ADVISORS, LENDERS AND REPRESENTATIVES

 

39

--------------------------------------------------------------------------------


 


REASONABLE ACCESS DURING NORMAL BUSINESS HOURS UPON REASONABLE NOTICE TO THE
BOOKS, RECORDS, REPRESENTATIVES, OFFICERS, EMPLOYEES, AGENTS, PROPERTIES AND
OFFICES OF THE COMPANY AND ITS SUBSIDIARIES.  ALL SUCH ACCESS SHALL BE SUBJECT
TO THE TERMS OF THE CONFIDENTIALITY AGREEMENT.


 


SECTION 6.4.                                   SATISFACTION OF CONDITIONS
PRECEDENT.  THE COMPANY WILL AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO USE ITS
COMMERCIALLY REASONABLE EFFORTS TO SATISFY OR CAUSE TO BE SATISFIED ALL THE
CONDITIONS PRECEDENT WHICH ARE SET FORTH IN SECTIONS 9.1 AND 9.2, AND THE
COMPANY WILL AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO USE ITS COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO
BE CONSUMMATED, AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TO OBTAIN
ALL CONSENTS AND AUTHORIZATIONS OF THIRD PARTIES AND TO MAKE ALL FILINGS WITH,
AND GIVE ALL NOTICES TO, THIRD PARTIES WHICH MAY BE NECESSARY OR REASONABLY
REQUIRED ON ITS PART IN ORDER TO EFFECT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


SECTION 6.5.                                   NO SOLICITATION.


 


(A)                                  FROM THE DATE HEREOF UNTIL THE TERMINATION
OF THIS AGREEMENT PURSUANT TO SECTION 10.1, EXCEPT TO THE EXTENT REQUIRED TO BE
DISCLOSED IN COMPANY SEC DOCUMENTS, THE COMPANY WILL NOT, AND WILL NOT PERMIT OR
CAUSE ANY OF ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, INVESTMENT BANKERS,
CONSULTANTS AND OTHER AGENTS TO, DIRECTLY OR INDIRECTLY, TAKE ANY ACTION TO
SOLICIT, INITIATE, ENCOURAGE OR FACILITATE THE MAKING OF ANY ACQUISITION
PROPOSAL (AS DEFINED BELOW) OR ANY INQUIRY WITH RESPECT THERETO OR ENGAGE IN
DISCUSSIONS OR NEGOTIATIONS WITH ANY PERSON WITH RESPECT THERETO, OR DISCLOSE
ANY NONPUBLIC INFORMATION RELATING TO THE COMPANY OR ANY OF ITS SUBSIDIARIES
(INCLUDING THIS AGREEMENT) OR AFFORD ACCESS TO THE PROPERTIES, BOOKS OR RECORDS
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO, OR OTHERWISE ASSIST OR PARTICIPATE
IN OR FACILITATE IN ANY OTHER MANNER ANY EFFORT OR ATTEMPT BY ANY PERSON THAT
HAS MADE OR, TO THE KNOWLEDGE OF THE COMPANY, IS CONTEMPLATING MAKING ANY
ACQUISITION PROPOSAL.  THE COMPANY WILL, AND WILL CAUSE THE OTHER PERSONS LISTED
IN THE FIRST SENTENCE OF THIS SECTION 6.5 TO, IMMEDIATELY CEASE AND CAUSE TO BE
TERMINATED ALL EXISTING ACTIVITIES DISCUSSIONS AND NEGOTIATIONS, IF ANY, THAT
HAVE TAKEN PLACE PRIOR TO THE DATE HEREOF WITH ANY PARTIES WITH RESPECT TO ANY
ACQUISITION PROPOSAL.


 


(B)                                 NOTWITHSTANDING THE FOREGOING, NOTHING
CONTAINED IN THIS SECTION 6.5 SHALL PREVENT THE COMPANY FROM ENTERING INTO
DISCUSSIONS OR NEGOTIATIONS WITH ANY PERSON IN CONNECTION WITH A BONA FIDE
ACQUISITION PROPOSAL RECEIVED FROM SUCH PERSON THAT THE BOARD OF DIRECTORS OF
THE COMPANY DETERMINES IN GOOD FAITH COULD LEAD TO A SUPERIOR PROPOSAL (AS
DEFINED BELOW).  THE COMPANY WILL NOTIFY (WHICH NOTICE SHALL BE PROVIDED ORALLY
AND IN WRITING) PARENT OF THE RECEIPT OF ANY ACQUISITION PROPOSAL, BUT IN NO
EVENT WITHIN FORTY-EIGHT (48) HOURS AFTER RECEIPT OF AN ACQUISITION PROPOSAL. 
IF THE BOARD OF DIRECTORS OF THE COMPANY SHALL DETERMINE THAT AN ACQUISITION
PROPOSAL IS A SUPERIOR PROPOSAL, THE COMPANY SHALL NOTIFY PARENT IN WRITING OF
SUCH DETERMINATION.  IN THE EVENT THAT THE COMPANY RECEIVES AN ACQUISITION
PROPOSAL AND THE BOARD OF DIRECTORS OF THE COMPANY DETERMINES IN GOOD FAITH THAT
IT HAS A FIDUCIARY DUTY TO WITHDRAW ITS RECOMMENDATION THAT THE STOCKHOLDERS OF
THE COMPANY APPROVE THE MERGER AND THE TRANSACTIONS CONTEMPLATED HEREBY, NOTHING
HEREIN SHALL RESTRICT OR PREVENT THE BOARD OF DIRECTORS FROM WITHDRAWING SUCH
RECOMMENDATION.  THE PROVISIONS OF THIS SECTION 6.5(B) SHALL TERMINATE UPON THE
RECEIPT OF THE REQUISITE STOCKHOLDER APPROVAL OF THIS AGREEMENT AND THE MERGER.

 

40

--------------------------------------------------------------------------------


 


(C)                                  FOR PURPOSES OF THIS AGREEMENT,
“ACQUISITION PROPOSAL” MEANS ANY BONA FIDE OFFER OR PROPOSAL FOR, OR ANY
INDICATION OF INTEREST IN, A MERGER OR OTHER BUSINESS COMBINATION INVOLVING THE
COMPANY, THE ACQUISITION OF A MAJORITY OF THE EQUITY IN, OR ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF, THE COMPANY, IN ONE TRANSACTION OR SERIES OF RELATED
TRANSACTIONS, IN EACH CASE OTHER THAN THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, “SUPERIOR PROPOSAL” MEANS ANY BONA
FIDE ACQUISITION PROPOSAL ON TERMS THAT THE BOARD OF DIRECTORS OF THE COMPANY
DETERMINES IN ITS GOOD FAITH JUDGMENT ARE MORE FAVORABLE TO THE COMPANY’S
STOCKHOLDERS THAN THIS AGREEMENT AND THE MERGER TAKEN AS A WHOLE.


 


SECTION 6.6.                                   COOPERATION WITH THILMANY
ACQUISITION FINANCING AND BUSINESS COMBINATION.  AT THE SOLE COST AND EXPENSE OF
PARENT AND SUBJECT TO ANY RESTRICTIONS SET FORTH IN APPLICABLE LAWS, THE COMPANY
AGREES TO PROVIDE, AND SHALL CAUSE ITS SUBSIDIARIES AND ITS AND THEIR
REPRESENTATIVES TO PROVIDE, ON A TIMELY BASIS ALL REASONABLE COOPERATION IN
CONNECTION WITH (A) THE COMBINATION (WHETHER BY MERGER, STOCK PURCHASE OR
OTHERWISE) OF THE BUSINESS OF THILMANY WITH THE BUSINESSES OF THE COMPANY AND
THE SUBSIDIARIES, AS MAY BE REASONABLY REQUESTED BY PARENT, AND (B) THE
ARRANGEMENT OF FINANCING FOR THE ACQUISITION (WHETHER BY MERGER, STOCK PURCHASE
OR OTHERWISE) BY THE COMPANY OF THILMANY AND THE COMBINATION (WHETHER BY MERGER,
STOCK PURCHASE OR OTHERWISE) OF THE BUSINESS OF THILMANY WITH THE BUSINESSES OF
THE COMPANY AND THE SUBSIDIARIES, AS MAY BE REASONABLY REQUESTED BY PARENT,
INCLUDING (I) PARTICIPATION IN MEETINGS, DRAFTING SESSIONS, DUE DILIGENCE
SESSIONS AND ROADSHOW PRESENTATIONS, (II) FURNISHING PARENT AND FINANCING
SOURCES WITH FINANCIAL AND OTHER PERTINENT INFORMATION REGARDING THE COMPANY AS
MAY BE REASONABLY REQUESTED BY PARENT, (III) ASSISTING PARENT AND FINANCING
SOURCES IN THE PREPARATION OF (A) OFFERING DOCUMENTS FOR DEBT FINANCING (WHICH
IS EXPECTED TO INCLUDE A NEW SENIOR SECURED CREDIT FACILITY AND ADDITIONAL NOTES
OF CELLU TISSUE HOLDINGS, INC.) AND (B) MATERIALS FOR RATING AGENCY
PRESENTATIONS, INCLUDING A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF THE
COMPANY OR ANY SUBSIDIARY WITH RESPECT TO SOLVENCY MATTERS, COMFORT LETTERS OF
ACCOUNTANTS, CONSENTS OF ACCOUNTANTS FOR USE OF THEIR REPORTS, CUSTOMARY LEGAL
OPINIONS, SURVEYS AND TITLE INSURANCE, AND (IV) SOLICITATION OF CONSENTS FROM
THE HOLDERS OF THE EXISTING SENIOR SECURED NOTES OF CELLU TISSUE HOLDINGS, INC.
IN CONNECTION WITH THE FINANCING FOR THE ACQUISITION AND ENTERING INTO
AGREEMENTS WITH A SOLICITATION AND INFORMATION AGENT RECOMMENDED BY PARENT (AND
REASONABLY ACCEPTABLE TO THE COMPANY); PROVIDED, HOWEVER, THAT THE COMPANY, ITS
SUBSIDIARIES AND THEIR REPRESENTATIVES SHALL NOT BE OBLIGATED TO INCUR
ADDITIONAL LIABILITY WITH RESPECT TO SUCH COOPERATION.  ALL SUCH COSTS AND
EXPENSES INCURRED BY ANY OF THE COMPANY, ITS SUBSIDIARIES AND THEIR
REPRESENTATIVES SHALL NOT BE INCLUDED IN COMPANY TRANSACTION EXPENSES.  IF THE
MERGER IS CONSUMMATED, PARENT SHALL REIMBURSE THE FORMER COMPANY STOCKHOLDERS AT
THE EFFECTIVE TIME FOR ANY OF SUCH COSTS AND EXPENSES PAID BY THE COMPANY PRIOR
TO THE EFFECTIVE TIME.  IF THIS AGREEMENT IS TERMINATED PURSUANT TO ARTICLE X,
PARENT SHALL REIMBURSE THE COMPANY UPON SUCH TERMINATION.  THE COMPANY AGREES
THAT PARENT WILL HAVE SOLE DISCRETION OVER THE TERMS, CONDITIONS AND STRUCTURE
OF THE DEBT FINANCING REFERRED TO ABOVE.


 


SECTION 6.7.                                   INFORMATION .  BETWEEN THE DATE
HEREOF AND THE EFFECTIVE TIME, THE COMPANY SHALL, AND SHALL CAUSE ITS
SUBSIDIARIES TO, PROMPTLY PROVIDE TO PARENT ALL COMMUNICATIONS, KNOWN TO THE
COMPANY, RELATING TO UNIONIZING EFFORTS OR ELECTIONS AT ANY OF ITS FACILITIES,
INCLUDING, WITHOUT LIMITATION, ANY NOTICES OF UNFAIR LABOR PRACTICES AND ANY AND
ALL COMMUNICATIONS TO EMPLOYEES OF THE COMPANY WITH RESPECT TO SUCH UNIONIZING
EFFORTS OR ELECTIONS.

 

41

--------------------------------------------------------------------------------


 


ARTICLE VII.

PRE-CLOSING AND OTHER COVENANTS OF PARENT AND MERGER SUB


 


SECTION 7.1.                                   SATISFACTION OF CONDITIONS
PRECEDENT.  PARENT AND MERGER SUB WILL USE THEIR COMMERCIALLY REASONABLE EFFORTS
TO SATISFY OR CAUSE TO BE SATISFIED ALL THE CONDITIONS PRECEDENT THAT ARE SET
FORTH IN SECTIONS 9.1 AND 9.3, AND PARENT AND MERGER SUB WILL USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT TO BE CONSUMMATED, AND, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, TO OBTAIN THE FINANCING REFERRED TO IN SECTION 9.2(F), ALL CONSENTS
AND AUTHORIZATIONS OF THIRD PARTIES AND TO MAKE ALL FILINGS WITH, AND GIVE ALL
NOTICES TO, THIRD PARTIES WHICH MAY BE NECESSARY OR REASONABLY REQUIRED ON ITS
PART IN ORDER TO EFFECT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  PRIOR
TO THE EFFECTIVE TIME, PARENT WILL CONTINUE TO INDIRECTLY OR DIRECTLY OWN ALL OF
THE MEMBERSHIP INTERESTS IN THILMANY AND WILL NOT OTHERWISE ENCUMBER SUCH
INTERESTS.  PRIOR TO THE EFFECTIVE TIME, PARENT WILL CAUSE THILMANY TO RETAIN
SUBSTANTIALLY ALL OF ITS ASSETS.


 


SECTION 7.2.                                   CERTAIN EMPLOYEE BENEFIT
MATTERS.  EACH EMPLOYEE OF THE COMPANY AND ITS SUBSIDIARIES THAT BECOMES A
PARTICIPANT IN ANY EMPLOYEE BENEFIT PLAN, PROGRAM, POLICY OR ARRANGEMENT OF THE
SURVIVING CORPORATION OR PARENT, SHALL BE GIVEN CREDIT FOR ALL SERVICE PRIOR TO
THE EFFECTIVE TIME WITH THE COMPANY AND ANY WAITING PERIOD FOR PARTICIPATION
SHALL BE WAIVED.


 


ARTICLE VIII.

OTHER AGREEMENTS


 


SECTION 8.1.                                   CONFIDENTIALITY.  EACH PARTY
ACKNOWLEDGES THAT PARENT AND THE COMPANY HAVE PREVIOUSLY EXECUTED A
NON-DISCLOSURE AGREEMENT (THE “CONFIDENTIALITY AGREEMENT”), WHICH AGREEMENT
SHALL CONTINUE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS.


 


SECTION 8.2.                                   NO PUBLIC ANNOUNCEMENT.  EXCEPT
TO THE EXTENT REQUIRED TO BE DISCLOSED IN COMPANY SEC FILINGS, UNTIL THE
CLOSING, THE PARTIES HERETO SHALL MAKE NO PUBLIC ANNOUNCEMENT CONCERNING THIS
AGREEMENT, THEIR DISCUSSIONS OR ANY OTHER MEMORANDA, LETTERS OR AGREEMENTS
BETWEEN THE PARTIES RELATING TO THE MERGER; PROVIDED, HOWEVER, THAT (A) ANY OF
THE PARTIES, BUT ONLY AFTER REASONABLE CONSULTATION WITH THE OTHER, MAY MAKE
DISCLOSURE IF REQUIRED UNDER APPLICABLE LAW AND (B) THIS SECTION 8.2 SHALL NOT
PROHIBIT ANY DISCLOSURE BY PARENT OR MERGER SUB TO THEIR RESPECTIVE LENDERS OR
INVESTORS.  THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO REASONABLY
CONSULT WITH PARENT PRIOR TO MAKING DISCLOSURES RELATING TO THE MERGER IN
COMPANY SEC FILINGS.


 


SECTION 8.3.                                   REGULATORY FILINGS; CONSENTS;
REASONABLE EFFORTS.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE COMPANY AND PARENT SHALL USE THEIR RESPECTIVE COMMERCIALLY
REASONABLE EFFORTS TO (I) MAKE AS SOON AS PRACTICABLE AFTER THE DATE HEREOF ALL
NECESSARY FILINGS WITH RESPECT TO THE MERGER AND THIS AGREEMENT AND OBTAIN
REQUIRED APPROVALS AND CLEARANCES WITH RESPECT THERETO AND SUPPLY ALL ADDITIONAL
INFORMATION REQUESTED IN CONNECTION THEREWITH; (II) MAKE AS SOON AS PRACTICABLE
AFTER THE DATE HEREOF MERGER NOTIFICATION OR OTHER APPROPRIATE FILINGS WITH
FEDERAL, STATE OR

 

42

--------------------------------------------------------------------------------


 


LOCAL GOVERNMENTAL BODIES OR APPLICABLE FOREIGN GOVERNMENTAL AGENCIES AND OBTAIN
REQUIRED APPROVALS AND CLEARANCES WITH RESPECT THERETO, INCLUDING WITHOUT
LIMITATION NOTICES REQUIRED UNDER THE ANTITRUST LAWS (AS DEFINED BELOW) AND
SUPPLY ALL ADDITIONAL INFORMATION REQUESTED IN CONNECTION THEREWITH;
(III) OBTAIN AS SOON AS PRACTICABLE AFTER THE DATE HEREOF ALL CONSENTS, WAIVERS,
APPROVALS, AUTHORIZATIONS AND ORDERS REQUIRED IN CONNECTION WITH THE
AUTHORIZATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF
THE MERGER, INCLUDING THOSE REQUIRED UNDER THE HSR ACT; AND (IV) TAKE, OR CAUSE
TO BE TAKEN, ALL APPROPRIATE ACTION, AND DO, OR CAUSE TO BE DONE, ALL THINGS
NECESSARY, PROPER OR ADVISABLE TO CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AS PROMPTLY AS PRACTICABLE.


 


(B)                                 EACH OF PARENT AND THE COMPANY SHALL USE ALL
COMMERCIALLY REASONABLE EFFORTS TO RESOLVE SUCH OBJECTIONS, IF ANY, AS MAY BE
ASSERTED BY ANY GOVERNMENTAL ENTITY WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT UNDER THE HSR ACT, THE SHERMAN ANTITRUST ACT, AS
AMENDED, THE CLAYTON ANTITRUST ACT, AS AMENDED, THE FEDERAL TRADE COMMISSION
ACT, AS AMENDED, AND ANY OTHER FEDERAL, STATE OR FOREIGN STATUTES, RULES,
REGULATIONS, ORDERS OR DECREES THAT ARE DESIGNED TO PROHIBIT, RESTRICT OR
REGULATE ACTIONS HAVING THE PURPOSE OR EFFECT OF MONOPOLIZATION OR RESTRAINT OF
TRADE (COLLECTIVELY, “ANTITRUST LAWS”).  IN CONNECTION THEREWITH, IF ANY
ADMINISTRATIVE OR JUDICIAL ACTION OR PROCEEDING IS INSTITUTED (OR, TO PARENT’S
OR THE COMPANY’S KNOWLEDGE, THREATENED TO BE INSTITUTED) CHALLENGING ANY
TRANSACTION CONTEMPLATED BY THIS AGREEMENT AS VIOLATIVE OF ANY ANTITRUST LAW,
EACH OF PARENT AND THE COMPANY SHALL COOPERATE AND USE ALL COMMERCIALLY
REASONABLE EFFORTS TO CONTEST AND RESIST ANY SUCH ACTION OR PROCEEDING AND TO
HAVE VACATED, LIFTED, REVERSED, OR OVERTURNED ANY DECREE, JUDGMENT, INJUNCTION
OR OTHER ORDER, WHETHER TEMPORARY, PRELIMINARY OR PERMANENT (EACH AN “ORDER”),
THAT IS IN EFFECT AND THAT PROHIBITS, PREVENTS, OR RESTRICTS CONSUMMATION OF THE
MERGER OR ANY SUCH OTHER TRANSACTIONS, UNLESS BY MUTUAL AGREEMENT PARENT AND THE
COMPANY DECIDE THAT LITIGATION IS NOT IN THEIR RESPECTIVE BEST INTERESTS. THE
PARTIES HERETO WILL CONSULT AND COOPERATE WITH ONE ANOTHER, AND CONSIDER IN GOOD
FAITH THE VIEWS OF ONE ANOTHER, IN CONNECTION WITH ANY ANALYSES, APPEARANCES,
PRESENTATIONS, MEMORANDA, BRIEFS, ARGUMENTS, OPINIONS AND PROPOSALS MADE OR
SUBMITTED BY OR ON BEHALF OF ANY PARTY HERETO IN CONNECTION WITH PROCEEDINGS
UNDER OR RELATING TO ANY ANTITRUST LAWS.  EACH OF PARENT AND THE COMPANY SHALL
USE ALL COMMERCIALLY REASONABLE EFFORTS TO TAKE SUCH ACTION AS MAY BE REQUIRED
TO CAUSE THE EXPIRATION OF THE WAITING PERIODS UNDER THE HSR ACT OR OTHER
ANTITRUST LAWS WITH RESPECT TO SUCH TRANSACTIONS AS PROMPTLY AS POSSIBLE AFTER
THE EXECUTION OF THIS AGREEMENT.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
REQUIRE PARENT OR ANY OF ITS AFFILIATES TO TAKE OR AGREE TO TAKE ANY ACTION OF
DIVESTITURE (AS DEFINED BELOW).  FOR PURPOSES OF THIS AGREEMENT, AN “ACTION OF
DIVESTITURE” MEANS (I) THE SALE, LICENSE OR OTHER DISPOSITION OR HOLDING
SEPARATE (THROUGH THE ESTABLISHMENT OF A TRUST OR OTHERWISE) OF ANY ASSETS OR
CATEGORIES OF ASSETS OF PARENT OR ANY OF ITS AFFILIATES OR, FOLLOWING THE
EFFECTIVE TIME, ANY ASSETS OR CATEGORIES OF ASSETS OF THE SURVIVING CORPORATION
OR ANY OF ITS SUBSIDIARIES, (II) THE IMPOSITION OF ANY LIMITATION OR REGULATION
ON THE ABILITY OF PARENT OR ANY OF ITS AFFILIATES TO OPERATE, DIRECTLY OR
INDIRECTLY, THEIR BUSINESS, THE BUSINESS OF THEIR SUBSIDIARIES OR, FOLLOWING THE
EFFECTIVE TIME, THE BUSINESS OF THE SURVIVING CORPORATION OR ANY OF ITS
SUBSIDIARIES OR (III) THE IMPOSITION OF ANY LIMITATION OR REGULATION ON PARENT’S
OR ANY OF ITS AFFILIATES’ OWNERSHIP OR CONTROL, DIRECT OR INDIRECT, OF THEIR
SUBSIDIARIES OR, FOLLOWING THE EFFECTIVE TIME, THE SURVIVING CORPORATION OR ANY
OF ITS SUBSIDIARIES.

 

43

--------------------------------------------------------------------------------


 


(C)                                  FROM THE DATE OF THIS AGREEMENT UNTIL THE
EARLIER OF THE EFFECTIVE TIME OR THE TERMINATION OF THIS AGREEMENT, EACH PARTY
SHALL PROMPTLY NOTIFY THE OTHER PARTY OF ANY PENDING OR, TO THE KNOWLEDGE OF
SUCH PARTY, THREATENED ACTION, PROCEEDING OR INVESTIGATION BY ANY GOVERNMENTAL
ENTITY OR ANY OTHER PERSON (I) CHALLENGING OR SEEKING MATERIAL DAMAGES IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREUNDER OR
(II) SEEKING TO RESTRAIN OR PROHIBIT THE CONSUMMATION OF THE MERGER OR THE
TRANSACTIONS CONTEMPLATED HEREUNDER OR OTHERWISE REQUIRE AN ACTION OF
DIVESTITURE.


 


SECTION 8.4.                                   FURTHER ASSURANCES.  PRIOR TO AND
FOLLOWING THE CLOSING, EACH PARTY HERETO AGREES TO COOPERATE FULLY WITH THE
OTHER PARTIES AND TO EXECUTE SUCH FURTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS
AND TO GIVE SUCH FURTHER WRITTEN ASSURANCES, AS MAY BE REASONABLY REQUESTED BY
ANY OTHER PARTY TO BETTER EVIDENCE AND REFLECT THE TRANSACTIONS DESCRIBED HEREIN
AND CONTEMPLATED HEREBY AND TO CARRY INTO EFFECT THE INTENTS AND PURPOSES OF
THIS AGREEMENT.


 


SECTION 8.5.                                   DIRECTOR AND OFFICER LIABILITY. 
THE SURVIVING CORPORATION SHALL INDEMNIFY AND HOLD HARMLESS THE PRESENT AND
FORMER OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS OF THE COMPANY (COLLECTIVELY,
“COMPANY INDEMNITEES”) IN RESPECT OF ACTS AND OMISSIONS OCCURRING ON OR PRIOR TO
THE EFFECTIVE TIME TO THE EXTENT REQUIRED BY THE COMPANY’S CERTIFICATE OF
INCORPORATION AND BYLAWS IN EFFECT ON THE DATE HEREOF OR UNDER ANY
INDEMNIFICATION AGREEMENT BETWEEN SUCH PERSON AND THE COMPANY IN EFFECT ON THE
DATE HEREOF; PROVIDED, HOWEVER, THAT NONE OF THE SURVIVING CORPORATION OR ITS
AFFILIATES SHALL BE REQUIRED TO INDEMNIFY AND HOLD HARMLESS ANY COMPANY
INDEMNITEE IN RESPECT OF ANY CLAIM BROUGHT BY A PARENT INDEMNIFIED PARTY AGAINST
THE FORMER COMPANY STOCKHOLDERS PURSUANT TO THE TERMS OF THIS AGREEMENT.


 


SECTION 8.6.                                   EAST HARTFORD FACILITY.  THE
FORMER COMPANY STOCKHOLDERS SHALL PAY, ON A SEVERAL BASIS (BUT NOT JOINT), ALL
REASONABLE THIRD-PARTY COSTS, FEES AND EXPENSES INCURRED IN CONNECTION WITH
OBTAINING THE ENVIRONMENTAL LAND USE RESTRICTION AT THE COMPANY’S EAST HARTFORD
FACILITY.


 


ARTICLE IX.

CONDITIONS TO MERGER


 


SECTION 9.1.                                   CONDITIONS TO EACH PARTY’S
OBLIGATION TO EFFECT THE MERGER.  THE RESPECTIVE OBLIGATIONS OF EACH PARTY TO
THIS AGREEMENT TO EFFECT THE MERGER SHALL BE SUBJECT TO THE SATISFACTION PRIOR
TO THE CLOSING DATE OF THE FOLLOWING CONDITIONS:


 


(A)                                  STOCKHOLDER APPROVAL.  THE STOCKHOLDER
APPROVAL SHALL HAVE BEEN OBTAINED IN ACCORDANCE WITH DGCL AND THE COMPANY’S
CERTIFICATE OF INCORPORATION AND BYLAWS.


 


(B)                                 APPROVALS.  ALL AUTHORIZATIONS, CONSENTS,
ORDERS OR APPROVALS OF, OR DECLARATIONS OR FILINGS WITH, OR EXPIRATIONS OF
WAITING PERIODS (AND ANY EXTENSIONS THEREOF) IMPOSED BY, ANY GOVERNMENTAL ENTITY
OR THIRD PARTY, SET FORTH ON SCHEDULE 9.1(B) OF THE DISCLOSURE SCHEDULES, SHALL
HAVE BEEN FILED, OCCURRED OR BEEN OBTAINED (AND SHALL NOT HAVE BEEN REVOKED).

 

44

--------------------------------------------------------------------------------


 


(C)                                  NO INJUNCTIONS OR RESTRAINTS; ILLEGALITY. 
NO TEMPORARY RESTRAINING ORDER, PRELIMINARY OR PERMANENT INJUNCTION OR OTHER
ORDER OR JUDGMENT ISSUED BY ANY COURT OF COMPETENT JURISDICTION PREVENTING OR
RESTRICTING THE CONSUMMATION OF THE MERGER SHALL HAVE BEEN ISSUED; NOR SHALL ANY
SUIT, ACTION, OR OTHER PROCEEDING BY ANY GOVERNMENTAL ENTITY HAVE BEEN
INSTITUTED THAT SEEKS AN ACTION OF DIVESTITURE; NOR SHALL THERE BE ANY ACTION
TAKEN, OR ANY STATUTE, LAW, RULE, REGULATION OR ORDER ENACTED, ENTERED, ENFORCED
OR DEEMED APPLICABLE TO THE MERGER WHICH MAKES THE CONSUMMATION OF THE MERGER
ILLEGAL.


 


SECTION 9.2.                                   ADDITIONAL CONDITIONS TO
OBLIGATIONS OF PARENT AND MERGER SUB.  THE OBLIGATIONS OF PARENT AND MERGER SUB
TO EFFECT THE MERGER ARE SUBJECT TO THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS, ANY OF WHICH MAY BE WAIVED IN WRITING EXCLUSIVELY BY PARENT:


 


(A)                                  PERFORMANCE OF OBLIGATIONS OF THE COMPANY. 
THE COMPANY SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS
REQUIRED TO BE PERFORMED BY IT UNDER THIS AGREEMENT AT OR PRIOR TO THE CLOSING
DATE; AND PARENT SHALL HAVE RECEIVED A CERTIFICATE SIGNED ON BEHALF OF THE
COMPANY BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY TO SUCH EFFECT.


 


(B)                                 REPRESENTATIONS AND WARRANTIES.  THE
COMPANY’S REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT MUST BE TRUE AND
CORRECT IN ALL MATERIAL  RESPECTS (EXCEPT REPRESENTATIONS WHICH, AS WRITTEN, ARE
ALREADY QUALIFIED BY MATERIALITY, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF THE DATE OF THIS
AGREEMENT, AND, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPEAK
AS OF AN EARLIER DATE, AS OF THE EFFECTIVE TIME AS IF MADE AT THE EFFECTIVE TIME
AND PARENT SHALL HAVE RECEIVED A CERTIFICATE SIGNED ON BEHALF OF THE COMPANY BY
THE CHIEF EXECUTIVE OFFICER OF THE COMPANY TO THAT EFFECT.


 


(C)                                  OPINION OF COMPANY’S COUNSEL.  PARENT SHALL
HAVE RECEIVED AN OPINION DATED THE CLOSING DATE OF PROSKAUER ROSE LLP, COUNSEL
TO THE COMPANY, AS TO THE MATTERS SET FORTH IN THE FORM ATTACHED HERETO AS
EXHIBIT 9.2(C).  SUCH OPINION SHALL, AT THE REQUEST OF PARENT, BE CONFIRMED TO
ANY PERSON PROVIDING FINANCING IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


(D)                                 ESCROW AGREEMENT.  FORMER COMPANY
STOCKHOLDERS’ AGENT, THE ESCROW AGENT AND THE COMPANY SHALL HAVE EXECUTED AND
DELIVERED THE ESCROW AGREEMENT AND THE WORKING CAPITAL ESCROW AGREEMENT.


 


(E)                                  CERTIFICATE OF MERGER.  THE COMPANY SHALL
HAVE EXECUTED AND DELIVERED THE CERTIFICATE OF MERGER.


 


(F)                                    FINANCING. PARENT AND MERGER SUB SHALL
HAVE OBTAINED, ON TERMS AND CONDITIONS REASONABLY SATISFACTORY TO THEM, DEBT
FINANCING AND THE PROCEEDS THEREOF IN AMOUNTS (TOGETHER WITH THE EQUITY TO BE
PROVIDED BY PARENT) SUFFICIENT, TO FUND THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT.


 


(G)                                 TERMINATION OF CERTAIN AGREEMENTS.  THE
AGREEMENTS LISTED ON SCHEDULE 9.2(G) OF THE DISCLOSURE SCHEDULES SHALL HAVE BEEN
TERMINATED IN ALL RESPECTS

 

45

--------------------------------------------------------------------------------


 


PURSUANT TO INSTRUMENTS REASONABLY SATISFACTORY TO PARENT AND WITHOUT ANY
OBLIGATIONS OR LIABILITIES THEREUNDER ON THE PART OF THE COMPANY AND ITS
SUBSIDIARIES.


 


(H)                                 REPAYMENT OF PRE-CLOSING INDEBTEDNESS.  ALL
INDEBTEDNESS LISTED ON SCHEDULE 9.2(H) OF THE DISCLOSURE SCHEDULES SHALL BE
REPAYABLE IN FULL AT THE EFFECTIVE TIME AND THE COMPANY SHALL HAVE OBTAINED AND
DELIVERED, OR CAUSED TO BE OBTAINED AND DELIVERED TO PARENT UPON SUCH REPAYMENT,
DOCUMENTATION REASONABLY SATISFACTORY TO PARENT EVIDENCING SUCH REPAYMENT AND
THE TERMINATION OF ALL LIENS ON ANY PROPERTIES SECURING SUCH INDEBTEDNESS.


 


(I)                                     RESIGNATIONS.  PARENT SHALL HAVE
RECEIVED THE WRITTEN RESIGNATIONS, EFFECTIVE AS OF THE EFFECTIVE TIME, OF EACH
DIRECTOR OF THE COMPANY AND ITS SUBSIDIARIES, OTHER THAN THOSE WHOM PARENT SHALL
HAVE SPECIFIED IN WRITING AT LEAST TWO BUSINESS DAYS PRIOR TO THE CLOSING DATE.


 


(J)                                     DISSENTING SHARES.  HOLDERS OF NO MORE
THAN 10% OF THE COMPANY COMMON STOCK SHALL HAVE EXERCISED ANY APPRAISAL OR
DISSENTERS’ RIGHTS PURSUANT TO THE DGCL.


 


(K)                                  FIRPTA CERTIFICATE.  THE COMPANY SHALL HAVE
DELIVERED TO PARENT A CERTIFICATION CONFORMING TO THE REQUIREMENTS OF TREASURY
REGULATIONS 1.1445-2(C)(3) AND 1.897-2(H).


 


(L)                                     GENERAL.  ALL CORPORATE AND OTHER
PROCEEDINGS OF THE COMPANY IN CONNECTION WITH THE MERGER AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY AND ALL DOCUMENTS INCIDENT THERETO SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO PARENT AND ITS COUNSEL, AND
THEY SHALL HAVE RECEIVED ALL SUCH COUNTERPART ORIGINAL AND CERTIFIED OR OTHER
COPIES OF SUCH DOCUMENTS AS THEY MAY REASONABLY REQUEST.


 


(M)                               INDEMNIFICATION AGREEMENTS.  EACH FORMER
COMPANY STOCKHOLDER SHALL HAVE EXECUTED THE INDEMNIFICATION AGREEMENT, IN THE
FORM ATTACHED HERETO AS EXHIBIT 9.2(M) (THE “FORMER COMPANY STOCKHOLDERS
INDEMNIFICATION AGREEMENT”).


 


SECTION 9.3.                                   ADDITIONAL CONDITIONS TO
OBLIGATIONS OF THE COMPANY.  THE OBLIGATION OF THE COMPANY TO EFFECT THE MERGER
IS SUBJECT TO THE SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS, ANY OF WHICH
MAY BE WAIVED, IN WRITING, EXCLUSIVELY BY THE COMPANY:


 


(A)                                  PERFORMANCE OF OBLIGATIONS OF PARENT AND
MERGER SUB.  PARENT AND MERGER SUB SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS
ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY THEM UNDER THIS AGREEMENT AT OR
PRIOR TO THE CLOSING DATE; AND THE COMPANY SHALL HAVE RECEIVED A CERTIFICATE
SIGNED ON BEHALF OF PARENT BY THE CHIEF EXECUTIVE OFFICER OF PARENT TO SUCH
EFFECT.


 


(B)                                 REPRESENTATIONS AND WARRANTIES.  PARENT AND
MERGER SUB’S REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT MUST BE TRUE AND
CORRECT IN ALL MATERIAL  RESPECTS (EXCEPT REPRESENTATIONS WHICH, AS WRITTEN, ARE
ALREADY QUALIFIED BY MATERIALITY, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF

 

46

--------------------------------------------------------------------------------


 


THE DATE OF THIS AGREEMENT, AND, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES SPEAK AS OF AN EARLIER DATE, AS OF THE EFFECTIVE TIME AS IF MADE AT
THE EFFECTIVE TIME.


 


(C)                                  MERGER CONSIDERATION.  PARENT SHALL HAVE
WIRED THE MERGER CONSIDERATION (LESS THE ESCROW AMOUNT AND THE WORKING CAPITAL
ESCROW AMOUNT AND THE PORTION OF THE MERGER CONSIDERATION ALLOCABLE TO THE
ROLLOVER SHARES) TO THE PAYING AGENT, AND THE ESCROW AMOUNT AND THE WORKING
CAPITAL ESCROW AMOUNT TO THE ESCROW AGENT.


 


(D)                                 OPINION OF PARENT’S COUNSEL.  THE COMPANY
SHALL HAVE RECEIVED AN OPINION DATED THE CLOSING DATE OF ROPES & GRAY LLP,
COUNSEL TO PARENT AND MERGER SUB, AS TO THE MATTERS SET FORTH IN THE FORM
ATTACHED HERETO AS EXHIBIT 9.3(D).


 


(E)                                  CERTIFICATE OF MERGER.  PARENT AND MERGER
SUB SHALL HAVE EXECUTED AND DELIVERED THE CERTIFICATE OF MERGER.


 


(F)                                    ESCROW AGREEMENT.  PARENT AND THE ESCROW
AGENT SHALL HAVE EXECUTED AND DELIVERED THE ESCROW AGREEMENT AND THE WORKING
CAPITAL ESCROW AGREEMENT.


 


(G)                                 GENERAL.  ALL CORPORATE AND OTHER
PROCEEDINGS OF PARENT AND MERGER SUB IN CONNECTION WITH THE MERGER AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY AND ALL DOCUMENTS INCIDENT THERETO SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY AND ITS COUNSEL,
AND THEY SHALL HAVE RECEIVED ALL SUCH COUNTERPART ORIGINAL AND CERTIFIED OR
OTHER COPIES OF SUCH DOCUMENTS AS THEY MAY REASONABLY REQUEST.


 


ARTICLE X.

TERMINATION AND AMENDMENT


 


SECTION 10.1.                             TERMINATION.  THIS AGREEMENT MAY BE
TERMINATED AT ANY TIME PRIOR TO THE EFFECTIVE TIME:


 


(A)                                  BY MUTUAL WRITTEN CONSENT OF PARENT AND THE
COMPANY;


 


(B)                                 BY EITHER PARENT OR THE COMPANY, BY GIVING
WRITTEN NOTICE TO THE OTHER PARTY, IF (I) A COURT OF COMPETENT JURISDICTION OR
OTHER GOVERNMENTAL ENTITY SHALL HAVE ISSUED A NONAPPEALABLE FINAL ORDER, DECREE
OR RULING HAVING THE EFFECT OF PERMANENTLY RESTRAINING, ENJOINING OR OTHERWISE
PROHIBITING THE MERGER OR (II) THERE BE ANY STATUTE, LAW, RULE, REGULATION OR
ORDER ENACTED, ENFORCED OR DEEMED APPLICABLE TO THE MERGER WHICH MAKES THE
CONSUMMATION OF THE MERGER ILLEGAL;


 


(C)                                  BY PARENT, BY GIVING WRITTEN NOTICE TO THE
COMPANY, IF THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE OCTOBER 15, 2005
(OR SUCH LATER DATE AS THE PARTIES MAY MUTUALLY AGREE) BY REASON OF THE FAILURE
OF ANY CONDITION PRECEDENT UNDER SECTION 9.1 OR 9.2 (UNLESS THE FAILURE RESULTS
PRIMARILY FROM A BREACH BY PARENT OR MERGER SUB OF ANY REPRESENTATION, WARRANTY,
OR COVENANT OF PARENT OR MERGER SUB CONTAINED IN THIS AGREEMENT OR PARENT’S OR
MERGER SUB’S FAILURE TO FULFILL A CONDITION PRECEDENT TO CLOSING OR OTHER
DEFAULT

 

47

--------------------------------------------------------------------------------


 


OR ACTS OR OMISSIONS TO ACT BY PARENT OR MERGER SUB THAT HAS THE EFFECT OF
DELAYING THE CLOSING DATE);


 


(D)                                 BY THE COMPANY, BY GIVING WRITTEN NOTICE TO
PARENT, IF THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE OCTOBER 15, 2005 (OR
SUCH LATER DATE AS THE PARTIES MAY MUTUALLY AGREE) BY REASON OF THE FAILURE OF
ANY CONDITION PRECEDENT UNDER SECTION 9.1 OR 9.3 (UNLESS THE FAILURE RESULTS
PRIMARILY FROM A BREACH BY THE COMPANY OF ANY REPRESENTATION, WARRANTY, OR
COVENANT OF THE COMPANY CONTAINED IN THIS AGREEMENT OR THE COMPANY’S FAILURE TO
FULFILL A CONDITION PRECEDENT TO CLOSING OR OTHER DEFAULT OR ACTS OR OMISSIONS
TO ACT BY THE COMPANY THAT HAS THE EFFECT OF DELAYING THE CLOSING DATE); AND


 


(E)                                  BY THE COMPANY IF ITS BOARD OF DIRECTORS
HAS AUTHORIZED THE COMPANY TO ENTER INTO A DEFINITIVE AGREEMENT WITH RESPECT TO
A SUPERIOR PROPOSAL AND THE COMPANY HAS NOTIFIED PARENT IN WRITING THAT IT
INTENDS TO ENTER INTO SUCH AN AGREEMENT.


 


SECTION 10.2.                             EFFECT OF TERMINATION.  IN THE EVENT
OF TERMINATION OF THIS AGREEMENT AS PROVIDED IN SECTION 10.1, THIS AGREEMENT
SHALL IMMEDIATELY BECOME VOID AND THERE SHALL BE NO LIABILITY OR OBLIGATION ON
THE PART OF PARENT, THE COMPANY, MERGER SUB OR THEIR RESPECTIVE OFFICERS,
DIRECTORS, STOCKHOLDERS OR AFFILIATES, EXCEPT AS SET FORTH IN THIS SECTION 10.2
AND SECTIONS 8.2, 10.3 AND 12.6 AND FURTHER EXCEPT TO THE EXTENT THAT SUCH
TERMINATION RESULTS FROM THE WILLFUL BREACH BY ANY SUCH PARTY OF ANY OF ITS
REPRESENTATIONS, WARRANTIES OR COVENANTS SET FORTH IN THIS AGREEMENT.


 


SECTION 10.3.                             FEES AND EXPENSES.  EXCEPT AS SET
FORTH IN THIS SECTION 10.3 AND SUBJECT TO (I) THE PROVISION REGARDING THE
COMPANY TRANSACTION EXPENSES IN SECTION 3.1 AND (II) THE PROVISION REGARDING THE
REIMBURSEMENT BY PARENT IN SECTION 6.6, ALL FEES AND EXPENSES INCURRED IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
PAID BY THE PARTY INCURRING SUCH FEES AND EXPENSES, WHETHER OR NOT THE MERGER IS
CONSUMMATED (IT BEING UNDERSTOOD THAT IF THE TRANSACTION IS CONSUMMATED, COMPANY
TRANSACTION EXPENSES NOT ACTUALLY PAID PRIOR TO THE EFFECTIVE TIME WILL ADJUST
THE MERGER CONSIDERATION IN ACCORDANCE WITH SECTION 3.1).  IN ADDITION, PARENT
SHALL BE REQUIRED TO PAY FILING FEES PAYABLE UNDER THE HSR ACT.


 


ARTICLE XI.

INDEMNIFICATION


 


SECTION 11.1.                             INDEMNIFICATION OF PARENT.  FROM AND
AFTER THE EFFECTIVE TIME AND SUBJECT TO THE LIMITATIONS CONTAINED IN THIS
ARTICLE XI, THE FORMER COMPANY STOCKHOLDERS WILL INDEMNIFY, ON A SEVERAL (AND
NOT JOINT) BASIS, PARENT, MERGER SUB, THE SURVIVING CORPORATION AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AFFILIATES (COLLECTIVELY, THE
“PARENT INDEMNIFIED PARTIES”) AND HOLD THE PARENT INDEMNIFIED PARTIES HARMLESS
AGAINST ANY LOSS, EXPENSE, LIABILITY OR OTHER DAMAGE, INCLUDING COURT COSTS AND
ATTORNEYS’ FEES, TO THE EXTENT OF THE ACTUAL AMOUNT OF SUCH LOSS, EXPENSE,
LIABILITY OR OTHER DAMAGE (WITHOUT REGARD TO THE USE OF ANY MULTIPLIER)
(COLLECTIVELY “DAMAGES”) THAT THE PARENT INDEMNIFIED PARTIES HAVE INCURRED BY
REASON OF (I) THE INACCURACY OR BREACH BY THE COMPANY OF ANY REPRESENTATION OR
WARRANTY OF THE COMPANY CONTAINED IN ARTICLE IV OF THIS AGREEMENT OR IN THE
CERTIFICATE DELIVERED PURSUANT TO SECTION 9.2(B) OF THIS AGREEMENT (IN EACH
CASE, AS SUCH REPRESENTATION OR WARRANTY WOULD READ IF

 

48

--------------------------------------------------------------------------------


 


ALL QUALIFICATIONS AS TO MATERIALITY, INCLUDING EACH REFERENCE TO THE DEFINED
TERM “COMPANY MATERIAL ADVERSE EFFECT,” WERE DELETED THEREFROM), OR (II) ANY OF
THE MATTERS SET FORTH ON SCHEDULE 4.16 OF THE COMPANY DISCLOSURE SCHEDULES.  ALL
SUCH CALCULATIONS OF DAMAGES SHALL TAKE INTO ACCOUNT ANY OFFSET BENEFITS OR
INSURANCE PROCEEDS RECEIVED IN CONNECTION WITH THE MATTER OUT OF WHICH SUCH
DAMAGES SHALL ARISE NET OF ANY PREMIUM INCREASES DIRECTLY RESULTING THEREFROM
AND SHALL TAKE INTO ACCOUNT ANY REFUND, CREDIT OR ACTUAL REDUCTION IN TAXES
REALIZED BY THE PARENT INDEMNIFIED PARTIES AS A RESULT OF SUCH DAMAGES
(INCLUDING ANY SUCH TAX BENEFIT REALIZED IN THE TAXABLE PERIOD IN WHICH SUCH
DAMAGES WERE INCURRED OR A TAXABLE PERIOD BEGINNING AFTER THE TAX PERIOD IN
WHICH SUCH DAMAGES WERE INCURRED); PROVIDED, THAT ANY BENEFIT REFERRED TO ABOVE
THAT OCCURS AFTER THE PARENT INDEMNIFIED PARTIES HAVE RECOVERED DAMAGES IN
ACCORDANCE WITH THIS ARTICLE XI SHALL BE PROMPTLY PAID TO THE FORMER COMPANY
STOCKHOLDERS’ AGENT.  EACH OF PARENT AND MERGER SUB SHALL BE DEEMED TO HAVE
WAIVED, ON BEHALF OF ALL PARENT INDEMNIFIED PARTIES, ANY CLAIM FOR DAMAGES
ARISING UNDER CLAUSE (I) ABOVE IF, PRIOR TO THE CLOSING, IT HAD ACTUAL KNOWLEDGE
AND UNDERSTANDING OF THAT MISREPRESENTATION OR BREACH (INCLUDING POTENTIAL
CONSEQUENCES THEREOF).  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (A) THE
PARENT INDEMNIFIED PARTIES SHALL NOT BE ENTITLED TO SEEK INDEMNIFICATION WITH
RESPECT TO ANY DAMAGES ARISING UNDER CLAUSE (I) ABOVE UNLESS AND UNTIL THE
AGGREGATE AMOUNT OF ALL DAMAGES SUFFERED BY THE PARENT INDEMNIFIED PARTIES AS A
RESULT OF SUCH BREACH(ES) EXCEEDS IN THE AGGREGATE THE AMOUNT SET FORTH AS THE
DEDUCTIBLE IN SECTION 11.4 AND THEN THE PARENT INDEMNIFIED PARTIES SHALL BE
ENTITLED TO INDEMNIFICATION ONLY FOR SUCH AGGREGATE AMOUNT THAT EXCEEDS THE
DEDUCTIBLE; PROVIDED, THAT THE DEDUCTIBLE SHALL NOT APPLY TO DAMAGES INCURRED BY
REASON OF THE MATTERS SET FORTH IN THE LETTER DATED AS OF THE DATE HEREOF,
BETWEEN THE COMPANY AND PARENT (RE: INDEMNIFICATION MATTERS) (THE
“INDEMNIFICATION MATTERS LETTER”); (B) A BREACH OF A REPRESENTATION OR WARRANTY
SHALL NOT BE DEEMED TO HAVE OCCURRED AND THE PARENT INDEMNIFIED PARTIES SHALL
NOT BE DEEMED TO HAVE INCURRED ANY DAMAGES UNDER CLAUSES (I) OR (II) ABOVE
UNLESS ANY DAMAGES ARISING FROM SUCH BREACH OR MATTER SET FORTH ON SCHEDULE 4.16
OF THE COMPANY DISCLOSURE SCHEDULES, AS THE CASE MAY BE, EXCEEDS (TOGETHER WITH
ALL OTHER CLAIMS SO SUBSTANTIALLY RELATED AS TO EFFECTIVELY CONSTITUTE ONE
CLAIM) $100,000; PROVIDED, THAT SUCH $100,000 THRESHOLD SHALL NOT APPLY TO
DAMAGES INCURRED BY REASON OF THE MATTERS SET FORTH IN THE INDEMNIFICATION
MATTERS LETTER; (C) THE AGGREGATE AMOUNT OF ALL PAYMENTS TO WHICH THE PARENT
INDEMNIFIED PARTIES SHALL BE ENTITLED TO RECEIVE IN SATISFACTION OF CLAIMS FOR
INDEMNIFICATION PURSUANT TO THIS SECTION 11.1 OR SECTION 8.6 SHALL IN NO EVENT
EXCEED THE AMOUNT SET FORTH IN SECTION 11.4 AS THE CAP; (D) THE PARENT
INDEMNIFIED PARTIES SHALL NOT BE ENTITLED TO SEEK INDEMNIFICATION FOR DAMAGES TO
THE EXTENT THAT THE ITEMS GIVING RISE TO SUCH DAMAGES HAD BEEN ACCOUNTED FOR IN
ANY OF THE ADJUSTMENTS TO THE MERGER CONSIDERATION PURSUANT TO SECTIONS 3.3(F),
(G) AND (H); AND (E) THE PARENT INDEMNIFIED PARTIES SHALL NOT BE ENTITLED TO
SEEK INDEMNIFICATION WITH RESPECT TO ANY DAMAGES ARISING UNDER CLAUSE (II) ABOVE
UNLESS AND UNTIL (A) THE AGGREGATE AMOUNT OF ALL DAMAGES SUFFERED BY THE PARENT
INDEMNIFIED PARTIES UNDER CLAUSE (II) ABOVE EXCEEDS IN THE AGGREGATE THE AMOUNT
SET FORTH AS THE SCHEDULE 4.16 MATTERS DEDUCTIBLE IN SECTION 11.4 AND (B) THE
AGGREGATE AMOUNT OF ALL DAMAGES SUFFERED BY PARENT INDEMNIFIED PARTIES UNDER
CLAUSES (I) AND (II) ABOVE EXCEEDS IN THE AGGREGATE THE SUM OF THE AMOUNT SET
FORTH AS THE SCHEDULE 4.16 MATTERS DEDUCTIBLE AND THE AMOUNT SET FORTH AS THE
DEDUCTIBLE IN SECTION 11.4, AND, THEN THE PARENT INDEMNIFIED PARTIES SHALL BE
ENTITLED TO INDEMNIFICATION ONLY FOR SUCH AGGREGATE AMOUNT THAT EXCEEDS THE SUM
OF THE SCHEDULE 4.16 MATTERS DEDUCTIBLE AND THE DEDUCTIBLE.  IN NO EVENT SHALL
THE FORMER COMPANY STOCKHOLDERS BE LIABLE FOR ANY PUNITIVE, SPECIAL OR EXEMPLARY
DAMAGES EXCEPT TO THE EXTENT ACTUALLY PAYABLE BY A PARENT INDEMNIFIED PARTY TO A
THIRD PARTY.

 

49

--------------------------------------------------------------------------------


 


SECTION 11.2.                             INDEMNIFICATION OF FORMER COMPANY
STOCKHOLDERS.  FROM AND AFTER THE EFFECTIVE TIME AND SUBJECT TO THE LIMITATIONS
CONTAINED IN THIS ARTICLE XI, PARENT WILL INDEMNIFY THE FORMER COMPANY
STOCKHOLDERS AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AFFILIATES
(COLLECTIVELY, THE “STOCKHOLDERS INDEMNIFIED PARTIES”) AND HOLD THE STOCKHOLDERS
INDEMNIFIED PARTIES HARMLESS AGAINST ANY DAMAGES THAT THE STOCKHOLDERS
INDEMNIFIED PARTIES HAVE INCURRED BY REASON OF THE INACCURACY OR BREACH BY
PARENT OR MERGER SUB OF ANY REPRESENTATION OR WARRANTY OF PARENT OR MERGER SUB
CONTAINED IN ARTICLE V OF THIS AGREEMENT (ALL SUCH CALCULATIONS OF DAMAGES SHALL
TAKE INTO ACCOUNT ANY OFFSET BENEFITS OR INSURANCE PROCEEDS RECEIVED IN
CONNECTION WITH THE MATTER OUT OF WHICH SUCH DAMAGES SHALL ARISE AND SHALL TAKE
INTO ACCOUNT ANY TAX BENEFITS THAT THE STOCKHOLDERS INDEMNIFIED PARTIES MAY
RECEIVE IN CONNECTION THEREWITH).  A FORMER COMPANY STOCKHOLDER SHALL BE DEEMED
TO HAVE WAIVED, ON BEHALF OF ALL STOCKHOLDERS INDEMNIFIED PARTIES, ANY CLAIM FOR
DAMAGES ARISING FOR MISREPRESENTATION OR BREACH OF WARRANTY IF, PRIOR TO THE
CLOSING, SUCH FORMER COMPANY STOCKHOLDER HAD ACTUAL KNOWLEDGE AND UNDERSTANDING
OF THAT MISREPRESENTATION OR BREACH (INCLUDING POTENTIAL CONSEQUENCES THEREOF). 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (I) THE STOCKHOLDERS
INDEMNIFIED PARTIES SHALL NOT BE ENTITLED TO SEEK INDEMNIFICATION WITH RESPECT
TO ANY DAMAGES UNLESS AND UNTIL THE AGGREGATE AMOUNT OF ALL DAMAGES SUFFERED BY
THE STOCKHOLDERS INDEMNIFIED PARTIES AS A RESULT OF SUCH BREACH(ES) EXCEEDS IN
THE AGGREGATE THE AMOUNT SET FORTH AS THE DEDUCTIBLE IN SECTION 11.4 AND THEN
THE STOCKHOLDERS INDEMNIFIED PARTIES SHALL BE ENTITLED TO INDEMNIFICATION ONLY
FOR SUCH AGGREGATE AMOUNT THAT EXCEEDS THE DEDUCTIBLE; AND (II) THE AGGREGATE
AMOUNT OF ALL PAYMENTS TO WHICH THE STOCKHOLDERS INDEMNIFIED PARTIES SHALL BE
ENTITLED TO RECEIVE IN SATISFACTION OF CLAIMS FOR INDEMNIFICATION PURSUANT TO
THIS SECTION 11.2 SHALL IN NO EVENT EXCEED THE AMOUNT SET FORTH IN SECTION 11.4
AS THE CAP.  IN NO EVENT SHALL PARENT BE LIABLE FOR ANY PUNITIVE, SPECIAL,
CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES EXCEPT TO THE EXTENT ACTUALLY
PAYABLE BY A STOCKHOLDERS INDEMNIFIED PARTY TO A THIRD PARTY.


 


SECTION 11.3.                             EXCLUSIVE REMEDIES.  SUBJECT TO THE
FINAL SENTENCE OF THIS SECTION 11.3, THE PARTIES AGREE THAT NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT OR OTHERWISE, FROM AND
AFTER THE EFFECTIVE TIME, THE INDEMNIFICATION PROVISIONS OF THIS ARTICLE XI ARE
THE SOLE AND EXCLUSIVE REMEDIES OF THE PARTIES PURSUANT TO THIS AGREEMENT OR IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.  FROM AND AFTER THE
EFFECTIVE TIME, TO THE MAXIMUM EXTENT PERMITTED BY LAW, BUT SUBJECT TO THE FINAL
SENTENCE OF THIS SECTION 11.3, THE PARTIES HEREBY WAIVE ALL OTHER RIGHTS,
CLAIMS, REMEDIES OR ACTIONS WITH RESPECT TO ANY MATTER IN ANY WAY RELATING TO
THIS AGREEMENT OR ARISING IN CONNECTION HEREWITH, WHETHER UNDER ANY FOREIGN,
FEDERAL, STATE, PROVINCIAL OR LOCAL LAWS, STATUTES, ORDINANCES, RULES,
REGULATIONS, REQUIREMENTS OR ORDERS AT COMMON LAW OR OTHERWISE.  EXCEPT AS
PROVIDED IN THIS ARTICLE XI, SUBJECT TO THE FINAL SENTENCE OF THIS SECTION 11.3,
FROM AND AFTER THE EFFECTIVE TIME, NO RIGHT, CLAIM, REMEDY OR ACTION SHALL BE
BROUGHT OR MAINTAINED BY ANY PARTY, AND NO RECOURSE SHALL BE BROUGHT OR GRANTED
AGAINST ANY OF THEM, BY VIRTUE OF OR BASED UPON ANY ALLEGED MISSTATEMENT OR
OMISSION RESPECTING AN INACCURACY IN OR BREACH OF ANY OF THE REPRESENTATIONS,
WARRANTIES OR COVENANTS OF ANY OF THE PARTIES THERETO SET FORTH OR CONTAINED IN
THIS AGREEMENT.  ALL OBLIGATIONS OF THE FORMER COMPANY STOCKHOLDERS PURSUANT TO
THE TERMS OF THIS ARTICLE XI SHALL BE SATISFIED FIRST BY PAYMENT FROM THE ESCROW
AMOUNT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 11.3 OR
OTHERWISE IN THIS AGREEMENT, (I) FROM AND AFTER THE EFFECTIVE TIME, A CLAIM MAY
BE BROUGHT BASED UPON A BREACH OF THE COVENANTS SET FORTH IN SECTIONS 3.3(F),
3.3(G), 3.3(H), 8.5 OR 8.6, AND (II) A CLAIM BASED UPON FRAUD MAY BE BROUGHT,
WITHOUT REGARD TO ANY OF THE LIMITATIONS SET FORTH IN THIS AGREEMENT (INCLUDING
WITHOUT REGARD TO ANY TIME OR MONETARY LIMITATIONS OR ANY LIMITATION ON
REMEDIES),

 

50

--------------------------------------------------------------------------------


 


AGAINST ANY PERSON OR PERSONS (OR, IN THE CASE OF THE COMPANY, THE FORMER
COMPANY STOCKHOLDERS) ACCUSED OF COMMITTING SUCH FRAUD.


 


SECTION 11.4.                             DEDUCTIBLE AND CAP.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, NEITHER PARENT NOR THE FORMER COMPANY
STOCKHOLDERS SHALL HAVE ANY LIABILITY UNDER THIS ARTICLE XI UNLESS AND UNTIL THE
AGGREGATE DAMAGES FOR WHICH INDEMNITY BY SUCH PARTY WOULD OTHERWISE BE DUE UNDER
ARTICLE XI EXCEEDS $2,760,000 (THE “DEDUCTIBLE”), IN WHICH CASE SUCH
INDEMNIFYING PARTY SHALL ONLY BE RESPONSIBLE FOR THE EXCESS; PROVIDED, THAT:
(A) THE DEDUCTIBLE SHALL NOT APPLY TO DAMAGES INCURRED BY REASON OF THE MATTERS
SET FORTH IN THE INDEMNIFICATION MATTERS LETTER; (B) THAT A BREACH SHALL NOT BE
DEEMED TO HAVE OCCURRED AND THE PARENT INDEMNIFIED PARTIES SHALL NOT BE DEEMED
TO HAVE INCURRED ANY DAMAGES UNDER CLAUSES (I) OR (II) OF SECTION 11.1 UNLESS
ANY DAMAGES ARISING FROM SUCH BREACH OR MATTER SET FORTH ON SCHEDULE 4.16 OF THE
COMPANY DISCLOSURE SCHEDULES, AS THE CASE MAY BE, EXCEEDS (TOGETHER WITH ALL
OTHER CLAIMS FOR DAMAGES SO SUBSTANTIALLY RELATED AS TO EFFECTIVELY CONSTITUTE
ONE CLAIM) $100,000; PROVIDED, THAT SUCH $100,000 THRESHOLD SHALL NOT APPLY TO
DAMAGES INCURRED BY REASON OF THE MATTERS SET FORTH IN THE INDEMNIFICATION
MATTERS LETTER; (C) THAT THE FORMER COMPANY STOCKHOLDERS SHALL NOT HAVE ANY
LIABILITY WITH RESPECT TO ANY DAMAGES ARISING UNDER CLAUSE (II) OF SECTION 11.1
UNLESS AND UNTIL (A) THE AGGREGATE AMOUNT OF ALL DAMAGES SUFFERED BY THE PARENT
INDEMNIFIED PARTIES UNDER CLAUSE (II) OF SECTION 11.1 EXCEEDS IN THE AGGREGATE
$1,250,000 (THE “SCHEDULE 4.16 MATTERS DEDUCTIBLE”), AND (B) THE AGGREGATE
AMOUNT OF ALL DAMAGES SUFFERED BY PARENT INDEMNIFIED PARTIES UNDER CLAUSES
(I) AND (II) OF SECTION 11.1 EXCEEDS IN THE AGGREGATE THE SUM OF THE AMOUNT SET
FORTH AS THE SCHEDULE 4.16 MATTERS DEDUCTIBLE AND THE AMOUNT SET FORTH AS THE
DEDUCTIBLE IN THIS SECTION 11.4, THEN THE PARENT INDEMNIFIED PARTIES SHALL BE
ENTITLED TO INDEMNIFICATION ONLY FOR SUCH AGGREGATE AMOUNT THAT EXCEEDS THE SUM
OF THE SCHEDULE 4.16 MATTERS DEDUCTIBLE AND THE DEDUCTIBLE.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE MAXIMUM AGGREGATE LIABILITY OF
PARENT OR THE FORMER COMPANY STOCKHOLDERS, AS THE CASE MAY BE, UNDER THIS
ARTICLE XI OR SECTION 8.6 SHALL NOT EXCEED $25,000,000 (THE “CAP”).


 


SECTION 11.5.                             SURVIVAL OF INDEMNIFICATION
OBLIGATIONS.  THE INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS ARTICLE XI SHALL
TERMINATE UPON THE 547TH DAY FOLLOWING THE CLOSING DATE.  NOTWITHSTANDING THE
PRECEDING SENTENCE, (I) INDEMNIFICATION OBLIGATIONS WITH RESPECT TO DAMAGES
INCURRED BY REASON OF THE MATTERS SET FORTH IN THE LETTER DATED AS OF THE DATE
HEREOF, BETWEEN THE COMPANY AND PARENT (RE: INDEMNIFICATION MATTERS) SHALL
TERMINATE AS SET FORTH IN THE INDEMNIFICATION MATTERS LETTER; AND (II)
INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS ARTICLE XI SHALL SURVIVE THE TIME
AT WHICH THEY WOULD OTHERWISE TERMINATE PURSUANT TO THIS SECTION 11.5, IF NOTICE
OF (X) THE INACCURACY OR BREACH THEREOF GIVING RISE TO SUCH OBLIGATIONS, (Y) THE
AGGREGATE AMOUNT OF SUCH DAMAGES OR AN ESTIMATE THEREOF, IN EACH CASE TO THE
EXTENT KNOWN OR DETERMINABLE AT SUCH TIME, AND (Z) REASONABLE DETAIL OF THE
INDIVIDUAL ITEMS OF SUCH DAMAGES INCLUDED IN THE AMOUNT SO STATED AND THE DATE,
IF KNOWN, EACH SUCH ITEM AROSE SHALL HAVE BEEN GIVEN TO THE PARTY AGAINST WHOM
SUCH INDEMNITY MAY BE SOUGHT PRIOR TO SUCH TIME.


 


SECTION 11.6.                             TERMS AND CONDITIONS OF
INDEMNIFICATION; RESOLUTION OF CONFLICTS.


 


(A)                                  ANY PARTY SEEKING INDEMNIFICATION FOR ANY
THIRD-PARTY CLAIM MUST GIVE THE OTHER PARTY PROMPT NOTICE OF THE CLAIM FOR
DAMAGES (I) STATING THE AGGREGATE AMOUNT OF THE DAMAGES OR AN ESTIMATE THEREOF,
IN EACH CASE TO THE EXTENT KNOWN OR DETERMINABLE AT SUCH TIME, AND
(II) SPECIFYING IN REASONABLE DETAIL THE INDIVIDUAL ITEMS OF SUCH DAMAGES

 

51

--------------------------------------------------------------------------------


 


INCLUDED IN THE AMOUNT SO STATED, THE DATE EACH SUCH ITEM WAS PAID OR PROPERLY
ACCRUED OR AROSE, AND THE NATURE OF THE MISREPRESENTATION, BREACH OR CLAIM TO
WHICH SUCH ITEM IS RELATED; PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE SUCH
NOTICE SHALL NOT RELIEVE THE INDEMNIFYING PARTY FROM ANY OBLIGATION HEREUNDER
EXCEPT WHERE, AND THEN SOLELY TO THE EXTENT THAT, SUCH FAILURE ACTUALLY AND
MATERIALLY PREJUDICES THE RIGHTS OF THE INDEMNIFYING PARTY.


 


(B)                                 THE RESPECTIVE OBLIGATIONS AND LIABILITIES
OF THE PARTIES TO INDEMNIFY PURSUANT TO THIS ARTICLE XI IN RESPECT OF ANY
DAMAGES ARISING FROM A CLAIM BY A THIRD PARTY SHALL BE SUBJECT TO THE FOLLOWING
ADDITIONAL TERMS AND CONDITIONS:


 

(I)                                     THE INDEMNIFYING PARTY SHALL HAVE THE
RIGHT TO UNDERTAKE, BY COUNSEL OR OTHER REPRESENTATIVES OF ITS OWN CHOOSING
REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY, THE DEFENSE, COMPROMISE, AND
SETTLEMENT OF SUCH CLAIM.

 

(II)                                  IN THE EVENT THAT THE INDEMNIFYING PARTY
SHALL ELECT NOT TO UNDERTAKE SUCH DEFENSE, OR WITHIN THIRTY (30) DAYS AFTER
NOTICE OF ANY SUCH CLAIM FROM THE INDEMNIFIED PARTY SHALL FAIL TO DEFEND, THE
INDEMNIFIED PARTY (UPON FURTHER WRITTEN NOTICE TO THE INDEMNIFYING PARTY) SHALL
HAVE THE RIGHT TO UNDERTAKE THE DEFENSE, COMPROMISE OR SETTLEMENT OF SUCH CLAIM,
BY COUNSEL OR OTHER REPRESENTATIVES OF ITS OWN CHOOSING, ON BEHALF OF AND FOR
THE ACCOUNT AND RISK OF THE INDEMNIFYING PARTY.

 

(III)                               NOTWITHSTANDING ANYTHING IN THIS
SECTION 11.6 TO THE CONTRARY, (A) IF THERE IS A REASONABLE PROBABILITY THAT A
CLAIM MAY MATERIALLY AND ADVERSELY AFFECT THE INDEMNIFIED PARTY OTHER THAN AS A
RESULT OF MONEY DAMAGES OR OTHER MONEY PAYMENTS, THE INDEMNIFIED PARTY SHALL
HAVE THE RIGHT, AT ITS OWN COST AND EXPENSE, TO PARTICIPATE IN THE DEFENSE,
COMPROMISE OR SETTLEMENT OF THE CLAIM, (B) THE INDEMNIFYING PARTY SHALL NOT,
WITHOUT THE INDEMNIFIED PARTY’S WRITTEN CONSENT, SETTLE OR COMPROMISE ANY CLAIM
OR CONSENT TO ENTRY OF ANY JUDGMENT WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL
TERM THEREOF THE GIVING BY THE CLAIMING PARTY OR THE PLAINTIFF TO THE
INDEMNIFIED PARTY OF A RELEASE FROM ALL LIABILITY IN RESPECT OF SUCH CLAIM, AND
(C) IN THE EVENT THAT THE INDEMNIFYING PARTY UNDERTAKES DEFENSE OF ANY CLAIM,
THE INDEMNIFIED PARTY BY COUNSEL OR OTHER REPRESENTATIVE OF ITS OWN CHOOSING AND
AT ITS SOLE COST AND EXPENSE, SHALL HAVE THE RIGHT TO CONSULT WITH THE
INDEMNIFYING PARTY AND ITS COUNSEL OR OTHER REPRESENTATIVES CONCERNING SUCH
CLAIM AND THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY AND THEIR RESPECTIVE
COUNSEL OR OTHER REPRESENTATIVES SHALL COOPERATE WITH RESPECT TO SUCH CLAIM,
SUBJECT TO THE EXECUTION AND DELIVERY OF A MUTUALLY SATISFACTORY JOINT DEFENSE
AGREEMENT; PROVIDED, HOWEVER, THAT IF REPRESENTATION OF BOTH THE INDEMNIFYING
PARTY AND THE INDEMNIFIED PARTY BY THE SAME COUNSEL WOULD CREATE A CONFLICT OF
INTEREST, THE REASONABLE COSTS AND EXPENSES OF ANY SEPARATE COUNSEL RETAINED BY
THE INDEMNIFIED PARTY SHALL BE PAID BY THE INDEMNIFYING PARTY.

 


(C)                                  IF THE FORMER COMPANY STOCKHOLDERS’ AGENT
OR PARENT SHALL OBJECT IN WRITING TO ANY CLAIM OR CLAIMS BY A PARENT INDEMNIFIED
PARTY OR STOCKHOLDERS INDEMNIFIED PARTY, AS THE CASE MAY BE, PARENT OR FORMER
COMPANY STOCKHOLDERS’ AGENT, AS THE CASE MAY BE, SHALL HAVE THIRTY (30) DAYS
FROM THE RECEIPT OF SUCH OBJECTION TO RESPOND IN A WRITTEN STATEMENT TO THE
OBJECTION.  IF AFTER SUCH THIRTY (30) DAY PERIOD THERE REMAINS A DISPUTE AS TO
ANY CLAIMS, THE FORMER COMPANY STOCKHOLDERS’ AGENT AND PARENT SHALL ATTEMPT IN
GOOD FAITH

 

52

--------------------------------------------------------------------------------


 


FOR THIRTY (30) DAYS TO AGREE UPON THE RIGHTS OF THE RESPECTIVE PARTIES WITH
RESPECT TO EACH OF SUCH CLAIMS.


 


(D)                                 IF NO SUCH AGREEMENT CAN BE REACHED AFTER
GOOD FAITH NEGOTIATION, EITHER PARENT OR THE FORMER COMPANY STOCKHOLDERS’ AGENT
MAY, BY WRITTEN NOTICE TO THE OTHER, DEMAND ARBITRATION OF THE MATTER UNLESS THE
AMOUNT OF THE DAMAGE OR LOSS AT ISSUE IS IN PENDING LITIGATION WITH A THIRD
PARTY, IN WHICH EVENT ARBITRATION SHALL NOT BE COMMENCED UNTIL SUCH AMOUNT IS
ASCERTAINED OR BOTH PARTIES AGREE TO ARBITRATION; AND IN EITHER SUCH EVENT THE
MATTER SHALL BE SETTLED BY ARBITRATION CONDUCTED BY THREE ARBITRATORS.  WITHIN
FIFTEEN (15) DAYS AFTER SUCH WRITTEN NOTICE IS SENT, PARENT (ON THE ONE HAND)
AND THE FORMER COMPANY STOCKHOLDERS’ AGENT (ON THE OTHER HAND) SHALL EACH SELECT
ONE ARBITRATOR, AND THE TWO ARBITRATORS SO SELECTED SHALL SELECT A THIRD
ARBITRATOR.  THE DECISION OF THE ARBITRATORS AS TO THE VALIDITY AND AMOUNT OF
ANY MADE CLAIM SHALL BE SOLELY DECIDED IN ACCORDANCE WITH THE PROVISIONS OF THIS
ARTICLE XI AND SHALL BE BINDING AND CONCLUSIVE UPON THE PARTIES TO THIS
AGREEMENT.


 


(E)                                  JUDGMENT UPON ANY AWARD RENDERED BY THE
ARBITRATORS MAY BE ENTERED IN ANY COURT HAVING JURISDICTION.  ANY SUCH
ARBITRATION SHALL BE HELD IN NEW YORK, NEW YORK UNDER THE COMMERCIAL RULES THEN
IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION.  THE NON-PREVAILING PARTY TO
AN ARBITRATION SHALL PAY ITS OWN EXPENSES, THE FEES OF EACH ARBITRATOR, THE
ADMINISTRATIVE FEE OF THE AMERICAN ARBITRATION ASSOCIATION, AND THE EXPENSES,
INCLUDING, WITHOUT LIMITATION, THE REASONABLE ATTORNEYS’ FEES AND COSTS,
INCURRED BY THE PREVAILING PARTY TO THE ARBITRATION.


 


SECTION 11.7.                             FORMER COMPANY STOCKHOLDERS’ AGENT.


 


(A)                                  IN THE EVENT THAT THE MERGER IS APPROVED BY
THE STOCKHOLDERS OF THE COMPANY, EFFECTIVE UPON SUCH VOTE, AND WITHOUT FURTHER
ACT OF ANY STOCKHOLDER OF THE COMPANY, CHARTER AGENT LLC SHALL BE APPOINTED AS
AGENT AND ATTORNEY-IN-FACT (THE “FORMER COMPANY STOCKHOLDERS’ AGENT”) FOR EACH
OPTIONHOLDER, WARRANTHOLDER AND STOCKHOLDER OF THE COMPANY (EXCEPT SUCH
STOCKHOLDERS OF THE COMPANY, IF ANY, AS SHALL HAVE PERFECTED THEIR APPRAISAL OR
DISSENTERS’ RIGHTS UNDER THE DGCL).  THE FORMER COMPANY STOCKHOLDERS’ AGENT
SHALL HAVE THE AUTHORITY TO ACT FOR AND ON BEHALF OF THE FORMER COMPANY
STOCKHOLDERS, INCLUDING, WITHOUT LIMITATION, TO GIVE AND RECEIVE NOTICES AND
COMMUNICATIONS, TO ACT ON BEHALF OF THE FORMER COMPANY STOCKHOLDERS WITH RESPECT
TO ANY MATTERS ARISING UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS,
TO AUTHORIZE DELIVERY TO PARENT OF ANY FUNDS AND PROPERTY IN ITS POSSESSION OR
IN THE ESCROW AMOUNT OR THE WORKING CAPITAL ESCROW AMOUNT IN SATISFACTION OF
CLAIMS BY PARENT INDEMNIFIED PARTIES, TO OBJECT TO SUCH DELIVERIES, TO AGREE TO,
NEGOTIATE, ENTER INTO SETTLEMENTS AND COMPROMISES OF, AND COMMENCE, PROSECUTE,
PARTICIPATE IN, SETTLE, DISMISS OR OTHERWISE TERMINATE, AS APPLICABLE, LAWSUITS
AND CLAIMS, MEDIATION AND ARBITRATION PROCEEDINGS, AND TO COMPLY WITH ORDERS OF
COURTS AND AWARDS OF COURTS, MEDIATORS AND ARBITRATORS WITH RESPECT TO SUCH
SUITS, CLAIMS OR PROCEEDINGS, AND TO TAKE ALL ACTIONS NECESSARY OR APPROPRIATE
IN THE JUDGMENT OF THE FORMER COMPANY STOCKHOLDERS’ AGENT FOR THE ACCOMPLISHMENT
OF THE FOREGOING.  THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL FOR ALL PURPOSES
BE DEEMED THE SOLE AUTHORIZED AGENT OF THE FORMER COMPANY STOCKHOLDERS UNTIL
SUCH TIME AS THE AGENCY IS TERMINATED.  SUCH AGENCY MAY BE CHANGED BY THE FORMER
COMPANY STOCKHOLDERS FROM TIME TO TIME UPON NOT LESS THAN 30 DAYS PRIOR WRITTEN

 

53

--------------------------------------------------------------------------------


 


NOTICE TO PARENT; PROVIDED, HOWEVER, THAT THE FORMER COMPANY STOCKHOLDERS’ AGENT
MAY NOT BE REMOVED UNLESS HOLDERS OF A TWO-THIRDS INTEREST IN THE MERGER
CONSIDERATION AGREE TO SUCH REMOVAL AND TO THE IDENTITY OF THE SUBSTITUTED
FORMER COMPANY STOCKHOLDERS’ AGENT.  ANY VACANCY IN THE POSITION OF FORMER
COMPANY STOCKHOLDERS’ AGENT MAY BE FILLED BY APPROVAL OF THE HOLDERS OF A
MAJORITY IN INTEREST OF THE MERGER CONSIDERATION.  NO BOND SHALL BE REQUIRED OF
THE FORMER COMPANY STOCKHOLDERS’ AGENT, AND THE FORMER COMPANY STOCKHOLDERS’
AGENT SHALL NOT RECEIVE COMPENSATION FOR ITS SERVICES. NOTICES OR COMMUNICATIONS
TO OR FROM THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL CONSTITUTE NOTICE TO OR
FROM EACH OF THE FORMER COMPANY STOCKHOLDERS DURING THE TERM OF THE AGENCY.


 


(B)                                 THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL
NOT INCUR ANY LIABILITY WITH RESPECT TO ANY ACTION TAKEN OR SUFFERED BY IT OR
OMITTED HEREUNDER AS FORMER COMPANY STOCKHOLDERS’ AGENT WHILE ACTING IN ITS
CAPACITY AS FORMER COMPANY STOCKHOLDERS’ AGENT.  THE FORMER COMPANY
STOCKHOLDERS’ AGENT MAY, IN ALL QUESTIONS ARISING HEREUNDER, RELY ON THE ADVICE
OF COUNSEL AND OTHER PROFESSIONALS AND FOR ANYTHING DONE, OMITTED OR SUFFERED BY
THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL NOT BE LIABLE TO ANYONE WHILE
ACTING AS FORMER COMPANY STOCKHOLDERS’ AGENT. THE FORMER COMPANY STOCKHOLDERS’
AGENT UNDERTAKES TO PERFORM SUCH DUTIES AND ONLY SUCH DUTIES AS ARE SPECIFICALLY
SET FORTH IN THIS AGREEMENT AND NO OTHER COVENANTS OR OBLIGATIONS SHALL BE
IMPLIED UNDER THIS AGREEMENT AGAINST THE FORMER COMPANY STOCKHOLDERS’ AGENT;
PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT ACT AS A LIMITATION ON THE
POWERS OF THE FORMER COMPANY STOCKHOLDERS’ AGENT DETERMINED BY IT TO BE
REASONABLY NECESSARY TO CARRY OUT THE PURPOSES OF ITS OBLIGATIONS.  THE FORMER
COMPANY STOCKHOLDERS SHALL INDEMNIFY THE FORMER COMPANY STOCKHOLDERS’ AGENT AND
HOLD IT HARMLESS AGAINST ANY LOSS, LIABILITY OR EXPENSE INCURRED ON THE PART OF
THE FORMER COMPANY STOCKHOLDERS’ AGENT AND ARISING OUT OF OR IN CONNECTION WITH
THE ACCEPTANCE OR ADMINISTRATION OF THEIR DUTIES HEREUNDER UNDER THIS
AGREEMENT.  THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL BE ENTITLED TO SATISFY
ANY SUCH LOSS, LIABILITY AND EXPENSE FROM THE PROCEEDS OF THE WORKING CAPITAL
ESCROW AMOUNT AND/OR THE ESCROW AMOUNT RECEIVED BY THE FORMER COMPANY
STOCKHOLDERS’ AGENT FOR DISTRIBUTION TO THE FORMER COMPANY STOCKHOLDERS ON A PRO
RATA BASIS.


 


(C)                                  THE FORMER COMPANY STOCKHOLDERS’ AGENT
SHALL HAVE REASONABLE ACCESS TO INFORMATION ABOUT THE COMPANY AND PARENT AND THE
REASONABLE ASSISTANCE OF THE SURVIVING CORPORATION’S AND PARENT’S OFFICERS AND
EMPLOYEES FOR PURPOSES OF PERFORMING ITS DUTIES AND EXERCISING ITS RIGHTS
HEREUNDER, PROVIDED THAT THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL TREAT
CONFIDENTIALLY AND NOT DISCLOSE ANY NONPUBLIC INFORMATION FROM OR ABOUT THE
SURVIVING CORPORATION OR PARENT TO ANYONE (EXCEPT ON A NEED TO KNOW BASIS TO
INDIVIDUALS WHO AGREE TO TREAT SUCH INFORMATION CONFIDENTIALLY).


 


(D)                                 A DECISION, ACT, CONSENT OR INSTRUCTION OF
THE FORMER COMPANY STOCKHOLDERS’ AGENT SHALL CONSTITUTE A DECISION, ACT, CONSENT
OR INSTRUCTION OF ALL OF THE FORMER COMPANY STOCKHOLDERS AND SHALL BE FINAL,
BINDING AND CONCLUSIVE UPON EACH SUCH FORMER COMPANY STOCKHOLDER.  PARENT AND
THE SURVIVING CORPORATION MAY RELY UPON ANY SUCH DECISION, ACT, CONSENT OR
INSTRUCTION OF THE FORMER COMPANY STOCKHOLDERS’ AGENT AS BEING THE DECISION,
ACT, CONSENT OR INSTRUCTION OF EVERY SUCH FORMER COMPANY STOCKHOLDER.

 

54

--------------------------------------------------------------------------------


 


ARTICLE XII.

MISCELLANEOUS


 


SECTION 12.1.                             SURVIVAL OF REPRESENTATIONS AND
COVENANTS.  SUBJECT TO THE INDEMNIFICATION MATTERS LETTER, ALL REPRESENTATIONS
AND WARRANTIES OF THE COMPANY CONTAINED IN THIS AGREEMENT OR IN THE CERTIFICATE
DELIVERED PURSUANT TO SECTION 9.2(B) OF THIS AGREEMENT SHALL SURVIVE CLOSING
UNTIL THE 547TH DAY FOLLOWING THE CLOSING DATE.  ALL REPRESENTATIONS AND
WARRANTIES OF PARENT AND MERGER SUB CONTAINED IN THIS AGREEMENT SHALL SURVIVE
CLOSING UNTIL THE 547TH DAY FOLLOWING THE CLOSING DATE.  ALL COVENANTS AND
AGREEMENTS SET FORTH IN THIS AGREEMENT THAT ARE TO BE PERFORMED FOLLOWING THE
CLOSING DATE SHALL SURVIVE THE CLOSING AND CONTINUE IN FULL FORCE AND EFFECT
UNTIL SUCH COVENANTS AND AGREEMENTS ARE PERFORMED IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT.


 


SECTION 12.2.                             NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN IF
DELIVERED PERSONALLY, TELECOPIED (WHICH IS CONFIRMED) OR TWO BUSINESS DAYS AFTER
BEING MAILED BY REGISTERED OR CERTIFIED MAIL (RETURN RECEIPT REQUESTED) TO THE
PARTIES AT THE FOLLOWING ADDRESSES (OR AT SUCH OTHER ADDRESS FOR A PARTY AS
SHALL BE SPECIFIED BY LIKE NOTICE):


 

(a)

if to Parent or Merger Sub:

 

 

 

 

 

Kohlberg & Company, L.L.C.

 

 

111 Radio Circle

 

 

Mt. Kisco, New York 10549

 

 

Attention:

Gordon Woodward

 

 

Fax No:

(914) 244-3985

 

 

Tel. No:

(914) 241-7430

 

 

 

 

 

with a copy to:

 

 

 

 

 

Ropes & Gray L.L.P.

 

 

One International Place

 

 

Boston, Massachusetts 02110

 

 

Attention:

Daniel S. Evans, Esq.

 

 

Fax No:

(617) 951-7050

 

 

Tel. No:

(617) 951-7315

 

 

55

--------------------------------------------------------------------------------


 

(b)

if to the Company, prior to the Closing, to:

 

 

 

 

 

Cellu Paper Holdings, Inc.

 

 

3440 Francis Road

 

 

Suite C

 

 

Alpharetta, Georgia 30004

 

 

Attention:

Russell C. Taylor

 

 

Fax No:

(678) 393-2657

 

 

Tel. No:

(678) 393-2148

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

Proskauer Rose LLP

 

 

1585 Broadway

 

 

New York, New York 10036

 

 

Attention:

Stephen W. Rubin, Esq.

 

 

Fax No:

212-969-2900

 

 

Tel. No:

212-969-3000

 

 

 

 

 

(c)

if to the Former Company Stockholders’ Agent, to:

 

 

 

 

 

Charter Agent LLC

 

 

c/o Charterhouse Group, Inc.

 

 

535 Madison Avenue

 

 

New York, New York 10022

 

 

Attention:

William Landuyt

 

 

Fax No:

212-750-9704

 

 

Tel. No:

212-584-3216

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

Proskauer Rose LLP

 

 

1585 Broadway

 

 

New York, New York 10036

 

 

Attention:

Stephen W. Rubin, Esq.

 

 

Fax No:

212-969-2900

 

 

Tel. No:

212-969-3000

 

 


SECTION 12.3.                             INTERPRETATION.  WHEN A REFERENCE IS
MADE IN THIS AGREEMENT TO SECTIONS, SUCH REFERENCE SHALL BE TO A SECTION OF THIS
AGREEMENT UNLESS OTHERWISE INDICATED.  THE TABLE OF CONTENTS AND HEADINGS
CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT
IN ANY WAY THE MEANING OR INTERPRETATION OF THIS AGREEMENT.  WHENEVER THE WORDS
“INCLUDE,” “INCLUDES” OR “INCLUDING” ARE USED IN THIS AGREEMENT THEY SHALL BE
DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”  WHENEVER THE WORDS “TO
THE KNOWLEDGE OF THE COMPANY” OR “KNOWN TO THE COMPANY” OR SIMILAR PHRASES ARE
USED IN THIS AGREEMENT, THEY MEAN THE ACTUAL KNOWLEDGE, ASSUMING THE KNOWLEDGE
THAT WOULD BE OBTAINED AFTER REASONABLE INQUIRY OF RUSSELL TAYLOR, DIANE SCHEU,
HUGO VIVERO, THOMAS MOORE AND KEVIN FRENCH.

 

56

--------------------------------------------------------------------------------


 


SECTION 12.4.                             COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND
THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN TWO OR MORE COUNTERPARTS HAVE
BEEN SIGNED BY EACH OF THE PARTIES AND DELIVERED TO THE OTHER PARTIES, IT BEING
UNDERSTOOD THAT ALL PARTIES NEED NOT SIGN THE SAME COUNTERPART.


 


SECTION 12.5.                             ENTIRE AGREEMENT; NO THIRD-PARTY
BENEFICIARIES.  THIS AGREEMENT (INCLUDING THE DOCUMENTS AND THE INSTRUMENTS
REFERRED TO HEREIN), THE CONFIDENTIALITY AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS, THE FORMER COMPANY STOCKHOLDERS INDEMNIFICATION AGREEMENT AND THE
LETTER, DATED AS OF THE DATE HEREOF, BY AND BETWEEN KOHLBERG & COMPANY, L.L.C
AND CHARTERHOUSE EQUITY PARTNERS IV, L.P. (REGARDING THEIR INVESTMENT AS
STOCKHOLDERS IN AN AFFILIATE OF PARENT) (A) CONSTITUTE THE ENTIRE AGREEMENT AND
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL, AMONG
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND (B) ARE NOT INTENDED
TO CONFER UPON ANY PERSON OTHER THAN THE PARTIES HERETO ANY RIGHTS OR REMEDIES
HEREUNDER.  NOTWITHSTANDING THE FOREGOING, (I) THE FORMER COMPANY STOCKHOLDERS
SHALL BE DEEMED TO BE THIRD-PARTY BENEFICIARIES OF THIS AGREEMENT WITH RESPECT
TO ARTICLES III, VI, VII, VIII AND XI; AND (II) FROM AND AFTER THE EFFECTIVE
TIME, THE FORMER DIRECTORS AND OFFICERS OF THE COMPANY SHALL BE DEEMED TO BE
THIRD-PARTY BENEFICIARIES OF THIS AGREEMENT WITH RESPECT TO SECTION 8.5.


 


SECTION 12.6.                             GOVERNING LAW.  WITH RESPECT TO
MATTERS OF CORPORATE LAW, THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE DGCL.  WITH RESPECT TO ALL OTHER MATTERS THIS AGREEMENT
SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO ANY APPLICABLE CONFLICTS OF LAW.


 


SECTION 12.7.                             ASSIGNMENT.  NEITHER THIS AGREEMENT
NOR ANY OF THE RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER SHALL BE ASSIGNED BY
ANY OF THE PARTIES HERETO (WHETHER BY OPERATION OF LAW OR OTHERWISE) WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTIES, EXCEPT THAT PARENT OR MERGER SUB MAY
ASSIGN ITS RIGHTS HEREUNDER (A) TO ONE OR MORE OF ITS LENDERS OR (B) FOLLOWING
THE EFFECTIVE TIME, TO A PURCHASER OF THE SURVIVING CORPORATION OR THE BUSINESS
OF THE SURVIVING CORPORATION.  SUBJECT TO THE PRECEDING SENTENCE, THIS AGREEMENT
WILL BE BINDING UPON, INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 12.8.                             AMENDMENT.  THIS AGREEMENT MAY BE
AMENDED BY THE PARTIES HERETO, AT ANY TIME BEFORE OR AFTER APPROVAL OF MATTERS
PRESENTED IN CONNECTION WITH THE MERGER BY THE STOCKHOLDERS OF THE COMPANY, BUT
AFTER ANY SUCH STOCKHOLDER APPROVAL, NO AMENDMENT SHALL BE MADE WHICH BY LAW
REQUIRES THE FURTHER APPROVAL OF STOCKHOLDERS WITHOUT OBTAINING SUCH FURTHER
APPROVAL.  THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED ON BEHALF OF EACH OF THE PARTIES HERETO.


 


SECTION 12.9.                             EXTENSION; WAIVER.  AT ANY TIME PRIOR
TO THE EFFECTIVE TIME, THE PARTIES HERETO MAY, TO THE EXTENT LEGALLY ALLOWED,
(A) EXTEND THE TIME FOR THE PERFORMANCE OF ANY OF THE OBLIGATIONS OR THE OTHER
ACTS OF THE OTHER PARTIES HERETO, (B) WAIVE ANY INACCURACIES IN THE
REPRESENTATIONS OR WARRANTIES CONTAINED HEREIN OR IN ANY DOCUMENT DELIVERED
PURSUANT HERETO AND (C) WAIVE COMPLIANCE WITH ANY OF THE AGREEMENTS OR
CONDITIONS CONTAINED HEREIN. ANY AGREEMENT ON THE PART OF A PARTY HERETO TO ANY
SUCH EXTENSION OR WAIVER SHALL BE VALID ONLY IF SET FORTH IN A WRITTEN
INSTRUMENT SIGNED ON BEHALF OF SUCH PARTY.  ANY SUCH WAIVER BY A PARTY OF A
CONDITION TO CLOSING OF THIS AGREEMENT SHALL ALSO OPERATE AS A WAIVER AND
RELEASE OF ANY CORRESPONDING

 

57

--------------------------------------------------------------------------------


 


COVENANT OR AGREEMENT RELATING TO THE SAME SUBJECT MATTER SET FORTH IN ARTICLES
VI THROUGH VIII OF THIS AGREEMENT.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT
(A) SHALL, EXCEPT AS SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE, BE DEEMED
TO OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISION HEREOF (WHETHER OR NOT
SIMILAR) OR (B) SHALL CONSTITUTE A CONTINUING WAIVER UNLESS OTHERWISE EXPRESSLY
PROVIDED THEREIN.  NO DELAY OR OMISSION ON THE PART OF ANY PARTY IN EXERCISING
ANY RIGHT, POWER OR REMEDY UNDER THIS AGREEMENT WILL OPERATE AS A WAIVER
THEREOF.


 


SECTION 12.10.                       SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER ANY PRESENT OR
FUTURE LAW OR REGULATION, AND IF THE RIGHTS OR OBLIGATIONS OF ANY PARTY HERETO
UNDER THIS AGREEMENT WILL NOT BE MATERIALLY AND ADVERSELY AFFECTED THEREBY,
(A) SUCH PROVISION WILL BE FULLY SEVERABLE, (B) THIS AGREEMENT WILL BE CONSTRUED
AND ENFORCED AS IF SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION HAD NEVER
COMPRISED A PART HEREOF, (C) THE REMAINING PROVISIONS OF THIS AGREEMENT WILL
REMAIN IN FULL FORCE AND EFFECT AND WILL NOT BE AFFECTED BY THE ILLEGAL, INVALID
OR UNENFORCEABLE PROVISION OR BY ITS SEVERANCE FROM THIS AGREEMENT AND (D) IN
LIEU OF SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION, THERE WILL BE ADDED
AUTOMATICALLY AS A PART OF THIS AGREEMENT A LEGAL, VALID AND ENFORCEABLE
PROVISION AS SIMILAR IN TERMS TO SUCH ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION AS MAY BE POSSIBLE.


 


SECTION 12.11.                       WAIVER OF JURY TRIAL.  TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH OF THE PARTIES HERETO
HEREBY WAIVES, AND COVENANTS THAT IT SHALL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR
OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING.  ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 12.11 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.


 

[Signature Page Follows]

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement and Plan of Merger to be signed by their respective officers thereunto
duly authorized as of the date first written above.

 

 

KIPB GROUP HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Gordon Woodward

 

 

 

Name:  Gordon Woodward

 

 

 

Title:  Vice President

 

 

 

 

 

 

KCT MERGER SUB, INC.

 

 

 

 

 

By:

/s/ Gordon Woodward

 

 

 

Name:  Gordon Woodward

 

 

 

Title:  President

 

 

 

 

 

 

CELLU PAPER HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Russell C. Taylor

 

 

 

Name:

Russell C. Taylor

 

 

 

Title:

CEO/President

 

 

59

--------------------------------------------------------------------------------